                    




EXHIBIT 10.5



THIRD AMENDED AND RESTATED LOAN FACILITY AGREEMENT
AND GUARANTY
by and among
AARON’S, INC.,
SUNTRUST BANK, as Servicer
and
EACH OF THE PARTICIPANTS PARTY HERETO


Dated as of April 14, 2014







--------------------------------------------------------------------------------



Table of Contents


ARTICLE I DEFINITIONS
1
Section 1.1
Definitions.
1
Section 1.2
Accounting Terms and Determination.
25
Section 1.4
Times of Day.
26
Section 1.5
Other Definitional Terms.
26
Section 1.6
Exhibits and Schedules.
26
ARTICLE II LOAN FACILITY
26
Section 2.1
Establishment of Facility Commitment; Terms of Loans.
26
Section 2.2
Conveyance of Participant’s Interest.
30
Section 2.3
Funding of Advances; Swing Line; Funding of Participant’s Interest in Loans.
31
Section 2.4
Participant Commitment Fees.
32
Section 2.5
Interest on Funded Participations.
33
Section 2.6
Default Interest.
34
Section 2.7
Voluntary Reduction of the Unutilized Commitment.
34
Section 2.8
Extension of Commitments.
34
Section 2.9
Wind-Down Events.
35
Section 2.10
Reserve Requirements; Change in Circumstances; Change in Lending Offices.
35
Section 2.11
Pro Rata Treatment.
37
Section 2.12
Payments.
37
Section 2.13
Sharing of Setoffs.
37
Section 2.14
Canadian Dollar Provisions.
38
Section 2.15
Excess Loan Commitments Resulting From Exchange Rate Changes.
39
Section 2.16
Interest Act.
39
Section 2.17
Reallocation and Cash Collateralization of Defaulting Participant Exposure.
40
ARTICLE III SERVICER’S SERVICING OBLIGATIONS; DISTRIBUTION OF PAYMENTS
40
Section 3.1
Servicer’s Obligations with Respect to Loans; Collateral; Non-Recourse.
41
Section 3.2
Application of Payments.
41
Section 3.3
Monthly Servicing Report.
43
ARTICLE IV LOAN DEFAULT; RIGHT TO MAKE GUARANTY DEMAND
43
Section 4.1
Notice Of Loan Default.
43
Section 4.2
Waiver or Cure By The Sponsor of Covenant Defaults and Loan Payment Defaults.
43
Section 4.3
[Reserved].
44
Section 4.4
Rights during Response Period.
44
Section 4.5
Rights after Response Period and for Loan Defaults other than Loan Payment
Defaults.
44


i

--------------------------------------------------------------------------------



ARTICLE V REPRESENTATIONS AND WARRANTIES
44
Section 5.1
Existence; Power.
44
Section 5.2
Organizational Power; Authorization.
44
Section 5.3
Governmental Approvals; No Conflicts.
45
Section 5.4
Financial Statements.
45
Section 5.5
Litigation and Environmental Matters.
45
Section 5.6
Compliance with Laws and Agreements.
45
Section 5.7
Investment Company Act, Etc.
46
Section 5.8
Taxes.
46
Section 5.9
Margin Regulations.
46
Section 5.10
ERISA.
46
Section 5.11
Ownership of Property.
46
Section 5.12
Disclosure.
46
Section 5.13
Labor Relations.
47
Section 5.14
Subsidiaries.
47
Section 5.15
Representations and Warranties with Respect to Specific Loans.
47
Section 5.16
Solvency.
48
Section 5.17
OFAC.
48
Section 5.18
Patriot Act.
48
ARTICLE VI AFFIRMATIVE COVENANTS
48
Section 6.1
Financial Statements and Other Information.
48
Section 6.2
Notices of Material Events.
50
Section 6.3
Existence; Conduct of Business.
50
Section 6.4
Compliance with Laws, Etc.
50
Section 6.5
Payment of Obligations.
51
Section 6.6
Books and Records.
51
Section 6.7
Visitation, Inspection, Etc.
51
Section 6.8
Maintenance of Properties; Insurance.
51
Section 6.9
Use of Proceeds.
51
Section 6.10
Additional Subsidiaries; Guarantees.
51
Section 6.11
Post Closing Covenant.
52
ARTICLE VII FINANCIAL COVENANTS
53
Section 7.1
Total Debt to EBITDA Ratio.
53
Section 7.3
Fixed Charge Coverage Ratio.
53
ARTICLE VIII NEGATIVE COVENANTS
53
Section 8.1
Indebtedness.
53
Section 8.2
Negative Pledge.
55
Section 8.3
Fundamental Changes.
55
Section 8.4
Investments, Loans, Etc.
56
Section 8.5
Restricted Payments.
57
Section 8.6
Sale of Assets.
57
Section 8.7
Transactions with Affiliates.
58


ii

--------------------------------------------------------------------------------



Section 8.8
Restrictive Agreements.
58
Section 8.9
Sale and Leaseback Transactions.
58
Section 8.10
Amendment to Material Documents.
58
Section 8.11
Accounting Changes.
58
Section 8.12
Activities of Aaron Rents Puerto Rico and Blocker Corporations.
59
ARTICLE IX CREDIT EVENTS AND REMEDIES
59
ARTICLE X GUARANTY
62
Section 10.1
Unconditional Guaranty.
62
Section 10.2
[Reserved].
62
Section 10.3
Continuing Guaranty.
62
Section 10.4
Waivers.
63
Section 10.5
Additional Actions.
63
Section 10.6
Additional Waivers.
63
Section 10.7
Postponement of Obligations.
63
Section 10.8
Effect on Additional Guaranties.
64
Section 10.9
Reliance on Guaranty and Purchase Obligation; Disclaimer of Liability.
64
Section 10.10
Reinstatement of Obligations.
64
Section 10.11
Right to Bring Separate Action.
65
Section 10.12
Subordination of Liens.
65
Section 10.13
Exercise of Remedies With Respect to Collateral.
65
Section 10.14
Rights Of Sponsor Upon Payment; Cooperation By Servicer.
66
ARTICLE XI INDEMNIFICATION
67
Section 11.1
Indemnification.
67
Section 11.2
Notice Of Proceedings; Right To Defend
68
Section 11.3
Third Party Beneficiaries.
68
ARTICLE XII SURVIVAL OF LOAN FACILITY
69
ARTICLE XIII CONDITIONS PRECEDENT
69
Section 13.1
Receipt of Documents.
69
Section 13.2
Effect of Amendment and Restatement.
70
ARTICLE XIV THE SERVICER
70
Section 14.1
Appointment of Servicer as Agent.
70
Section 14.2
Nature of Duties of Servicer.
71
Section 14.3
Lack of Reliance on the Servicer.
71
Section 14.4
Certain Rights of the Servicer.
71
Section 14.5
Reliance by Servicer.
71
Section 14.6
Indemnification of Servicer.
72
Section 14.7
The Servicer in its Individual Capacity.
72
Section 14.8
Holders of Participation Certificates.
72
ARTICLE XV MISCELLANEOUS
72
Section 15.1
Notices.
72
Section 15.2
Amendments, Etc.
74
Section 15.3
No Waiver; Remedies Cumulative.
75


iii

--------------------------------------------------------------------------------



Section 15.4
Payment of Expenses, Etc.
75
Section 15.5
Right of Setoff.
75
Section 15.6
Benefit of Agreement; Assignments; Participations.
75
Section 15.7
Governing Law; Submission to Jurisdiction.
77
Section 15.8
Counterparts.
77
Section 15.9
Severability.
77
Section 15.10
Independence of Covenants.
78
Section 15.11
No Joint Venture.
78
Section 15.12
Repurchase Right.
78
Section 15.13
Confidentiality.
78
Section 15.14
Headings Descriptive; Entire Agreement.
79
Section 15.15
Patriot Act.
79


iv

--------------------------------------------------------------------------------







EXHIBITS
Exhibit A        -    Form of Assignment and Acceptance Agreement
Exhibit B        -    Form of Canadian Loan Agreement
Exhibit C         -    Form of US Loan Agreement
Exhibit D         -    Form of Guaranty Agreement
Exhibit E         -    Form of Participation Certificate
Exhibit F         -    Form of Monthly Servicing Report
SCHEDULES
Schedule 1.1(a)         -    Pricing Grid
Schedule 1.1(b)        -    Participant Commitments
Schedule 1.1(c)        -    Progressive Finance Subsidiaries
Schedule 5.14        -    Subsidiaries
Schedule 8.1        -    Outstanding Indebtedness
Schedule 8.2        -    Existing Liens
Schedule 8.4        -    Existing Investments







v

--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY
THIS THIRD AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY (the
“Agreement”) made as of this 14th day of April, 2014, by and among AARON’S,
INC., a Georgia corporation having its principal place of business and chief
executive office at 1100 Aaron Building, 309 East Paces Ferry Road, N.E.,
Atlanta, Georgia 30305 (“Sponsor”), SUNTRUST BANK (“SunTrust”) and each of the
other lending institutions listed on the signature pages hereto (SunTrust, such
lenders, together with any assignees thereof becoming “Participants” pursuant to
the terms of this Agreement, the “Participants”) and SUNTRUST BANK, a banking
corporation organized and existing under the laws of Georgia having its
principal office in Atlanta, Georgia, as Servicer (in such capacity, the
“Servicer”).
W I T N E S S E T H:
WHEREAS, the Sponsor, the Participants and the Servicer are parties to that
certain Second Amended and Restated Loan Facility Agreement dated as of June 18,
2010, as amended or modified prior to the date hereof (the “Existing Loan
Facility Agreement”);
WHEREAS, Sponsor has requested that the Servicer and Participants make certain
modifications to the Existing Loan Facility Agreement, which the Servicer and
Participants are willing to do subject to the terms and conditions hereof;
WHEREAS, Sponsor is willing, subject to the limitations set forth herein, to
repurchase such loans upon the occurrence of certain events, all as more fully
set forth below;
NOW, THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree the Existing Loan Facility
Agreement is amended and restated as follows:

1

--------------------------------------------------------------------------------



Article I
DEFINITIONS
Section 1.1    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Aaron’s” shall mean the Sponsor.
“Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a Puerto
Rico corporation.
“Aaron’s Proprietary System” shall mean the Sponsor’s proprietary point of sale
software system, as modified from time to time, used by the Sponsor and its
franchisees.
“ACH Authorization” means an authorization from a Borrower to automatically
debit Loan payments from a deposit account of such Borrower, substantially in
the form attached to the Servicing Agreement as Exhibit A or such other form as
Bank may require from time to time.
“Acquisition” means any transaction in which the Sponsor or any of its
Subsidiaries directly or indirectly (i) acquires any property with which an
ongoing business is conducted or is to be conducted, (ii) acquires all or
substantially all of the assets of any Person or division thereof, whether
through a purchase of assets, merger or otherwise, (iii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority of the voting stock of a corporation, other than
the acquisition of voting stock of a wholly-owned Subsidiary solely in
connection with the organization and capitalization of that Subsidiary by the
Sponsor or another Guarantor, or (iv) acquires control of more than 50%
ownership interest in any partnership, joint venture or limited liability
company.
“Adjusted Canadian LIBO Rate” shall mean, with respect to each Payment Period,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:
“Adjusted Canadian LIBO Rate” = Canadian LIBOR
1.00 - LIBOR Reserve Percentage
As used herein, LIBOR Reserve Percentage shall mean, for any Payment Period for
any Funded Participation outstanding hereunder, the reserve percentage
(expressed as a decimal) equal to the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or against any successor category of liabilities as defined in
Regulation D).
“Adjusted US LIBO Rate” shall mean, with respect to each Payment Period, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:
“Adjusted US LIBO Rate” = US LIBOR
1.00 - LIBOR Reserve Percentage
As used herein, LIBOR Reserve Percentage shall mean, for any Payment Period for
any Funded Participation outstanding hereunder, the reserve percentage
(expressed as a decimal) equal to the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental,

2

--------------------------------------------------------------------------------



special or other reserves) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency liabilities as defined in Regulation D (or
against any successor category of liabilities as defined in Regulation D).
“Advance” shall mean a funding of a loan to a Borrower by the Servicer pursuant
to such Borrower’s Loan Commitment.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
“Agreement” shall mean this Third Amended and Restated Loan Facility Agreement
and Guaranty, as amended, restated, supplemented or modified from time to time.
“Amortization Period” shall mean (i) with respect to a US Borrower, 18 or 24
months, as determined from time to time by Aaron’s; provided, however, in the
event any US Line of Credit Commitment is terminated upon 90 days’ notice from
the Servicer, all amounts outstanding under such US Line of Credit Commitment
shall be due and payable in full no later than the 24-month anniversary of such
termination, and (ii) with respect to a Canadian Borrower, 24 months; provided,
however, in the event any Canadian Line of Credit Commitment is terminated upon
90 days’ notice from the Servicer, all amounts outstanding under such Canadian
Line of Credit Commitment shall be due and payable in full no later than the
24-month anniversary of such termination.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Sponsor and its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.
“Applicable Margin” shall mean, with respect to all Funded Participation, as of
any date, the percentage per annum determined by reference to the applicable
Total Debt to EBITDA Ratio in effect on such date for Loans as set forth on
Schedule 1.1(a) attached hereto; provided, that a change in the Applicable
Margin resulting from a change in the Total Debt to EBITDA Ratio shall be
effective on the second day after which the Sponsor has delivered the financial
statements required by Section 6.1(a) or (b) and the compliance certificate
required by Section 6.1(c); provided, further, that if at any time the Sponsor
shall have failed to deliver such financial statement and such certificate when
due hereunder, the Applicable Margin shall be at Level IV until such time as
such financial statements and certificates are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Effective Date until the financial
statement and compliance certificate for the Fiscal Quarter ending on June 30,
2014 are delivered shall be at Level III.
“Applicable Percentage” shall mean, with respect to the Participant Commitment
Fee, as of any date, the percentage per annum determined by reference to the
applicable Total Debt to EBITDA Ratio in effect on such date as set forth on
Schedule 1.1(a) attached hereto; provided, that a change in the Applicable
Percentage resulting from a change in the Total Debt to EBITDA Ratio shall be
effective on the second day after which the Sponsor has delivered the financial
statements required by Section 6.1(a) or (b) and the

3

--------------------------------------------------------------------------------



compliance certificate required by Section 6.1(c); provided, further, that if at
any time the Sponsor shall have failed to deliver such financial statement and
such certificate when due hereunder, the Applicable Percentage shall be at Level
IV until such time as such financial statements and certificates are delivered,
at which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage from the Effective Date
until the financial statement and compliance certificate for the Fiscal Quarter
ending on June 30, 2014 are delivered shall be at Level III.
“Asset Disposition” shall mean (i) all sales of Merchandise; (ii) all
Merchandise which is determined to have been stolen; (iii) all Merchandise that
is destroyed, lost or otherwise removed from the premises of a Borrower other
than pursuant to a Lease Contract or by outright sale or for repair work; and
(iv) all “skipped” Merchandise which is Merchandise subject to a Lease Contract.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Participant and an Eligible Assignee in accordance with the terms of this
Agreement and substantially in the form of Exhibit A.
“Authorized Signatory” shall mean each officer of the Sponsor specified from
time to time in an appropriate certificate to the Servicer as authorized to
execute Funding Approval Notices and other such documents relating to the Loan
Documents.
“Bankruptcy Code” shall mean The Bankruptcy Code of 1978, as amended and in
effect from time to time (11 U.S.C. §101 et seq.).
“Blocker Corporations” shall mean the following corporations to be acquired by
the Sponsor or a wholly-owned Subsidiary of the Sponsor in connection with the
Closing Date Acquisition pursuant to the Closing Date Acquisition Documents: (a)
SP GE VIII-B Progressive Blocker Corp., a Delaware corporation, and (b) SP SD
IV-B Progressive Blocker Corp., a Delaware corporation.
“Borrower” shall mean a US Borrower or a Canadian Borrower, as the case may be.
“Borrower Payment Date” shall mean, with respect to any Loans, the last day of
each calendar month; provided, however, if such day is not a Business Day, the
next succeeding Business Day.
“Borrower Rate” shall mean, (a) with respect to each US Loan, the Prime Rate per
annum plus any additional margin per annum specified for such US Loan by Sponsor
in the applicable Funding Approval Notice, such margin not to exceed ten percent
(10.0%) per annum calculated based upon the actual number of days elapsed in a
360 day year; provided that, at no time may there be more than five different
Borrower Rates for US Lines of Credit, and no more than five different Borrower
Rates for US Revolving Loans and US Term Loans and (b) with respect to each
Canadian Loan, the Canadian Prime Rate per annum plus any additional margin per
annum specified for such Canadian Loan by Sponsor in the applicable Funding
Approval Notice, such margin not to exceed ten percent (10.0%) per annum
calculated based upon the actual number of days elapsed in a 360-day year;
provided that, at no time may there be more than five different Borrower Rates
for Canadian Lines of Credit, and no more than five different Borrower Rates for
Canadian Revolving Loans and Canadian Term Loans.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close, and (ii) if such day relates to Adjusted US LIBO Rate, any day on
which dealings in US Dollars are carried on in the London interbank market.

4

--------------------------------------------------------------------------------



“Canadian Borrower” shall mean any Franchisee domiciled in Canada (other than in
the Province of Quebec) that is primarily liable for repayment of a Canadian
Loan as a result of having executed Canadian Loan Documents as maker, or its
permitted assignee.
“Canadian Borrower Payment Date” shall mean, with respect to any Canadian Loans,
the last day of each calendar month; provided, however, if such day is not a
Canadian Business Day, the next succeeding Canadian Business Day which is also a
Business Day.
“Canadian Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Toronto, Ontario are authorized or
required by law to close and (ii) if such day relates to Adjusted Canadian LIBO
Rate, any day on which dealings in Canadian Dollars are carried on in the London
interbank market.
“Canadian Dollars” or “Cdn$” shall mean the lawful currency of Canada.
“Canadian Dollar Equivalent” shall mean, on any date, (i) with respect to any
amount denominated in Canadian Dollars, such amount and (ii) with respect to any
amount denominated in US Dollars, the amount of Canadian Dollars that would be
required to purchase the amount of such US Dollars on such date based upon the
Exchange Rate as of the applicable date of determination.
“Canadian Franchisee” shall mean those certain store operators located in Canada
(other than in the Province of Quebec) that own and operate stores under the
Aaron’s franchise.
“Canadian Funded Participation” shall mean, for any Participant, the portion of
such Participant’s Funded Participation in Canadian Dollars.
“Canadian LIBOR” shall mean the rate per annum equal to the Canadian Dealer
Offered Rate, or a comparable or successor rate which is approved by the
Servicer, appearing on the applicable Reuters screen or the Bloomberg screen
page, as selected by the Servicer, as the London interbank offered rate for
deposits in Canadian Dollars at approximately 11:00 a.m. (London time) two
business days prior to the first day of such one-month interest period for a
one-month period. If for any reason such rate is not available, Canadian LIBOR
shall be, for any such interest period, the rate per annum reasonably determined
by the Servicer as the rate of interest at which Canadian Dollar deposits in an
amount comparable to the aggregate outstanding Funded Participations in US
Dollars are offered to the Servicer by prime banks in the Canadian Dollar market
reasonably selected by the Servicer determined as of 10:00 a.m. (Atlanta,
Georgia time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.
“Canadian Line of Credit Commitment” shall mean a commitment to make Canadian
Line of Credit Loans to a Canadian Borrower in Canadian Dollars pursuant to a
Canadian Loan Agreement.
“Canadian Line of Credit Loans” shall mean Advances made to a Canadian Borrower
pursuant to a Canadian Line of Credit Commitment.
“Canadian Line of Credit Note” shall mean a Canadian Line of Credit Note,
executed by a Canadian Borrower in favor of the Servicer, evidencing such
Canadian Borrower’s obligation to repay all Canadian Line of Credit Loans made
to it pursuant to a Canadian Line of Credit Commitment, substantially in the
form of Exhibit A-1 to the Canadian Loan Agreement, with such changes as the
Sponsor and the Servicer shall agree to from time to time.

5

--------------------------------------------------------------------------------



“Canadian Loan” shall mean either a Canadian Term Loan, a Canadian Revolving
Loan or a Canadian Line of Credit Loan, as the case may be.
“Canadian Loan Agreement” shall mean a Loan Agreement setting forth the terms
and conditions, as between a Canadian Borrower and the Servicer, under which the
Servicer has established a Canadian Loan Commitment to make Advances to such
Canadian Borrower pursuant to the Canadian Loan Commitment, substantially in the
form of Exhibit B, with such changes as the Sponsor and the Servicer shall agree
to, subject to Section 3.1(b).
“Canadian Loan Commitment” shall mean the commitment by the Servicer to make
Advances to any Canadian Borrower in Canadian Dollars in the amount not
exceeding, and upon the terms described in, the applicable Funding Approval
Notice and the applicable Canadian Loan Documents, which Canadian Loan
Commitment may be a Canadian Line of Credit Commitment, a Canadian Revolving
Commitment or a Canadian Term Loan Commitment.
“Canadian Loan Documents” shall mean, with respect to any Canadian Loan, the
Canadian Loan Agreement, the Canadian Master Note, any Personal Guaranty, any
Canadian Security Agreement, any Spousal Consent, the Collateral Agreements, in
each case relating to such Loan, any other documents relating to such Loan
delivered by any Borrower or any guarantor or surety thereof to the Servicer and
any amendments thereto (provided that such amendments are made with the consent
of the Sponsor, where such consent is required under this Agreement).
“Canadian Master Note” shall mean a Canadian Line of Credit Note, a Canadian
Revolving Note or a Canadian Term Note, as the case may be.
“Canadian Prime Rate” shall mean, on any date of determination, the higher of
(a) the reference rate of interest, expressed as an annual rate, publicly
announced or posted from time to time by Bloomberg on page BTMM for Canadian
Money Market rates or (b) the average one month Bankers’ Acceptance rate quoted
on Reuters Service, page CDOR, as at approximately 10:00 a.m. (Toronto, Ontario
time) on such day plus 1% per annum.
“Canadian Revolving Commitment” shall mean a commitment to make Canadian
Revolving Loans to a Canadian Borrower pursuant to a Loan Agreement.
“Canadian Revolving Loans” shall mean Advances made to a Canadian Borrower
pursuant to a Canadian Revolving Commitment.
“Canadian Revolving Note” shall mean that certain Revolving Note, executed by a
Canadian Borrower in favor of the Servicer, evidencing such Canadian Borrower’s
obligation to repay all Canadian Revolving Loans made to it pursuant to a
Canadian Revolving Commitment, substantially in the form of Exhibit A-3 to the
Canadian Loan Agreement, with such changes as the Sponsor and the Servicer shall
agree to from time to time.
“Canadian Security Agreement” shall mean any security agreement executed by a
Canadian Borrower substantially in the form required by the Servicing Agreement.
“Canadian Subfacility Amount” shall mean Cdn$50,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.9 or Article IX.

6

--------------------------------------------------------------------------------



“Canadian Term Loan Commitment” shall mean a commitment to make Canadian Term
Loans to a Canadian Borrower pursuant to a Canadian Loan Agreement.
“Canadian Term Loans” shall mean Advances made to a Canadian Borrower pursuant
to a Canadian Term Loan Commitment.
“Canadian Term Note” shall mean that certain Term Note, executed by a Canadian
Borrower in favor of the Servicer, evidencing such Canadian Borrower’s
obligation to repay all Canadian Term Loans made to it pursuant to a Canadian
Term Loan Commitment, substantially in the form of Exhibit A-2 to the Canadian
Loan Agreement, with such changes as the Sponsor and the Servicer shall agree to
from time to time.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Stock” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in US Dollars or Canadian Dollars, as applicable, with the
Servicer pursuant to documentation in form and substance, reasonably
satisfactory to the Servicer (and “Cash Collateralization” has a corresponding
meaning).
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Sponsor to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 33⅓ or more of the total voting power of shares of stock entitled to vote in
the election of directors of the Sponsor; or (c) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Sponsor cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

7

--------------------------------------------------------------------------------



“Closing Date” shall mean, for any Loan, the date upon which all Loan Documents
have been executed and delivered and the conditions precedent to funding such
Loan have been satisfied.
“Closing Date Acquisition” shall mean the acquisition by the Sponsor of all or
substantially all of the Capital Stock or assets of Progressive Finance and the
Progressive Finance Subsidiaries pursuant to the Closing Date Acquisition
Documents.
“Closing Date Acquisition Agreement” shall mean that certain Agreement and Plan
of Merger, dated as of April 14, 2014, by and among the Sponsor, Progressive
Finance, the Merger Sub and the Representative party thereto, as such agreement
may be amended, supplemented, restated, or otherwise modified from time to time
in accordance with the terms of this Agreement.
“Closing Date Acquisition Documents” shall mean, collectively (i) the Closing
Date Acquisition Agreement, (ii) that certain Purchase Agreement dated as of
April 14, 2014, by and among the Sponsor, the entities identified as “Blocker
Owners” therein, pursuant to which the Sponsor or wholly- owned Subsidiary of
the Sponsor has agreed to purchase, and such Blocker Owners have agreed to sell
and assign to immediately prior to the effective time of the Closing Date
Acquisition, 100% of the outstanding equity interests the Blocker Corporations,
and (iii) each other material document, instrument, certificate and agreement
executed and delivered in connection therewith, in each case as such agreements,
documents, instruments, certificates may be amended, supplemented, restated, or
otherwise modified from time to time in accordance with the terms of this
Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean, with respect to any Loan, all property of the Borrower
and all guarantors obligated with respect to such Loan that secures such Loan,
which property shall be designated by the Sponsor and may include all accounts
receivable, inventory, Lease Contracts and other business assets of such
Borrower and guarantors.
“Collateral Agreement” shall mean an agreement executed by a Borrower and any
other Persons primarily or secondarily liable for all or part of the Loan or
granting a security interest or other Lien to the Servicer in specified
Collateral as security for such Loan, including without limitation, any Loan
Agreements, any Canadian Security Agreement and any Personal Guaranties.
“Consolidated Companies” shall mean, collectively, Sponsor and all of its
Subsidiaries.
“Consolidated EBITDA” shall mean, for the Sponsor and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization, (iv) all other non-cash charges, (v) accruals incurred in the
Fiscal Year ended December 31, 2013 related to legal and regulatory expenses,
fees and costs not to exceed $30,000,000 in the aggregate, (vi) closing costs,
fees and expenses incurred during such period in connection with the Closing
Date Acquisition and the transactions contemplated by the Transaction Documents
and the Note Agreements, in each case paid during such period to Persons that
are not Affiliates of the Sponsor or any Subsidiary, not to exceed $15,000,000
in the aggregate, and (vii) cash charges incurred in the Fiscal Year ended
December 31, 2013 related to the retirement of the Sponsor’s Chief Operating
Officer not to exceed $5,000,000 in the aggregate, determined on a consolidated
basis in accordance with GAAP in each case for such period.

8

--------------------------------------------------------------------------------



“Consolidated EBITDAR” shall mean, for the Sponsor and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and
(b) Consolidated Lease Expense
“Consolidated Fixed Charges” shall mean, for the Sponsor and its Subsidiaries
for any period, the sum (without duplication) of (a) Consolidated Interest
Expense paid or payable for such period plus (b) Consolidated Scheduled Debt
Payments for such period plus (c) Consolidated Lease Expense.
“Consolidated Interest Expense” shall mean, for the Sponsor and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, total
cash interest expense, including without limitation the interest component of
any payments in respect of Capital Leases Obligations capitalized or expensed
during such period (whether or not actually paid during such period).
“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Sponsor and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Sponsor and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the Sponsor
or any Subsidiary of the Sponsor in the unremitted earnings of any Person that
is not a Subsidiary and (iv) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Sponsor or any Subsidiary on the date that such Person’s assets are acquired by
the sponsor or any Subsidiary.
“Consolidated Scheduled Debt Payments” means for any period for the Sponsor and
its Subsidiaries on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Total Debt. For purposes of this definition,
“scheduled payments of principal” (a) shall be determined without giving effect
to any reduction of such scheduled payments resulting from the application of
any voluntary or mandatory prepayments made during the applicable period and (b)
shall not include any voluntary or mandatory prepayments.
“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Sponsor and its
subsidiaries on a consolidated basis of the types described in the definition of
Indebtedness.
“Credit Agreement” shall mean that certain Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of April 14, 2014, by and among Sponsor, the
lenders from time to time parties thereto and SunTrust Bank as Administrative
Agent, as amended, restated, modified or supplemented from time to time.
“Credit Documents” shall mean, collectively, the Credit Agreement and any and
all other instruments, agreements, documents and writings executed in connection
with the foregoing.
“Credit Event” shall have the meaning set forth in Article IX of this Agreement.
“Credit Parties” shall mean, collectively, each of the Sponsor and the
Guarantors.
“Default Waiver Letter” shall mean a waiver letter sent by Sponsor to the
Servicer which such waiver letter shall (i) waive and cure a Loan Payment
Default or (ii) waive a covenant default with respect to a Loan

9

--------------------------------------------------------------------------------



that does not constitute a Loan Default, such waiver letter to be substantially
in the form required in the Servicing Agreement.
“Defaulted Borrower” shall mean a Borrower under a Defaulted Loan.
“Defaulted Loan” shall mean a Loan evidenced by Loan Documents under the terms
of which exist one or more Loan Defaults that have not been cured or waived as
permitted herein.
“Defaulting Participant” shall mean, at any time, subject to Section 2.17(b),
(i) any Participant that has failed for two (2) or more Business Days to comply
with its obligations under this Agreement to fund any Participant Funding (each
a “funding obligation”), unless such Participant has notified the Servicer and
the Sponsor in writing that such failure is the result of such Participant’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Credit
Event, will be specifically identified in such writing), (ii) any Participant
that has notified the Servicer in writing, or has stated publicly, that it does
not intend to comply with any such funding obligation hereunder, unless such
writing or public statement states that such position is based on such
Participant’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with any applicable
Credit Event will be specifically identified in such writing or public
statement), (iii) any Participant that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Participant that has, for three (3) or more Business Days
after written request of the Servicer or the Sponsor, failed to confirm in
writing to the Servicer and the Sponsor that it will comply with its prospective
funding obligations hereunder (provided that such Participant will cease to be a
Defaulting Participant pursuant to this clause (iv) upon the Servicer’s and the
Sponsor’s receipt of such written confirmation), or (v) any Participant with
respect to which a Participant Insolvency Event has occurred and is continuing.
Any determination by the Servicer that a Participant is a Defaulting Participant
will be conclusive and binding, absent manifest error, and such Participant
shall be deemed to be a Defaulting Participant (subject to Section 2.17(b)) upon
notification of such determination by the Servicer to the Sponsor and the
Participants.
“Domestic Controlled Affiliate” shall mean each Affiliate of the Sponsor that is
(a) Controlled by the Sponsor, and (b) incorporated or organized under the laws
of any State of the United States, the District of Columbia or Puerto Rico.
“Domestic Subsidiary” means any Subsidiary of the Sponsor that is incorporated
or organized under the laws of any State of the United States, the District of
Columbia or Puerto Rico.
“Effective Date” shall mean the date upon which all conditions precedent to the
effectiveness of this Agreement have been satisfied.
“Eligible Assignee” shall mean (i) a commercial bank organized under the laws of
the United States or any state thereof having total assets in excess of
$1,000,000,000.00 or any commercial finance or asset-based lending Affiliate of
any such commercial bank and (ii) any Participant.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

10

--------------------------------------------------------------------------------



“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Sponsor or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Sponsor, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for the purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Sponsor or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Sponsor or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Sponsor or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Sponsor or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Sponsor or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Exchange Rate” shall mean the offered rate at which Canadian Dollars may be
exchanged into US Dollars or US Dollars may be exchanged into Canadian Dollars,
as the case may be, as set forth at approximately 11:00 a.m. on such day on the
Reuters NFX Page (or if such page is not available, or the rate does not appear
on such page, the comparable page on the Telerate or Bloomberg Service). In the
event that such rate does not appear on the applicable page of any such
services, the “Exchange Rate” shall be determined by reference to such other
publicly available services for displaying exchange rates as may be agreed upon
by the Servicer and the Sponsor, or, in the absence of such agreement, such
Exchange Rate shall instead be the offered spot rate of exchange of the Servicer
or, if the Servicer shall so determine, one of its affiliates in the market
where its foreign currency exchange operations in respect of Canadian Dollars
are then being conducted, at or about 10:00 a.m., local time, on such date for
the purchase or sale of US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Servicer, after consultation with the Sponsor,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error. The Exchange Rate
shall be initially the Exchange Rate as of the Effective Date and shall be reset
periodically on each Reset Date pursuant to Section 2.14(c).

11

--------------------------------------------------------------------------------



“Existing Loan Commitments” means any of the commitments to make loans made by
the Servicer pursuant to the Existing Loan Facility Agreement as in effect from
time to time.
“Existing Loan Facility Agreement” shall have the meaning set forth in the
recitals hereof.
“Existing Loan” means any of the loans made by the Servicer pursuant to the
Existing Loan Facility Agreement as in effect from time to time.
“Existing Note” means any of the promissory notes from the Borrowers to the
Servicer substantially in the form attached to the Existing Loan Facility
Agreement as in effect from time to time.
“Facility Commitment” shall have the meaning set forth in Section 2.1(a).
“Facility Commitment Termination Date” shall have the meaning set forth in
Section 2.1(a).
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Servicer
from three Federal funds brokers of recognized standing selected by the
Servicer.
“Fee Letter” shall mean that certain letter agreement, dated as of even date
herewith, by and between the Sponsor and the Servicer, setting forth certain
fees applicable to the loan facility described herein, either as originally
executed or as hereafter amended or modified.
“Final Termination Date” shall mean the date that is ninety (90) days after the
last Maturity Date of the Loans.
“Financing Statement” shall mean, (a) with respect to a US Loan, a document that
among other things, describes the Collateral, the proper filing of which
perfects a security interest in the Collateral described therein under the laws
of the state in which such document is filed and (b) with respect to a Canadian
Loan, a document that among other things, describes the Collateral, the proper
filing of which perfects a security interest in the Collateral described therein
under the laws of the province or territory in which such document is filed.
“Fiscal Quarter” shall mean any fiscal quarter of the Sponsor.
“Fiscal Year” shall mean a fiscal year of the Sponsor; references to a Fiscal
Year with a number corresponding to any calendar year (e.g., the “Fiscal Year
2014”) refers to the Fiscal Year ending during such calendar year.
“Fixed Charge Coverage Ratio” shall mean, at any date, the ratio of (a)
Consolidated EBITDAR for the four consecutive Fiscal Quarters of the Sponsor
ending on such date to (b) Consolidated Fixed Charges for the four consecutive
Fiscal Quarters of the Sponsor ending on such date.
“Foreign Subsidiary” shall mean any Subsidiary of the Sponsor that is not a
Domestic Subsidiary.

12

--------------------------------------------------------------------------------



“Franchise Agreement” shall mean the written agreement between Sponsor and a
Franchisee whereby the Franchisee is authorized to establish an Aaron’s
franchise.
“Franchisee” shall mean a Canadian Franchisee or a US Franchisee, as the case
may be.
“Franchisee Borrowing Base” shall mean, on any date of determination, an amount
equal to a multiple of Rental Revenue for the most recently ended three calendar
months, as determined for each Borrower by Aaron’s and specified in the Funding
Approval Notice for such Borrower.
“Franchisee Loan” shall mean either a Canadian Loan or a US Loan, as the case
may be.
“Franchisee Loan Program” shall mean the transaction evidenced by (i) this
Agreement wherein the Sponsor has guaranteed, to the extent set forth herein,
certain obligations of Franchisees of the Sponsor, and (ii) the other Operative
Documents executed in connection herewith and therewith.
“Funded Participation” shall mean (x) with respect to any Participant other than
SunTrust Bank, the portion of such Participant’s Participating Commitment that
has been funded in US Dollars or Canadian Dollars, and (y) with respect to
SunTrust Bank, the portion of the Facility Commitment (including Swing Line
Advances) that has been funded in US Dollars or Canadian Dollars, less the
aggregate Funded Participations of all other Participants.
“Funding Approval Notice” shall mean a written notice to the Servicer from
Sponsor setting forth the conditions of a proposed Loan Commitment, consistent
with the requirements therefor as set forth in this Agreement, and containing
such information and in substantially such form as shall be agreed to by
Servicer and Sponsor pursuant to the Servicing Agreement.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

13

--------------------------------------------------------------------------------



“Guaranteed Obligations” shall mean the aggregate amount of all Loan
Indebtedness of all Borrowers outstanding under all Loan Documents to include,
without limitation (i) all principal, interest and commitment fees due with
respect to all Loans, including post-petition interest in any proceeding under
federal bankruptcy laws, (ii) all fees, expenses, and amounts payable by all
Borrowers for reimbursement or indemnification under the terms of all Loan
Agreements and all other Loan Documents executed in connection with the Loan to
such Borrower, (iii) all amounts advanced by Servicer to protect or preserve the
value of any security for the Loans, and (iv) all renewals, extensions,
modifications, and refinancings (in whole or in part) of any of the amounts
referred to in clauses (i) and (ii) above).
“Guarantors” shall mean, collectively, Aaron Investment Company and certain
other subsidiaries of the Sponsor that from time to time become parties to the
Guaranty Agreement and their respective successors and permitted assigns.
“Guaranty Agreement” shall mean the Guaranty Agreement executed by certain
Subsidiaries of the Sponsor in favor of the Servicer and the Participants,
substantially in the form of Exhibit D, as the same may be amended, restated,
supplemented or otherwise modified from time to time
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HomeSmart” shall mean the “HomeSmart” concept of Aaron’s or 99LTO, LLC, a
Georgia limited liability company and a wholly owned subsidiary of the Sponsor.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 9.6, trade payables overdue by more than
120 days shall be included in this definition except to the extent that any of
such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent

14

--------------------------------------------------------------------------------



or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, and (x)
Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act of 1933, as amended, or any successor law,
rule or regulation) or institutional “accredited investor” (as such term is
defined under Regulation D promulgated under the Securities Act of 1933, as
amended, or any successor law, rule or regulation).
“Lease Contract” shall mean a contract between a Borrower and a customer to
lease Merchandise in the form approved by the Sponsor (and which may include
purchase options).
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). A covenant not to grant a Lien or a “Negative Pledge” shall
not be determined a Lien for purposes of this Agreement.
“Line of Credit Commitment” shall mean either a US Line of Credit Commitment or
Canadian Line of Credit Commitment, as the case may be.
“Line of Credit Loans” shall mean either a US Line of Credit Loan or Canadian
Line of Credit Loan, as the case may be.
“Line of Credit Note” shall mean either a US Line of Credit Note or Canadian
Line of Credit Note, as the case may be.
“Loans” shall mean either a US Loan or Canadian Loan, as the case may be.
“Loan Agreement” shall mean either a US Loan Agreement or a Canadian Loan
Agreement, as the case may be.
“Loan Commitment” shall mean either a US Loan Commitment or a Canadian Loan
Commitment, as the case may be.
“Loan Default” shall mean the occurrence of one or more of the following events
with respect to any Loan: (i) a Loan Payment Default, (ii) the bankruptcy or
insolvency of the Borrower or any Guarantor of such Loan, or the appointment of
a receiver, trustee, custodian or similar fiduciary for such Borrower or
Guarantor, or the assignment for the benefit of creditors by such Borrower or
Guarantor, or the offering of settlement or composition to the unsecured
creditors of such Borrower or Guarantor generally or (iii) the termination of
(or failure to renew) the Franchise Agreement to which the Borrower of such Loan
is a party.

15

--------------------------------------------------------------------------------



“Loan Documents” shall mean, the US Loan Documents and the Canadian Loan
Documents
“Loan Indebtedness” shall mean all amounts due and payable by a Borrower under
the terms of the Loan Documents governing the Loan to such Borrower, including,
without limitation, outstanding principal, accrued interest, any commitment
fees, and all reasonable costs and expenses of any legal proceeding brought by
the Servicer to collect any of the foregoing (including without limitation,
reasonable attorneys’ fees actually incurred).
“Loan Payment Default” shall mean the failure of a Borrower to make a payment of
principal, accrued interest thereon or any other amounts, within the cure period
following the due date therefor, as provided under the applicable Loan
Documents.
“Loan Term” shall mean, with respect to any Loan, the prescribed term of the
Loan Commitment relating to such Loan, as documented in the applicable Loan
Documents, and any term-out period thereafter; provided, however, that the Loan
Term shall not exceed (x) in the case of a Line of Credit Commitment, 364 days
subject to extension in accordance with the terms of the applicable Loan
Agreement, plus, in the event that the Line of Credit Commitment is terminated
upon ninety (90) days’ prior notice from the Servicer, the Amortization Period
and (y) in the case of a US Revolving Commitment and a US Term Loan Commitment,
four (4) years and (z) in the case of a Canadian Revolving Commitment and a
Canadian Term Loan Commitment, two (2) years.
“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time.
“Master Note shall mean either a US Master Note or a Canadian Master Note, as
the case may be.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Sponsor and its Subsidiaries taken as a whole, (ii) the ability of the
Sponsor or the Credit Parties taken as a whole to perform any of their
respective obligations under the Operative Documents (iii) the rights and
remedies of the Servicer and the Participants under any of the Operative
Documents or (iv) the legality, validity or enforceability of any of the
Operative Documents.
“Material Indebtedness” shall mean Indebtedness of any one or more of the
Sponsor and the Subsidiaries in an aggregate principal amount exceeding
$20,000,000.
“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Sponsor having: (a) assets in an amount equal to at least 5% of the total assets
of the Sponsor and its Subsidiaries determined on a consolidated basis as of the
last day of the most recent Fiscal Quarter at such time; or (b) revenues or net
income in an amount equal to at least 5% of the total revenues or net income of
the Sponsor and its Subsidiaries on a consolidated basis for the 12-month period
ending on the last day of the most recent Fiscal Quarter at such time
“Maturity Date” shall mean, with respect to any Loan, the date set forth under
the applicable Loan Documents when the related Loan Commitment has terminated
and all principal and interest with respect to such Loan shall become due and
payable in full; provided that, each Maturity Date shall be a Borrower Payment
Date or Canadian Borrower Payment Date, as the case may be.

16

--------------------------------------------------------------------------------



“Maximum Commitment Amount” shall mean One Hundred Seventy-Five Million and
No/100 Dollars ($175,000,000), as such amount may be reduced pursuant to Section
2.7, Section 2.9 or Article IX.
“Merchandise” shall mean goods distributed or sold to Franchisees through
Sponsor.
“Merger Sub” shall mean Virtual Acquisition Company, LLC, a Delaware limited
liability company and a direct wholly-owned Subsidiary of the Sponsor.
“Monthly Servicing Report” shall have the meaning set forth in Section 3.3.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Non-Defaulting Participant” shall mean, at any time, a Participant that is not
a Defaulting Participant.
“Note Agreements” shall mean, collectively, the 2011 Note Agreement and the 2014
Note Agreement.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in non-recourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.
“Opening Date” shall mean, with respect to each store location, the date
determined by the Sponsor to be the opening date of such location in accordance
with its standard practice, as notified to the Servicer in accordance with the
terms hereof.
“Operative Documents” shall mean this Agreement, the Guaranty Agreement, the
Servicing Agreement, the Fee Letter and any other documents delivered by Sponsor
or any Guarantor to the Servicer or the Participants in connection herewith or
therewith.
“PAD Authorization” means a pre-authorized debit authorization executed by
Borrower authorizing Bank to cause a specified account of Borrower to be debited
to pay amounts payable, such authorization to be in the form attached to the
Servicing Agreement as Exhibit K or such other form as Bank may require from
time to time.
“Parent Company” shall mean, with respect to a Participant, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Participant, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Participant.
“Participant” shall mean SunTrust, the other lending institutions listed on the
signature pages hereof and each assignee thereof, if any, pursuant to the terms
hereof.

17

--------------------------------------------------------------------------------



“Participant Canadian Monthly Payment Date” shall mean the last day of each
calendar month; provided, however, if such day is not a Canadian Business Day,
the next succeeding Canadian Business Day which is also a Business Day.
“Participant Canadian Quarterly Payment Date” shall mean the last day of each
calendar quarter; provided, however, if such day is not a Canadian Business Day,
the next succeeding Canadian Business Day which is also a Business Day.
“Participant Commitment Fee” shall have the meaning set forth in Section 2.4.
“Participant Funding” shall mean a funding by the Participants of their
respective Participant’s Interest in Advances or Loans in US Dollars or Canadian
Dollars.
“Participant Insolvency Event” shall mean that (i) a Participant or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) a Participant
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, has been appointed for such Participant or its Parent Company, or
Participant or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Participant or its Parent Company has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent; provided that, for the avoidance of
doubt, a Participant Insolvency Event shall not be deemed to have occurred 
solely by virtue of the ownership or acquisition of any equity interest in or
control of a Participant or its Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Participant with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Participant (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Participant.
“Participant Monthly Payment Date” shall mean the last day of each calendar
month; provided, however, if such day is not a Business Day, the next succeeding
Business Day.
“Participant Quarterly Payment Date” shall mean the last day of each calendar
quarter; provided, however, if such day is not a Business Day, the next
succeeding Business Day.
“Participant’s Interest” shall have the meaning set forth in Section 2.2.
“Participant’s Unused Commitment” shall mean, with respect to any Participant,
the difference between such Participant’s Participating Commitment Amount and
the US Dollar Equivalent of such Participant’s Funded Participation.
“Participating Commitment” shall mean the commitment of each Participant to fund
its Participant’s Interest in outstanding US Loans in US Dollars and in
outstanding Canadian Loans in Canadian Dollars, in an aggregate amount (on a US
Dollar Equivalent basis) not to exceed such Participant’s Participating
Commitment Amount.
“Participating Commitment Amount” shall mean the amount set forth opposite each
Participant’s name on Schedule 1.1(b) attached hereto, as such amount may be
modified by assignment pursuant to the

18

--------------------------------------------------------------------------------



terms hereof; provided, that, following the termination of the Facility
Commitment, each Participant’s Participating Commitment Amount shall be deemed
to be its Pro Rata Share of the aggregate principal amount of all Loan
Commitments.
“Participation Certificate” shall mean a certificate issued by the Servicer to a
Participant, substantially in the form of Exhibit E attached hereto, evidencing
such Participant’s ownership interest conveyed hereunder.
“Payment Period” shall mean a period of one (1) month; provided that (i) the
first day of a Payment Period must be a Business Day, (ii) any Payment Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day, (iii) the first Payment Period hereunder
shall commence on the date hereof and shall end on the last day of the next
succeeding calendar month and (iv) the first day of any succeeding Payment
Period shall be the last day of the preceding Payment Period and shall end on
the last day of the next succeeding calendar month.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” shall mean the Closing Date Acquisition and any other
Acquisition (whether foreign or domestic) so long as (a) immediately before and
after giving effect to such Acquisition, no Credit Event or Unmatured Credit
Event is in existence, (b) such Acquisition has been approved by the board of
directors of the Person being acquired prior to any public announcement thereof,
(c) to the extent such Acquisition is of a Person or Persons that are not
organized in the United States and/or of all or substantially all of the assets
of a Person located outside the United States and the aggregate EBITDA
attributable to all Foreign Subsidiaries for the most recently ended twelve
month period (giving pro forma effect to such Acquisition) exceeds twenty
percent (20%) of Consolidated EBITDA for the most recently ended twelve month
period, the Sponsor complies with Section 6.10(b) hereof and (d) immediately
after giving effect to such Acquisition, the Sponsor and Subsidiaries will not
be engaged in any business other than businesses of the type conducted by the
Sponsor and its Subsidiaries on the Effective Date and businesses reasonably
related thereto. As used herein, Acquisitions will be considered related
Acquisitions if the sellers under such Acquisitions are the same Person or any
Affiliate thereof.
“Permitted Encumbrances” shall mean
(i)    Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
(ii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(iv)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

19

--------------------------------------------------------------------------------



(v)    judgment and attachment liens not giving rise to a Credit Event or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
(vi)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Sponsor and its Subsidiaries taken as a whole;
(vii)    other Liens incidental to the conduct of its business or the ownership
of its property and assets which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit, and which do not in
the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business; and
(viii)    Liens on insurance policies owned by the Sponsor on the lives of its
officers securing policy loans obtained from the insurers under such policies,
provided that (A) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (B) the Sponsor shall not incur any liability to
repay any such loan;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)    commercial paper having an A or better rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within one
year from the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Personal Guaranty” shall mean any guaranty from a principal of a Borrower
substantially in the form required by the Servicing Agreement.

20

--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Sponsor or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” shall mean the per annum rate of interest designated from time to
time by SunTrust to be its prime rate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate of interest that is being
offered by SunTrust to its borrowers.
“Private Placement Debt” shall mean Indebtedness incurred by the Sponsor or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Sponsor or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the U.S. Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended.
“Pro Rata Share” shall mean, with respect to each of the Participants at any
time, the percentage determined by dividing such Participant’s Participating
Commitment at such time by the total principal amount of all Participating
Commitments at such time.
“Progressive Finance” shall mean Progressive Finance Holdings, LLC, a Delaware
limited liability company.
“Progressive Finance Subsidiaries” shall mean the direct and indirect
Subsidiaries of Progressive Finance acquired by the Sponsor on the consummation
of the Closing Date Acquisition as further identified on Schedule 1.1(c) hereto.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Rental Revenue” shall mean, with respect to any Borrower for any period, the
gross revenues of such Borrower from leases to the public of such Borrower’s
furniture inventory and lease equipment, including without limitation, all
customer deposits, advance lease payments, waiver fees, late fees, delivery
fees, nonsufficient funds fees, reinstatement fees, but excluding all retail
sales proceeds and sales taxes.
“Reportable Event” shall have the meaning assigned to such term in ERISA.
“Required Participants” shall mean (x) at any time prior to termination of the
Facility Commitment, Participants holding at least 51% of the sum of (A) the
aggregate Funded Participations, plus (B) the Participant’s Unused Commitments,
and (y) at any time on and after the termination of the Facility Commitment,
Participants holding at least 51% of the aggregate outstanding Funded
Participations at such time; provided however, that to the extent that any
Participant is a Defaulting Participant, such Defaulting Participant and all of
its Commitments, Funded Participations and Participant’s Unused Commitments
shall be excluded for purposes of determining Required Participants.
“Requirement of Law” for any person shall mean the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation,

21

--------------------------------------------------------------------------------



or determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Reset Date” shall have the meaning assigned to such term in Section 2.14(c).
“Response Period” shall mean with respect to any Loan, a period of seventy (70)
days commencing on the day next succeeding the day on which the Sponsor receives
a notice from the Servicer that a Loan Payment Default has occurred and is
continuing, provided, however, that no Response Period for any Loan shall extend
beyond the Final Termination Date.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Sponsor or such other
representative of the Sponsor as may be designated in writing by any one of the
foregoing with the consent of the Servicer; and, with respect to the financial
covenants only, the chief financial officer, the treasurer or the controller of
the Sponsor.
“Restricted Payment” shall have the meaning given to such term in Section 8.5.
“Revolving Commitment” shall mean either a US Revolving Commitment or Canadian
Revolving Commitment, as the case may be.
“Revolving Loans” shall mean either a US Revolving Loan or Canadian Revolving
Loan, as the case may be.
“S&P” shall mean Standard & Poor’s
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“Servicing Agreement” shall mean that certain Fourth Amended and Restated
Servicing Agreement, dated as of the date hereof, by and between the Sponsor and
the Servicer, as amended, restated, supplemented or otherwise modified from time
to time.
“Servicing Fee” shall mean the fee payable to the Servicer pursuant to the terms
of the Servicing Agreement.
“Servicer” shall mean SunTrust Bank and its successors and assigns.
“Sponsor’s Fee” shall have the meaning set forth in the Servicing Agreement.
“Spousal Consent” shall mean any agreement provided by the spouse of any Person
executing a Guaranty to the extent such spouse has not personally executed a
Guaranty, to be substantially in the form provided by the Servicer.

22

--------------------------------------------------------------------------------



“Store Opening Information Sheet” shall have the meaning assigned to such term
in the Servicing Agreement.
“Subordinated Debt” shall have the meaning set forth in Section 10.7.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent. Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Sponsor.
“SWIFT” means Society for Worldwide Interbank Financial Telecommunication.
“Swing Line Advances” shall have the meaning set forth in Section 2.3(a).
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loans” shall mean either a US Term Loan or Canadian Term Loan, as the case
may be.
“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on such date.
“Transaction Documents” shall mean, collectively, the Operative Documents and
the Credit Documents.
“2011 Note Agreement” shall mean that certain Note Purchase Agreement, dated as
of July 5, 2011, by an among Sponsor, the other Credit Parties party thereto,
The Prudential Insurance Company of America and the other purchasers signatory
thereto, as such Note Purchase Agreement may be amended, supplemented, restated,
refinanced, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement.
“2014 Note Agreement” shall mean, collectively, (i) that certain Note Purchase
Agreement, dated as of April 14, 2014, by and among the Sponsor, the other
Credit Parties party thereto, The Prudential Insurance Company of America and
the other purchasers signatory thereto, as such Note Purchase Agreement may be
amended, supplemented, restated, refinanced, replaced or otherwise modified from
time to time in accordance with the terms of this Agreement, and (ii) that
certain Note Purchase Agreement, dated as of April 14, 2014, by and among the
Sponsor, the other Credit Parties party thereto, Metropolitan Life Insurance
Company and the other purchasers signatory thereto, as such Note Purchase
Agreement may be amended, supplemented, restated, refinanced, replaced or
otherwise modified from time to time in accordance with the terms of this
Agreement.
“Unmatured Credit Event” shall mean any condition or event which, with notice or
the passage of time or both, would constitute a Credit Event.

23

--------------------------------------------------------------------------------



“US Borrower” shall mean any Franchisee domiciled in the United States of
America that is primarily liable for repayment of a US Loan as a result of
having executed US Loan Documents as maker, or its permitted assignee.
“US Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“US Dollar Equivalent” shall mean, on any date, (i) with respect to any amount
denominated in US Dollars, such amount and (ii) with respect to any amount
denominated in Canadian Dollars, the amount of US Dollars that would be required
to purchase the amount of such Canadian Dollars on such date based upon the
Exchange Rate as of the applicable date of determination.
“US Franchisee” shall mean those certain store operators located in the United
States of America that own and operate stores under the Aaron’s franchise or the
HomeSmart franchise.
“US Funded Participation” shall mean, for any Participant, the portion of such
Participant’s Funded Participation in US Dollars.
“US LIBOR” shall mean, for any Payment Period the offered rate for deposits in
US Dollars, for a period of one month and in an amount comparable to the
aggregate outstanding Funded Participations in US Dollars as of the first day of
such Payment Period, appearing on the display designated on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in US Dollars at approximately 11:00 a.m. (London, England time) on the
day that is two Business Days prior to the first day of the Interest Period;
provided, that if the Servicer determines that the relevant foregoing sources
are unavailable for the relevant Payment Period, LIBOR shall mean the rate of
interest determined by the Servicer to be the average (rounded upward, if
necessary, to the nearest 1/100th of 1%) of the rates per annum at which
deposits in US Dollars are offered to the Servicer two (2) Business Days
preceding the first day of such Interest Period by leading banks in the London
interbank market as of 10:00 a.m. for delivery on the first day of such Payment
Period, for the number of days comprised therein and in an amount comparable to
the amount of the Funded Participation of the Servicer.
“US Line of Credit Commitment” shall mean a commitment to make Line of Credit
Loans to a US Borrower in US Dollars pursuant to a US Loan Agreement.
“US Line of Credit Loans” shall mean Advances made to a US Borrower pursuant to
a US Line of Credit Commitment.
“US Line of Credit Note” shall mean a US Line of Credit Note, executed by a US
Borrower in favor of the Servicer, evidencing such US Borrower’s obligation to
repay all US Line of Credit Loans made to it pursuant to a US Line of Credit
Commitment, substantially in the form of Exhibit A-1 to the US Loan Agreement,
with such changes as the Sponsor and the Servicer shall agree to from time to
time.
“US Loan” shall mean either a US Term Loan, a US Revolving Loan, a US Line of
Credit Loan or an Existing Loan, as the case may be.
“US Loan Agreement” shall mean a Loan and Security Agreement setting forth the
terms and conditions, as between a US Borrower and the Servicer, under which the
Servicer has established a US Loan Commitment to make Advances to such Borrower
pursuant to the US Loan Commitment, substantially in the form of Exhibit C, with
such changes as the Sponsor and the Servicer shall agree to, subject to Section
3.1(b); provided, however, that any loan agreement or line of credit agreement
executed by any Borrower

24

--------------------------------------------------------------------------------



and the Servicer prior to the Effective Date shall be substantially in the form
required under the Existing Loan Facility Agreement.
“US Loan Commitment” shall mean the commitment by the Servicer to make Advances
to a US Borrower in US Dollars in the amount not exceeding, and upon the terms
described in, the applicable Funding Approval Notice and the applicable Loan
Documents, which US Loan Commitment may be a US Line of Credit Commitment, US
Revolving Commitment or a US Term Loan Commitment.
“US Loan Documents” shall mean, with respect to any US Loan, the US Loan
Agreement, the US Master Note, any Personal Guaranty, any Spousal Consent, the
Collateral Agreements, in each case relating to such Loan, any other documents
relating to such Loan delivered by any Borrower or any guarantor or surety
thereof to the Servicer and any amendments thereto (provided that such
amendments are made with the consent of the Sponsor, where such consent is
required under this Agreement).
“US Master Note” shall mean a US Line of Credit Note, US Revolving Note, or US
Term Note, as the case may be.
“US Revolving Commitment” shall mean a commitment to make US Revolving Loans to
a US Borrower pursuant to a Loan Agreement.
“US Revolving Loans” shall mean Advances made to a US Borrower pursuant to a US
Revolving Commitment.
“US Revolving Note” shall mean that certain Revolving Note, executed by a US
Borrower in favor of the Servicer, evidencing such US Borrower’s obligation to
repay all US Revolving Loans made to it pursuant to a US Revolving Commitment,
substantially in the form of Exhibit A-2 to the US Loan Agreement, with such
changes as the Sponsor and the Servicer shall agree to from time to time.
“US Term Loan Commitment” shall mean a commitment to make US Term Loans to a US
Borrower pursuant to a Loan Agreement.
“US Term Loans” shall mean Advances made to a US Borrower pursuant to a US Term
Loan Commitment.
“US Term Note” shall mean that certain Term Note, executed by a US Borrower in
favor of the Servicer, evidencing such US Borrower’s obligation to repay all US
Term Loans made to it pursuant to a US Term Loan Commitment, substantially in
the form of Exhibit A-3 to the Loan Agreement, with such changes as the Sponsor
and the Servicer shall agree to from time to time.
“Wind-Down Event” shall mean the event that the Facility Commitment is not
extended for any reason and the Facility Commitment Termination Date occurs.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.2    Accounting Terms and Determination.
(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements

25

--------------------------------------------------------------------------------



required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Sponsor delivered pursuant to
Section 6.1(a); provided, that if the Sponsor notifies the Servicer that the
Sponsor wishes to amend any covenant in Article VII to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Servicer
notifies the Sponsor that the Required Participants wish to amend Article VII
for such purpose), then the Sponsor’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Sponsor and the Required
Participants.
(b)    Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value”, as defined therein and (ii)
for purposes of this Agreement, any change in GAAP requiring leases which were
previously classified as operating leases to be treated as capitalized leases
shall be disregarded and such leases shall continue to be treated as operating
leases consistent with GAAP as in effect immediately before such change in GAAP
became effective.
(c)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Article VII (including for
purposes of determining the Applicable Margin and any transaction that by the
terms of this Agreement requires that any financial covenant contained in
Article VII be calculated on a pro forma basis ) shall be made on a pro forma
basis with respect to (a) sales, leases, transfers and/or involuntary
dispositions of property in any period of twelve months with an aggregate fair
market value in excess of $15,000,000, (b) any Acquisition, (c) any incurrence
of any Incremental Term Loan (as defined in the Credit Agreement) and/or
Incremental Revolving Commitment (as defined in the Credit Agreement) or (d) any
payment of a Restricted Payment occurring during such period.
Section 1.3    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.4    Other Definitional Terms.
(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule,
Exhibit and like references are to this Agreement unless otherwise specified.
(b)    Any “Franchisee Loan”, “Loan”, “Loan Commitment” or “Master Note”
existing on the Effective Date shall be deemed to be a US Franchise Loan, US
Loan, US Loan Commitment, or US Master Note, as applicable.
(c)    Any “Revolving Loan”, “Revolving Commitment” or “Revolving Note” existing
on the Effective Date shall be deemed to be a US Revolving Loan, US Revolving
Commitment or US Revolving Note, as applicable.

26

--------------------------------------------------------------------------------



(d)    Any “Term Loan”, “Term Loan Commitment” or “Term Note” existing on the
Effective Date shall be deemed to be a US Term Loan, US Term Loan Commitment or
US Term Note, as applicable.
(e)    Any “Line of Credit Loan”, “Line of Credit Commitment” or “Line of Credit
Note” existing on the Effective Date shall be deemed to be a US Line of Credit
Loan, US Line of Credit Commitment or US Line of Credit Note, as applicable.
Section 1.5    Exhibits and Schedules. All Exhibits and Schedules attached
hereto are by reference made a part hereof.
ARTICLE II    
LOAN FACILITY
Section 2.1    Establishment of Facility Commitment; Terms of Loans.
(d)    Facility Commitment. Subject to and upon the terms and conditions set
forth in this Agreement and the other Operative Documents, and in reliance upon
the guaranty and other obligations of the Sponsor set forth herein, the Servicer
hereby establishes a commitment to the Sponsor to establish Loan Commitments and
to make Advances thereunder in US Dollars and Canadian Dollars to such Borrowers
as may be designated by the Sponsor in its Funding Approval Notices during a
period commencing on the date hereof and ending on December 11, 2014 (as such
period may be extended for one or more subsequent 364-day periods pursuant to
Section 2.8, the “Facility Commitment Termination Date”) in an aggregate
committed amount at any one time outstanding not to exceed the Maximum
Commitment Amount (the “Facility Commitment”); provided that, notwithstanding
any provision of this Agreement to the contrary, (x) at no time shall the
Servicer establish any Loan Commitment for a Borrower if after giving effect to
such Loan Commitment, the US Dollar Equivalent of the aggregate committed
amounts of all Loan Commitments outstanding pursuant to the Facility Commitment
would exceed the Maximum Commitment Amount and (y) at no time shall the Servicer
establish any Canadian Loan Commitment for a Canadian Borrower if after giving
effect to such Canadian Loan Commitment, the aggregate committed amounts of all
Canadian Loan Commitments outstanding pursuant to the Facility Commitment would
exceed the Canadian Subfacility Amount.
(e)    Authorization of US Line of Credit Commitment; Loan Terms. Within the
limits of the Facility Commitment and in accordance with the procedures set
forth in this Agreement and the Servicing Agreement, the Sponsor may authorize
the Servicer to establish a US Line of Credit Commitment in favor of a US
Franchisee who meets the credit criteria established by the Sponsor. The amount
of each US Line of Credit Commitment shall be determined by the Sponsor but
shall not be less than $100,000. Pursuant to the US Line of Credit Commitment
the Servicer shall agree to make Advances to the US Borrower thereunder. Each US
Line of Credit Loan shall bear interest at the Borrower Rate designated by
Sponsor in the applicable Funding Approval Notice, and interest shall be payable
on each Borrower Payment Date and on the Maturity Date of such US Line of Credit
Loan when all principal and interest shall be due and payable in full. Each US
Line of Credit Loan may be prepaid in full or in part on any Business Day,
without premium or penalty. The Loan Term of each US Line of Credit Commitment
shall be, initially, one year, but shall automatically renew unless terminated
by ninety (90) days’ prior written notice by Servicer to the US Borrower prior
to the first anniversary date and may thereafter be terminated at any time by
Servicer upon ninety (90) days’ prior written notice by Servicer to the US
Borrower; provided that the amounts outstanding thereunder shall be allowed to
term out over the Amortization Period as provided below. The proceeds of each
Advance made pursuant to the US Line of Credit Commitments shall be used solely
to purchase

27

--------------------------------------------------------------------------------



inventory, and to the extent permitted by Sponsor, to pay state sales and use
taxes and freight charges. At the end of each month, the aggregate Advances made
to each US Borrower during such month (net of any prepayments during such month)
shall be amortized (in accordance with a straight-line amortization schedule)
over the Amortization Period. In the event that the US Line of Credit Commitment
of any US Borrower is terminated by the Servicer as provided above, such US
Borrower shall, notwithstanding the other provisions of this Section 2.1(b),
amortize all outstanding Advances over the Amortization Period (in accordance
with a straight-line amortization schedule), with all Advances due and payable
in full no later than 24 months after termination. In the event that a US
Borrower terminates its US Line of Credit Commitment, all amounts advanced to
such US Borrower shall be due and payable in full on the termination date,
together with all accrued and unpaid interest thereon. Each US Borrower shall
agree to pay a commitment fee on its unused US Line of Credit Commitment in an
amount to be determined by the Sponsor but in any event not to exceed 1.00% per
annum, such commitment fee to be paid quarterly, in arrears.
(f)    Authorization of Canadian Line of Credit Commitment; Loan Terms. Within
the limits of the Facility Commitment and the Canadian Subfacility Amount, and
in accordance with the procedures set forth in this Agreement and the Servicing
Agreement, the Sponsor may authorize the Servicer to establish a Canadian Line
of Credit Commitment in favor of a Canadian Franchisee who meets the credit
criteria established by the Sponsor. The amount of each Canadian Line of Credit
Commitment shall be determined by the Sponsor but shall not be less than
Cdn$100,000. Pursuant to the Canadian Line of Credit Commitment the Servicer
shall agree to make Advances to the Canadian Borrower thereunder. Each Canadian
Line of Credit Loan shall bear interest at the Borrower Rate designated by
Sponsor in the applicable Funding Approval Notice, and interest shall be payable
on each Canadian Borrower Payment Date and on the Maturity Date of such Canadian
Line of Credit Loan when all principal and interest shall be due and payable in
full. Each Canadian Line of Credit Loan may be prepaid in full or in part only
on a Canadian Borrower Payment Date for such Canadian Line of Credit Loan (and
not on other days), without premium or penalty. The Loan Term of each Canadian
Line of Credit Commitment shall be, initially, 364 days, but shall automatically
renew unless terminated by ninety (90) days’ prior written notice by Servicer to
the Canadian Borrower prior to the first anniversary date and may thereafter be
terminated at any time by Servicer upon ninety (90) days’ prior written notice
by Servicer to the Canadian Borrower; provided that the amounts outstanding
thereunder shall be allowed to term out over the Amortization Period as provided
below. The proceeds of each Advance made pursuant to the Canadian Line of Credit
Commitments shall be used solely to purchase inventory, and to the extent
permitted by Sponsor, to pay sales and use taxes and freight charges. At the end
of each month, the aggregate Advances made to each Canadian Borrower during such
month (net of any prepayments during such month) shall be amortized (in
accordance with a straight-line amortization schedule) over the Amortization
Period. In the event that the Canadian Line of Credit Commitment of any Canadian
Borrower is terminated by the Servicer as provided above, such Canadian Borrower
shall, notwithstanding the other provisions of this Section 2.1(c), amortize all
outstanding Advances over the Amortization Period (in accordance with a
straight-line amortization schedule), with all Advances due and payable in full
no later than 24 months after termination. In the event that a Canadian Borrower
terminates its Canadian Line of Credit Commitment, all amounts advanced to such
Canadian Borrower shall be due and payable in full on the termination date,
together with all accrued and unpaid interest thereon. Each Canadian Borrower
shall agree to pay a commitment fee on its unused Canadian Line of Credit
Commitment in an amount to be determined by the Sponsor but in any event not to
exceed 1.00% per annum, such commitment fee to be paid quarterly, in arrears
(g)    Authorization of US Revolving Commitment and US Term Loan Commitment;
Loan Terms.

28

--------------------------------------------------------------------------------



(i)    Within the limits of the Facility Commitment and in accordance with the
procedures set forth in this Agreement and the Servicing Agreement, the Sponsor
may authorize the Servicer to establish a US Revolving Commitment and/or a US
Term Loan Commitment in favor of a US Franchisee who meets the credit criteria
established by the Sponsor.
(ii)    The amount of each US Revolving Commitment shall be determined by the
Sponsor, but shall not be less than $100,000. Pursuant to the US Revolving
Commitment, the Servicer shall agree to make Advances in US Dollars to the US
Borrower thereunder. Each US Revolving Loan shall bear interest at the Borrower
Rate designated by Sponsor in the applicable Funding Approval Notice, and
interest shall be payable on each Borrower Payment Date and on the Maturity Date
of such US Revolving Loan when all principal and interest shall be due and
payable in full. Each US Revolving Loan may be prepaid in full or in part on any
Business Day, without premium or penalty. The Loan Term of each US Revolving
Loan shall not exceed four years. The proceeds of each Advance made pursuant to
the US Revolving Commitment shall be used for general corporate purposes. Each
US Borrower with a US Revolving Commitment shall agree to pay a commitment fee
on the unused US Revolving Commitment in an amount to be determined by the
Sponsor but in any event not to exceed 1.00% per annum, such commitment fee to
be paid quarterly, in arrears. At no time, except as otherwise provided in the
form of Loan Agreement, shall the aggregate outstanding principal amount of any
and all US Revolving Loans and US Term Loans made to any US Borrower exceed the
Franchisee Borrowing Base of such US Borrower as in effect at such time.
(iii)    The amount of each US Term Loan Commitment shall be determined by the
Sponsor, but shall not be less than $100,000. Pursuant to the US Term Loan
Commitment, the Servicer shall agree to make US Term Loans to the US Borrower
thereunder. Each US Term Loan shall bear interest at the Borrower Rate
designated by Sponsor in the applicable Funding Approval Notice, and interest
shall be payable on each Borrower Payment Date and on the Maturity Date of such
US Term Loan. Principal on each US Term Loan shall be payable on each Borrower
Payment Date and shall be amortized over a period of no more than 7 years with
the balance of all outstanding principal due and payable in full on the Maturity
Date with respect to such US Term Loan; provided that the Sponsor shall have the
option of allowing an interest-only payment schedule for up to the first six (6)
months of such Loan’s term. Each US Term Loan may be prepaid in full or in part
on any Business Day, without premium or penalty. The Loan Term of each US Term
Loan shall not exceed four years. The proceeds of each US Term Loan shall be
used for general corporate purposes.
(h)    Authorization of Canadian Revolving Commitment and Canadian Term Loan
Commitment; Loan Terms
(i)    Within the limits of the Facility Commitment and the Canadian Subfacility
Amount and in accordance with the procedures set forth in this Agreement and the
Servicing Agreement, the Sponsor may authorize the Servicer to establish a
Canadian Revolving Commitment and/or a Canadian Term Loan Commitment in favor of
a Canadian Franchisee who meets the credit criteria established by the Sponsor.
(ii)    The amount of each Canadian Term Loan Commitment shall be determined by
the Sponsor, but shall not be less than Cdn$100,000. Pursuant to the Canadian
Term Loan Commitment, the Servicer shall agree to make Canadian Term Loans to
the Canadian Borrower thereunder. Each Canadian Term Loan shall bear interest at
the Borrower Rate designated by Sponsor in the applicable Funding Approval
Notice, and interest shall be payable on each Canadian Borrower Payment Date and
on the Maturity Date of such Canadian Term Loan. Principal on each Canadian Term
Loan shall

29

--------------------------------------------------------------------------------



be payable on each Canadian Borrower Payment Date and shall be amortized over a
period of no more than 7 years with the balance of all outstanding principal due
and payable in full on the Maturity Date with respect to such Canadian Term
Loan; provided that the Sponsor shall have the option of allowing an
interest-only payment schedule for up to the first six (6) months of such Loan’s
term. Each Canadian Term Loan may be prepaid in full or in part only on a
Canadian Borrower Payment Date for such Canadian Term Loan (and not on other
days), without premium or penalty. The Loan Term of each Canadian Term Loan
shall not exceed two years.
(iii)    The amount of each Canadian Revolving Commitment shall be determined by
the Sponsor, but shall not be less than Cdn$100,000. Pursuant to the Canadian
Revolving Commitment, the Servicer shall agree to make Advances in Canadian
Dollars to the Canadian Borrower thereunder. Each Canadian Revolving Loan shall
bear interest at the Borrower Rate designated by Sponsor in the applicable
Funding Approval Notice, and interest shall be payable on each Borrower Payment
Date and on the Maturity Date of such Canadian Revolving Loan when all principal
and interest shall be due and payable in full. Each Canadian Revolving Loan may
be prepaid in full or in part only on a Canadian Borrower Payment Date for such
Canadian Revolving Loan (and not on other days), without premium or penalty. The
Loan Term of each Canadian Revolving Loan shall not exceed two years. The
proceeds of each Advance made pursuant to the Canadian Revolving Commitment
shall be used for general corporate purposes. Each Canadian Borrower with a
Canadian Revolving Commitment shall agree to pay a commitment fee on the unused
Canadian Revolving Commitment in an amount to be determined by the Sponsor but
in any event not to exceed 1.00% per annum, such commitment fee to be paid
quarterly, in arrears. At no time, except as otherwise provided in the form of
Loan Agreement, shall the aggregate outstanding principal amount of all Canadian
Revolving Loans and Canadian Term Loans made to any Canadian Borrower exceed the
Franchisee Borrowing Base of such Canadian Borrower as in effect at such time.
(i)    Conditions to Obligation of Servicer to Establish Loan Commitments.
Servicer’s obligation to establish each Loan Commitment under the Operative
Documents is subject to the fulfillment of the following conditions as of the
Closing Date of such Loan:
(i)    this Agreement and each of the other Operative Documents shall be in full
force and effect;
(ii)    the representations and warranties of the Sponsor contained in Article V
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the Closing Date of
such Loan;
(iii)    the Servicer shall have received from the Sponsor a Funding Approval
Notice authorizing such Loan Commitment and a Store Opening Information Sheet;
(iv)    all conditions precedent to the Loan Commitment specified in the
Servicing Agreement, together with such additional conditions precedent as may,
at Sponsor’s election, be included in the applicable Funding Approval Notice,
shall have been completed to the Servicer’s reasonable satisfaction; and
(v)    no Credit Event, Unmatured Credit Event, Change of Control or Wind-Down
Event shall have occurred and be continuing.
(j)    In addition to other conditions precedent herein set forth, if any
Participant is a Defaulting Participant, the Servicer will not be required to
establish any new Loan Commitment or increase

30

--------------------------------------------------------------------------------



any existing Loan Commitments, unless it is satisfied that 100% of the
Participant’s Interest of such Defaulting Participant has been fully Cash
Collateralized or the risk of such Defaulting Participant is otherwise fully
eliminated by any combination satisfactory to the Servicer of the actions
required in Section 2.17.

31

--------------------------------------------------------------------------------



Section 2.2    Conveyance of Participant’s Interest.
(a)    The Servicer hereby sells, assigns, transfers and conveys to each of the
Participants, without recourse or warranty, and each Participant hereby
purchases from the Servicer, an undivided percentage ownership interest (which
percentage shall be equal to each Participant’s Pro Rata Share) in (i) the
Facility Commitment, (ii) the Loan Commitments, including, without limitation,
the Existing Loan Commitments, (iii) the Loans, including, without limitation,
the Existing Loans, (iv) the Collateral, (v) all rights against any guarantor of
any Loan, including the Sponsor, (vi) the Loan Documents, (vii) all rights
pursuant to the Guaranty Agreement and (viii) all right, title and interest to
any payment or right to receive payment with respect to the foregoing
(collectively, the “Participant’s Interest”). Notwithstanding the foregoing,
each Participant’s right to receive payments of interest, commitments fees or
other fees with respect to the Facility Commitment, the Loan Commitments and the
Loans shall not exceed the amounts which such Participant is entitled to receive
pursuant to the terms of this Agreement.
(b)    In consideration of the entry by each Participant into this Agreement and
the obligation of each Participant hereunder, the Servicer shall issue to each
Participant on the Effective Date, a Participation Certificate. Each
Participation Certificate shall be in an amount equal to the relevant
Participant’s Participating Commitment Amount, and the Funded Participation
outstanding thereunder shall bear interest as hereinafter set forth and shall be
payable as hereinafter set forth.
(c)    In accordance with the terms and conditions hereof, and in consideration
of the sale of the Participant’s Interest to such Participant, each Participant
severally agrees from time to time, during the period commencing on the
Effective Date and ending on the Final Termination Date, to fund in US Dollars
its Participant’s Interest in outstanding US Loans made by the Servicer to the
US Borrowers in accordance with the terms hereof and to fund in Canadian Dollars
its Participant’s Interest in outstanding Canadian Loans made by the Servicer to
the Canadian Borrowers in accordance with the terms hereof, so long as (x) the
US Dollar Equivalent of its Funded Participation does not exceed its
Participating Commitment and (y) its Funded Participation with respect to
Canadian Loans does not exceed its Pro Rata Share of the Canadian Subfacility
Amount.

32

--------------------------------------------------------------------------------



Section 2.3    Funding of Advances; Swing Line; Funding of Participant’s
Interest in Loans.
(f)    Funding of Advances. The Servicer shall fund Advances requested by the
Borrowers in accordance with the terms of the applicable Loan Documents and the
Servicing Agreement. All advances to Canadian Borrowers shall be made in
Canadian Dollars and all Advances to US Borrowers shall be made in US Dollars.
On the date of any such funding, the Servicer shall elect whether or not to
require the Participants to fund their respective Pro Rata Share of the Advances
to be made on such date. All fundings by the Participants with respect to
Canadian Loans shall be made in Canadian Dollars, and all fundings by the
Participants with respect to US Loans shall be made in US Dollars. In the event
that the Servicer elects not to require the Participants to fund their Pro Rata
Share of the Advances to be made on such date, the Servicer shall make such
Advances (each, a “Swing Line Advance”) to the Borrowers for the account of the
Servicer; provided that the US Dollar Equivalent of the aggregate amount of
Swing Line Advances outstanding on any date shall not exceed $25,000,000. If (i)
any Credit Event, Change of Control or Wind-Down Event shall have occurred, (ii)
after giving effect to any requested Advance, the US Dollar Equivalent of the
aggregate Swing Line Advances outstanding hereunder would exceed $25,000,000, or
(iii) the Servicer otherwise determines in its sole discretion to request a
Participant Funding hereunder, then the Servicer shall notify the Participants
pursuant to subsection (b) requesting a Participant Funding.
(g)    Notification of Participant Funding. In the event that the Servicer
desires that the Participants fund their respective Pro Rata Shares of Advances
or Loans made or outstanding pursuant to the Loan Documents, the Servicer shall
deliver written or telecopy notice to the Participants (or telephonic notice
promptly confirmed in writing or by telecopy) (a “Participant Funding Request”)
by no later than 10:00 a.m. (Atlanta, Georgia time) on the date which is the
requested date of the Participant Funding which shall specify (x) the date of
the Participant Funding, which shall be a Business Day, (y) each Participant’s
Pro Rata Share of the Advances or Loans outstanding to be funded in connection
with such Participant Funding and (z) the portion of such funding to be made in
US Dollars and the portion of such funding to be made in Canadian Dollars.
(h)    Each Participant shall make available its Pro Rata Share of the requested
Participant Funding in the applicable currency on the proposed date thereof by
wire transfer of immediately available funds to the Servicer in Atlanta, Georgia
by not later than 2:00 P.M. (Atlanta, Georgia time). Unless the Servicer shall
have received notice from a Participant prior to the date of any Participant
Funding that such Participant will not make available to the Servicer such
Participant’s Pro Rata Share of such Participant Funding, the Servicer may
assume that the Participant has made such portion available to the Servicer on
the date of such Participant Funding in accordance with this subsection (c) and
the Servicer may, in reliance on such assumption, make available to the
Borrowers a corresponding amount or credit the same to Swing Line Advances. If
and to the extent that such Participant shall not have made such portion
available to the Servicer, such Participant and the Sponsor shall severally
agree to repay the Servicer forthwith (on demand in the case of the Participant
and within three (3) days of such demand in the case of the Sponsor), without
duplication, such amount with interest at the Federal Funds Rate plus 2% per
annum and, until such time as such Participant has repaid to the Servicer such
amount. If such Participant shall repay to the Servicer such amount, then such
amount shall constitute part of such Participant’s Funded Participation.
(i)    Each Participant’s obligations to fund its Pro Rata Share of any
requested Participant Funding shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense, or other right which such Participant may
have against the Servicer, the Sponsor, any Borrower or any other Person for any
reason whatsoever, (ii) the occurrence of any Credit Event, Unmatured Credit
Event, Change of Control or Wind-Down Event, (iii) the

33

--------------------------------------------------------------------------------



occurrence of any Loan Default or any other “event of default” under any Loan
Documents, (iv) any adverse change in the condition (financial or otherwise) of
the Sponsor, any other Credit Party or any Borrower, (v) the acceleration or
maturity of any Loan or the Sponsor’s obligations hereunder or the termination
of the Facility Commitment, Loan Commitments or the Participating Commitments
after the making of any Swing Line Advance, (vi) any breach of this Agreement by
the Sponsor or any other Participant, or (vii) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.
(j)    Notwithstanding the foregoing provisions of this Section 2.3, no
Participant shall be required to fund its Pro Rata Share of any requested
Participant Funding for purposes of refunding a Swing Line Advance pursuant to
subsection (d) above if a Loan Default with respect to the relevant Loan has
occurred and is continuing and, prior to the making by the Servicer of such
Swing Line Advance, the Servicer had received written notice from Sponsor, the
relevant Borrower or any Participant specifying that such Loan Default had
occurred and was continuing (and identifying the same as a Loan Default, as the
case may be) which has not been cured or waived; provided that, in the case of a
Loan Default arising from an Unmatured Credit Event or Credit Event where the
Participants are not pursuing remedies, the Participants will be obligated to
fund their respective Pro Rata Shares of Swing Line Advances.
Section 2.4    Participant Commitment Fees.
(a)    Each Participant will receive, from amounts paid by the Borrowers under
the Loan Documents and the Sponsor under the Operative Documents, a commitment
fee (the “Participant Commitment Fee”) equal to the average daily amount of its
Participant’s Unused Commitment for the period commencing on the Effective Date
and ending on the Final Termination Date, or such earlier date as the
Participating Commitment shall expire or terminate, multiplied by the Applicable
Percentage per annum, such Participant Commitment Fee to be payable in arrears
on each Participant Quarterly Payment Date, commencing on June 30, 2014, for the
preceding Payment Period, calculated on the basis of a 360-day year and the
actual number of days elapsed.
(b)    All Commitment Fees shall be paid on the dates due, in immediately
available funds, to the Participants by the Servicer from amounts received from
the Borrowers and Sponsor. All Participant Commitment Fees shall be paid in US
Dollars.
(c)    In the event that the US Dollar Equivalent of the commitment fees
received by the Servicer from the Borrowers and the Sponsor is not sufficient on
any Participant Quarterly Payment Date to pay the Participant Commitment Fees to
the Participants required pursuant hereto, the Sponsor shall, upon demand of the
Servicer, immediately fund such difference in US Dollars to the Servicer (with
such payment allocated to specific Loan Payment Defaults as agreed by Sponsor
and Servicer, if applicable) and either, at the election of the Sponsor, (x) the
Sponsor shall be reimbursed by the Servicer upon receipt of such amount from a
Borrower, (y) the Loan Indebtedness shall be deemed to be reduced by such amount
for purposes of a repayment or purchase of such Defaulted Loan by Sponsor in
accordance with the terms of this Agreement or (z) if elected by Sponsor and if
such amount is sufficient to cure any Loan Payment Default such amount shall be
deemed to have satisfied Sponsor’s obligation to cure such Loan Payment Default
hereunder.
(d)    Anything herein to the contrary notwithstanding, during such period as a
Participant is a Defaulting Participant, such Defaulting Participant will not be
entitled to Participating Commitment Fees accruing with respect to its
Participant Commitment during such period pursuant to Section 2.4(a) (without
prejudice to the rights of the Participants other than Defaulting Participants
in respect of such fees).

34

--------------------------------------------------------------------------------



Section 2.5    Interest on Funded Participations.
(a)    Interest Rate. Subject to the provisions of Section 2.6, each
Participant’s US Funded Participation shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 360 days) at a rate per
annum equal to the Adjusted US LIBO Rate for the Payment Period in which such US
Funded Participation is outstanding (with the Adjusted US LIBO Rate applicable
to all amounts outstanding during any Payment Period being automatically reset
on the first day of each Payment Period regardless of the date of any
Participant Funding hereunder) plus the Applicable Margin then in effect.
Subject to the provisions of Section 2.6, each Participant’s Canadian Funded
Participation shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to the Adjusted
Canadian LIBO Rate for the Payment Period in which Canadian Funded Participation
is outstanding (with the Adjusted Canadian LIBO Rate applicable to all amounts
outstanding during any Payment Period being automatically reset on the first day
of each Payment Period regardless of the date of any Participant Funding
hereunder) plus the Applicable Margin then in effect.
(b)    Payment of Interest. Interest on each Participant’s US Funded
Participation shall be payable by the Servicer to the Participants in US Dollars
on each Participant Monthly Payment Date from interest payments received on the
US Loans on such Participant Monthly Payment Date for the preceding Payment
Period and from other amounts received from the Sponsor. Interest on each
Participant’s Canadian Funded Participation shall be payable by the Servicer to
the Participants in Canadian Dollars on each Participant Canadian Monthly
Payment Date from interest payments received on the Canadian Loans on such
Participant Canadian Monthly Payment Date for the preceding Payment Period and
from other amounts received from the Sponsor.
(c)    Sponsor’s Obligation. In the event that the interest received by the
Servicer from the US Borrowers since the immediately prior Participant Monthly
Payment Date is not sufficient to pay the interest to the Participants on the
next Participant Monthly Payment Date as required pursuant hereto in the
applicable currency or in the event that the interest received by the Servicer
from the Canadian Borrowers since the immediately prior Participant Canadian
Monthly Payment Date is not sufficient to pay the interest to the Participants
on the next Participant Canadian Monthly Payment Date as required pursuant
hereto in the applicable currency, the Sponsor shall, upon demand of the
Servicer, immediately fund such difference to the Servicer in the applicable
currency (with such payment allocated to specific Loan Payment Defaults as
agreed by Sponsor and Servicer) and if such shortfall results from Loan Payment
Defaults rather than interest rate variances, either, at the election of the
Sponsor, (x) the Sponsor shall be reimbursed by the Servicer upon receipt of
such amount from the applicable Borrower, (y) the Loan Indebtedness of such
Borrower shall be deemed to be reduced by such amount for purposes of a
repayment or purchase of such Defaulted Loan by Sponsor in accordance with the
terms of this Agreement or (z) if elected by Sponsor and if such amount is
sufficient to cure any Loan Payment Default, such amount shall be deemed to have
satisfied Sponsor’s obligation to cure such Loan Payment Default hereunder.
(d)    LIBOR Not Determinable or Illegal. In the event that LIBOR is not
determinable by the Servicer or it becomes impossible or illegal for the
Servicer to calculate interest on the US Funded Participations based upon LIBOR,
the parties agree that in such event that interest on the US Funded
Participations shall bear interest at a rate per annum equal to the Prime Rate
plus a mutually agreed upon spread based upon current market conditions. In the
event that Canadian LIBOR is not determinable by the Servicer or it becomes
impossible or illegal for the Servicer to calculate interest on the Canadian
Funded Participations based upon Canadian LIBOR, the parties agree that in such
event that interest on the Canadian Funded Participations shall bear interest at
a rate per annum equal to the Canadian Prime Rate plus a mutually agreed upon
spread based upon current market conditions.

35

--------------------------------------------------------------------------------



Section 2.6    Default Interest. If any amount payable to the Servicer or the
Participants by the Sponsor under the Operative Documents is not paid on the
date due hereunder, such amount shall bear interest (to the extent permitted by
law) for each day from such date up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to the
rate set forth in Section 2.5 plus an additional two percent (2.0%) per annum.
Section 2.7    Voluntary Reduction of the Unutilized Commitment. Upon at least
three (3) Business Days’ prior telephonic notice (promptly confirmed in writing)
to the Servicer, Sponsor shall have the right, without premium or penalty, to
terminate the Facility Commitment, in part or in whole, provided that (i) any
such termination shall apply to permanently reduce the Facility Commitment, (ii)
any such termination shall apply to proportionately and permanently reduce the
Participating Commitments of each of the Participants, (iii) any partial
termination pursuant to this Section 2.7 shall be in an amount of at least
$5,000,000 and integral multiples of $1,000,000, (iv) the Facility Commitment
may not be reduced if, as a result thereof, the Facility Commitment Amount would
be less than the US Dollar Equivalent of all outstanding Loan Commitments, and
(v) to the extent that Facility Commitment is reduced to a level that is less
than the US Dollar Equivalent of the Canadian Subfacility Amount, the Canadian
Subfacility Amount shall be reduced to the Canadian Dollar Equivalent of the
Facility Commitment.
Section 2.8    Extension of Commitments.
(a)    The Sponsor may, by written notice to the Servicer (which shall promptly
deliver a copy to each of the Participants), given not more than sixty (60) days
prior to any anniversary of the date of this Agreement while the Facility
Commitment is effect, request that the Participants extend the then scheduled
Facility Commitment Termination Date (the “Existing Date”) for an additional
364‑day period. Each Participant shall, by notice to the Sponsor and the
Servicer given within fifteen (15) Business Days after receipt of such request,
advise the Sponsor and the Servicer whether or not such Participant consents to
the extension request (and any Participant which does not respond during such
15-day period shall be deemed to have advised the Sponsor and the Servicer that
it will not agree to such extension).
(b)    In the event that, on the 15th Business Day after receipt of the notice
delivered pursuant to subsection (a) above, all of the Participants shall have
agreed to extend their respective Participating Commitments, the Facility
Commitment Termination Date shall be deemed to have been extended, effective as
of the Existing Date, to the date which is 364 days thereafter.     
(c)    In the event that, on the 15th Business Day after receipt of the notice
delivered pursuant to subsection (a) above, all of the Participants shall not
have agreed to extend their respective Participating Commitments, the Sponsor
and the Servicer shall notify the consenting Participants (“Consenting
Participants”) of the aggregate Participating Commitment Amounts of the
non-extending Participants (“Non-Consenting Participants”) and such Consenting
Participants shall, by notice to the Sponsor and the Servicer given within ten
(10) Business Days after receipt of such notice, advise the Servicer and Sponsor
whether or not such Participant wishes to purchase all or a portion of the
Participating Commitments of the Non-Consenting Participants (and any
Participant which does not respond during such 10-Business Day period shall be
deemed to have rejected such offer). In the event that more than one Consenting
Participant agrees to purchase all or a portion of such Participating
Commitments, the Sponsor and the Servicer shall allocate such Participating
Commitments among such Consenting Participants so as to preserve, to the extent
possible, the relative pro rata shares of the Consenting Participants of the
Participating Commitments prior to such extension request. If Consenting
Participants do not elect to assume all of the Participating Commitments of the
Non-Consenting Participants, the Sponsor shall have the right,

36

--------------------------------------------------------------------------------



subject to the terms and conditions of Section 15.6, to arrange for one or more
financial institutions (any such financial institution being called a “New
Participant”) to purchase the Participating Commitment of any Non-Consenting
Participant. Each Non-Consenting Participant shall assign its Participating
Commitment and its Participant’s Interest outstanding hereunder to the
Consenting Participant or New Participant purchasing such Participating
Commitment in accordance with Section 15.6, in return for payment in full of all
principal, interest and other amounts owing to such Non‑Consenting Participant
hereunder, on or before the Existing Date and, as of the effective date of such
assignment, shall no longer be a party hereto, provided that each New
Participant shall be subject to the approval of the Servicer (which approval
shall not be unreasonably withheld). If (and only if) Participants (including
New Participants) holding Participating Commitments representing at least an
amount equal to the greater of (x) the sum of the US Dollar Equivalent of all
outstanding Loan Commitments and (y) 66 2/3 % of the aggregate Participating
Commitments on the date of such extension request shall have agreed to such
extension by the Existing Date (the “Continuing Participants”), then (i) the
Facility Commitment Termination Date shall be extended for an additional 364-day
period and (ii) the Participating Commitment of any Non-Consenting Participant
which has not been assigned to a Consenting Participant or a New Participant
shall terminate (with the result that the amount of the Facility Commitment
shall be decreased proportionately by the amount of such Participating
Commitment), and all amounts owing to such Non-Consenting Participant, together
with all interest accrued thereon and all other amounts owed to such
Non-Consenting Participant hereunder, shall be due and payable to such
Non-Consenting Participant on the Existing Date applicable to such Participant
without giving effect to any extension of the Facility Commitment Termination
Date.
Section 2.9    Wind-Down Events. In the event a Wind Down Event occurs, then (x)
the Sponsor shall not have the right to request that any further Loan
Commitments be established, and (y) the Servicer shall, within a reasonable
period of time and in any event no later than thirty (30) days after the
Facility Commitment Termination Date, give notice to each of the applicable
Borrowers terminating the Line of Credit Commitments as of the date which is
ninety (90) days after delivery of such notice, subject, in each case, to the
right of the Borrowers to term out the amounts outstanding under their Line of
Credit Commitments as set forth in Section 2.1(b) and Section 2.1(c), as
applicable; provided, however, that the occurrence of such Wind-Down Event shall
not affect the obligation of (i) the Servicer to make Advances pursuant to
existing Line of Credit Commitments, except to the extent that the Line of
Credit Commitments are terminated pursuant to clause (y) above, (ii) the
Servicer to make Advances pursuant to existing Revolving Commitments, (iii) the
Participants to fund their Participant’s Interest as provided herein, except to
the extent that the Line of Credit Commitments are terminated pursuant to clause
(y) above or (iv) the Credit Parties under the Operative Documents.
Section 2.10    Reserve Requirements; Change in Circumstances; Change in Lending
Offices.
(a)    Notwithstanding any other provision herein, if, by reason of (i) after
the date hereof, the introduction of or any change (including any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation (which, for the avoidance of doubt, shall include, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued) or (ii) the compliance with any guideline or request from any central
bank or other governmental authority or quasi governmental authority exercising
control over banks or financial institutions generally (whether or not having
the force of law), any reserve (including any imposed by the Federal Reserve
Board), special deposit or similar requirement (including a

37

--------------------------------------------------------------------------------



reserve, special deposit or similar requirement that takes the form of a tax)
against assets of, deposits with or for the account of, or credit extended by,
any Participant’s office through which it funds its obligations hereunder shall
be imposed or deemed applicable or any other condition affecting its obligation
to make or maintain its Funded Participation at a rate based upon the Adjusted
US LIBO Rate or Adjusted Canadian LIBO Rate shall be imposed on any Participant
or its office through which it funds its obligations hereunder or the interbank
Eurodollar market; and as a result thereof there shall be any increase in the
cost to such Participant of agreeing to make or making, funding or maintaining
funds its obligations hereunder (except to the extent already included in the
determination of the applicable Adjusted US LIBO Rate or Adjusted Canadian LIBO
Rate), or there shall be a reduction in the amount received or receivable by
that Participant or its office through which it funds its obligations hereunder,
then the Sponsor shall from time to time, upon written notice from and demand by
the Participant (with a copy of such notice and demand to the Servicer), pay to
the Servicer for the account of that Participant within five Business Days after
the date specified in such notice and demand, additional amounts sufficient to
indemnify that Participant against such increased cost. A certificate as to the
amount of such increased cost submitted to the Sponsor and the Servicer by that
Participant, shall, except for manifest error, be final, conclusive and binding
for all purposes.
(b)    If while the Facility Commitment or any Loan Commitments are outstanding,
any Participant (including any the Servicer) determines that the adoption of any
law, rule or regulation regarding capital adequacy or capital maintenance
(which, for the avoidance of doubt, shall include, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued), or any change in any of
the foregoing or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Participant (or
any lending office of such Participant) or any Participant’s holding company
with any request or directive regarding capital adequacy or capital maintenance
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Participant’s capital or on the capital of such Participant’s holding
company, if any, as a consequence of this Agreement, the Loan Documents or the
purchases made by such Participant pursuant hereto to a level below that which
such Participant or such Participant’s holding company could have achieved but
for such adoption, change or compliance (taking into consideration such
Participant’s policies and the policies of such Participant’s holding company
with respect to capital adequacy) by an amount reasonably deemed by such
Participant to be material, then from time to time, within 15 days after written
demand by such Participant, the Sponsor pay to such Participant such additional
amount or amounts as will compensate such Participant or such Participant’s
holding company for such reduction. A certificate as to the amount of any such
additional amount or amounts, submitted to the Sponsor and the Servicer by such
Participant, shall, except for manifest error, be final, conclusive and binding
for all purposes. For the avoidance of doubt, Participants may only make claims
for compensation pursuant to this Section 2.10, to the extent such claims are a
consequence of this Agreement, the Loan Documents or the purchases made by such
Participant pursuant hereto.
(c)    Each Participant agrees that, if requested by the Sponsor, it will use
reasonable efforts (subject to overall policy considerations of such
Participant) to designate an alternate lending office with respect to any of its
Funded Participation affected by the matters or circumstances described above to
reduce the liability of the Sponsor or avoid the results provided thereunder, so
long as such designation is not disadvantageous to such Participant as
determined by such Participant, which determination if made in good faith, shall
be conclusive and binding on all parties hereto. Nothing in this Section 2.10(c)
shall affect or postpone any of the obligations of the Sponsor or any right of
any Participant provided hereunder.

38

--------------------------------------------------------------------------------



Section 2.11    Pro Rata Treatment. Subject to the application of payments
pursuant to Article III and except as specifically provided therein, each
payment of principal of any Funded Participation, each payment of interest with
respect to the Funded Participation, each payment of the Participant Commitment
Fees and each reduction of the Participating Commitments shall be allocated pro
rata among the Participants in accordance with their respective applicable Pro
Rata Shares. Each Participant agrees that in computing its Pro Rata Share of any
Participant Funding hereunder, the Servicer may, in its discretion, round each
Participant’s percentage of such Participant Funding Request to the next higher
or lower whole dollar amount.
Section 2.12    Payments.
(a)    The Sponsor shall make each payment required to be made by Sponsor
hereunder and under any other Operative Document to any Participant or the
Servicer not later than 1:00 p.m. (Atlanta, Georgia time), on the date when due
in the Contractual Currency (as defined below) to the Servicer at its offices in
Atlanta, Georgia in immediately available funds.
(b)    Whenever any payment hereunder or under any other Operative Document
shall become due, or otherwise would occur, on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest or
Participant Commitment Fees, if applicable.
(c)    Notwithstanding anything herein to the contrary, any amount paid by any
Borrower or the Sponsor for the account of a Defaulting Participant under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will be retained by the Servicer in a segregated non-interest
bearing account until the Facility Commitment Termination Date at which time the
funds in such account will be applied by the Servicer, to the fullest extent
permitted by law, in the following order of priority: first to the payment of
any amounts owing by such Defaulting Participant to the Servicer under this
Agreement, including, without limitation, amounts owing to the Servicer in its
capacity as Swing Line lender hereunder, second, to the payment of interest due
and payable to the Participants hereunder other than Defaulting Participants,
ratably among them in accordance with the amounts of such interest then due and
payable to them, third to the payment of fees then due and payable to the
Participants hereunder other than Defaulting Participants hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fourth to the ratable payment of other amounts then due and payable to the
Participants hereunder other than Defaulting Participants, and fifth to pay
amounts owing under this Agreement to the Defaulting Participants or as a court
of competent jurisdiction may otherwise direct.
Section 2.13    Sharing of Setoffs. Each Participant agrees that if it shall, in
accordance with applicable law, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Sponsor or any Borrower, or pursuant to
a secured claim under Section 506 or Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by the Participant under any applicable bankruptcy, insolvency or other similar
law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Funded Participation under this Agreement (other
than pursuant to Section 2.12(c)) as a result of which the unpaid principal
portion of its Funded Participation shall be proportionately less than the
unpaid principal portion of the Funded Participation of any other Participant,
it shall be deemed simultaneously to have purchased from such other Participant
at face value, and shall promptly pay to such other Participant the purchase
price for, a participation in the Funded Participation of such other
Participant, so that the aggregate unpaid principal amount of the Funded
Participation and participations in Funded Participations held by each
Participant shall be in the same proportion to the aggregate unpaid principal
amount of all Funded Participations then outstanding as the principal amount of

39

--------------------------------------------------------------------------------



its Purchases prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Funded Participations outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.13 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Servicer and each Participant hereby
further agrees that any set-off amount received with respect to any Borrower,
the Sponsor or any Guarantor shall first be applied to amounts outstanding under
the Franchisee Loan Program prior to application to any other obligations of any
such Person to the Servicer or such Participant. The Sponsor expressly consents
to the foregoing arrangements and agrees, to the extent permitted by applicable
law, that any Participant holding a Funded Participation or a participation in a
Funded Participation deemed to have been so purchased may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Sponsor to such Participant by reason thereof.
Section 2.14    Canadian Dollar Provisions.
(a)    If any payment due hereunder or under any other Operative Document is not
made in the currency due under this Agreement (the “Contractual Currency”) or if
any court or tribunal shall render a judgment or order for the payment of
amounts due hereunder or under the Operative Documents and such judgment is
expressed in a currency other than the Contractual Currency, the Sponsor shall
indemnify and hold the Servicer and each Participant harmless against any
deficiency incurred by the Servicer or such Participant with respect to the
amount received by the Servicer or such Participant to the extent the rate of
exchange at which the Contractual Currency is convertible into the currency
actually received or the currency in which the judgment is expressed (the
“Received Currency”) is not the reciprocal of the rate of exchange at which the
Servicer would be able to purchase the Contractual Currency with the Received
Currency, in each case on the Business Day following receipt of the Received
Currency in accordance with normal banking procedures. If the court or tribunal
has fixed the date on which the rate of exchange is determined for the
conversion of the judgment currency into the Contractual Currency (the
“Conversion Date”) and if there is a change in the rate of exchange prevailing
between the Conversion Date and the date of receipt by the Servicer and the
relevant Participant, then the Sponsor will, notwithstanding such judgment or
order, pay such additional amount (if any) as may be necessary to ensure that
the amount paid in the Received Currency when converted at the rate of exchange
prevailing on the date of receipt will produce the amount then due to the
Servicer and the relevant Participant from the Sponsor hereunder in the
Contractual Currency.
(b)    If a Credit Event of the type described in Sections 9.7, 9.8 or 9.9
occurs: (i) any amounts owing to the Servicer and the Participants under the
Operative Documents, (ii) any damages owing to the Servicer or the Participants,
as the case may be, in respect of a breach of any of the terms of the Operative
Documents, or (iii) any judgment or order rendered in respect of such amounts or
damages, the Sponsor shall indemnify and hold the Servicer and the Participants
harmless against any deficiency with respect to the Contractual Currency in the
amounts received by the Servicer and the Participants with respect to any of the
amounts described in clause (i), (ii) or (iii) above arising or resulting from
any variation as between: (i) the rate of exchange at which the Contractual
Currency is converted into another currency (the “Liquidation Currency”) for
purposes of such winding-up, liquidation, dissolution or bankruptcy with regard
to the amount in the Contractual Currency due or contingently due under the
Operative Documents or under any judgment or order to which the relevant
obligations under the Operative Documents shall have been merged and (ii) the
rate of exchange at which the Servicer would, in accordance with normal banking
procedures, be able to purchase the Contractual Currency with the Liquidation
Currency at the earlier of (A) the date of payment of such amounts or damages
and (B) the final date or dates for the filing of proofs of a claim in a
winding-up, liquidation, dissolution or bankruptcy. As used in the preceding
sentence, the “final

40

--------------------------------------------------------------------------------



date” or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy shall be the date fixed by the liquidator under the
applicable law as being the last practicable date as of which the liabilities of
the Borrowers or the Sponsor, as the case may be, may be ascertained for such
winding-up, liquidation, dissolution or bankruptcy before payment by the
liquidator or other appropriate Person in respect thereof.
(c)    Exchange Rates. Not later than 2:00 p.m. (Atlanta, Georgia time) on each
date of determination (which date of determination shall be at least quarterly
and frequently as the Servicer shall require if a Credit Event has occurred and
is continuing and after a Wind Down Event), the Servicer shall (A) determine the
Exchange Rate as of such date of determination with respect to Canadian Dollars,
and (B) give notice thereof to the Sponsor and Participants. The Exchange Rate
as so determined shall become effective on the first Business Day immediately
following the relevant date of determination (a “Reset Date”), shall remain
effective until the next succeeding Reset Date, and shall for all purposes of
this Agreement, be the Exchange Rate employed in determining the US Dollar
Equivalent of any amounts in Canadian Dollars.
Section 2.15    Excess Loan Commitments Resulting From Exchange Rate Changes. If
on any Reset Date, after giving effect to any changes in Exchange Rate
implemented pursuant to Section 2.14, the US Dollar Equivalent of all Loan
Commitments exceeds the Maximum Commitment Amount, the Sponsor shall promptly
and, in any case, within ten (l0) days thereafter, either (i) purchase Loans and
related Loan Commitments from the Servicer in an amount sufficient to cause the
US Dollar Equivalent of all outstanding Loan Commitments not to exceed the
Maximum Commitment Amount, or (ii) to the extent that the US Dollar Equivalent
of all Loan Commitments does not exceed the Maximum Commitment Amount by more
than $1,000,000, cause to be issued to the Servicer a letter of credit (from an
issuer and in form and substance reasonably satisfactory to the Servicer) in an
amount equal to or greater than the amount by which the US Dollar Equivalent of
all Loan Commitments exceeds the Maximum Commitment Amount.
Section 2.16    Interest Act. For the purposes of the Interest Act (Canada), any
amount of interest or fees calculated on the Facility Commitment or the Canadian
Funded Participations using 360, 365 or 366 days per year and expressed as an
annual rate is equal to the said rate of interest or fees multiplied by the
actual number of days comprised within the calendar year, divided by 360, 365 or
366, as the case may be. The parties agree that all interest with respect to the
Facility Commitment or the Canadian Funded Participations accruing under this
Agreement will be calculated using the nominal rate method and not the effective
rate method, and that the deemed re-investment principle shall not apply to such
calculations. In addition, the parties acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates.
Section 2.17    Reallocation and Cash Collateralization of Defaulting
Participant Exposure.
(a)    If a Participant becomes, and during the period it remains, a Defaulting
Participant, the following provisions shall apply, notwithstanding anything to
the contrary in this Agreement provided that neither any such reallocation nor
any payment by a Non-Defaulting Participant pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Servicer, the Sponsor or any other Participant may have against such
Defaulting Participant or cause such Defaulting Participant to be a
Non-Defaulting Participant:
(1)    the Participant’s Interest of such Defaulting Participant in the unfunded
portion of outstanding Loan Commitments will, subject to the limitation in the
proviso below, automatically be reallocated (effective no later than one (1)
Business Day after the Servicer has actual knowledge

41

--------------------------------------------------------------------------------



that such Participant has become a Defaulting Participant) among the
Non-Defaulting Participants pro rata in accordance with their respective
Participant’s Interest (calculated as if the Defaulting Participant’s
Participant’s Interest was reduced to zero and each Non-Defaulting Participant’s
Participant’s Interest had been increased proportionately); provided that each
Non-Defaulting Participant’s total Participant’s Interest may not in any event
exceed the Participating Commitment of such Non-Defaulting Participant as in
effect at the time of such reallocation; and
(2)    to the extent that any portion (the “unreallocated portion”) of the
Participant’s Interest of such Defaulting Participant in the unfunded portion of
outstanding Loan Commitments cannot be reallocated pursuant to clause (1) for
any reason, the Sponsor will, not later than two (2) Business Days after demand
by the Servicer, (a) Cash Collateralize the obligations of Defaulting
Participant to the Servicer in respect of such unfunded portion of outstanding
Loan Commitments in full or (b) make other arrangements satisfactory to the
Servicer to protect them against the risk of non-payment by such Defaulting
Participant.
(b)    If the Sponsor and the Servicer agree in writing in their discretion that
any Defaulting Participant has ceased to be a Defaulting Participant, the
Servicer will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, the
Participant’s Interest of the other Participants shall be readjusted to reflect
the inclusion of such Participant’s Participant Commitment, and such Participant
will purchase at par such portion of the Participant’s Interest of such other
Participants in Loans outstanding under Loan Commitments and/or make such other
adjustments as the Servicer may determine to be necessary to cause all Funded
Participants in all outstanding Loans of the Participants to be on a pro rata
basis in accordance with their respective Participant’s Interests, whereupon
such Participant will cease to be a Defaulting Participant and will be a
Non-Defaulting Participant (and such Funded Participant of each Participant will
automatically be adjusted on a prospective basis to reflect the foregoing). If
any cash collateral has been posted, the Servicer will promptly return such cash
collateral to the Sponsor; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Sponsor while such Participant was a Defaulting Participant; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Participant to Non-Defaulting
Participant will constitute a waiver or release of any claim of any party
hereunder arising from such Participant’s having been a Defaulting Participant
ARTICLE III    
SERVICER’S SERVICING OBLIGATIONS; DISTRIBUTION OF PAYMENTS
Section 3.1    Servicer’s Obligations with Respect to Loans; Collateral;
Non-Recourse.
(d)    The Servicer shall, for itself and the benefit of all of the Participants
and the Sponsor, (i) document, close, manage, administer and collect the Loans
in accordance with the terms of this Agreement and the Servicing Agreement and
exercise all discretionary powers involved in such management, administration
and collection and (ii) shall distribute the funds received with respect to the
Loans and from the Sponsor in accordance with the terms of this Agreement. The
Servicer agrees that it will exercise the same care in administering the Loans
as it exercises with respect to loans of similar size and type and in accordance
with the terms of the Servicing Agreement and Section 10.13 hereto.
(e)    The forms of Loan Agreements, Canadian Security Agreement and Notes used
by the Servicer as documentation for each Loan on and after the Effective Date
shall be substantially in the forms attached hereto. The Sponsor shall have the
right to direct the Servicer to make modifications to such

42

--------------------------------------------------------------------------------



forms and amendments thereto from time but the Sponsor may not direct the
Servicer to revise or amend such forms so as to be inconsistent with the terms
of Section 2.1(b), (c), (d) and (e).
(f)    Notwithstanding anything in this Agreement to the contrary, each of the
Participants acknowledges and agrees that the Servicer shall have no obligation
to the Participants with respect to the obtaining or retention of any guaranties
required by the Sponsor (other than to distribute any proceeds therefrom in
accordance with the terms of this Article III). The Participants acknowledge and
agree that the Sponsor has the right to release or modify the terms of, or not
require, any Personal Guaranty or any Spousal Consent.
(g)    In addition, each of the Participants acknowledges and agrees that the
obligations of the Servicer with respect to the Collateral shall be expressly
limited to the filing of financing statements (but not fixture filings) in the
locations indicated in the applicable Funding Approval Notice for each Borrower
and filing continuation statements with respect thereto and taking enforcement
action in accordance with Section 10.13 hereto.
(h)    Each of the Participants acknowledges and agrees that the Servicer shall
be relying solely upon the Sponsor for purposes of calculating and ensuring
compliance by Borrowers with the Franchisee Borrowing Base for each US Revolving
Loan, US Term Loan, Canadian Revolving Loan and Canadian Term Loan.
(i)    Each of the Participants acknowledges and agrees that any payments of
delinquent payment fees received from the Borrowers pursuant to the Loan
Agreements shall be for the sole account of the Sponsor and that the
Participants shall have no right to receive such payments unless a Credit Event
has occurred and is continuing; provided that, with respect to any payments
received from a Borrower, such payments shall be first applied to pay all
accrued but unpaid interest and principal and other fees due and owing from such
Borrower before application of such payment to any delinquent payment fees.
(j)    Each Participant hereby acknowledges and agrees that the Servicer has no
ability to halt an ACH transfer upon the inputting of such transfer request by
Sponsor from the Aaron’s Proprietary System into the ACH system (other than the
ability to retrieve ACH transfers which are sent to the wrong party or otherwise
manifestly erroneous as provided in the ACH Agreement with Sponsor), and Sponsor
hereby accepts full responsibility for any overadvance created by such inputting
of information and shall indemnify the Servicer and the Participants therefor as
provided herein.
Section 3.2    Application of Payments.
(k)    The Servicer and the Sponsor shall instruct each Borrower to make
payments with respect to Loans and the Loan Commitments directly to the
Servicer, either by wire transfer, SWIFT transfer or debit pursuant to an ACH
Authorization or a PAD Authorization.
(l)    On each Participant Quarterly Payment Date and each Participant Canadian
Quarterly Payment Date, all payments of commitment fees received by the Servicer
from the Borrowers since the immediately prior Participant Quarterly Payment
Date or each Participant Canadian Quarterly Payment Date (as applicable) and
from the Sponsor pursuant to the Operative Documents and not previously
distributed by the Servicer, shall be applied to pay all accrued but unpaid
Participant Commitment Fees in the applicable currency pursuant to this
Agreement, such payment to be distributed by the Servicer to the Participants
pro rata in accordance with Section 2.4, with any remainder to be applied as set
forth in the Servicing Agreement.

43

--------------------------------------------------------------------------------



(m)    On each Participant Monthly Payment Date and each Participant Canadian
Monthly Payment Date, all payments of interest received by the Servicer from the
Borrowers since the immediately prior Participant Monthly Payment Date or
Participant Canadian Monthly Payment Date (as applicable) and from the Sponsor
pursuant to its guaranty contained herein with respect to the Loans and not
previously distributed by the Servicer, shall be applied to pay all accrued but
unpaid interest on the Funded Participation in the applicable currencies
pursuant to this Agreement, then to pay all accrued but unpaid Servicing Fees
and then to pay the Sponsor’s Fee, in accordance with the terms of the Servicing
Agreement and Fee Letter and in the applicable currencies.
(n)    On any Business Day on which the Servicer shall receive any payment in
respect of the principal amount of any Loan, whether from a Borrower, the
Sponsor pursuant to its guaranty contained herein, or any other obligor with
respect thereto, the Servicer may elect, in its sole discretion to (i) apply
such principal payment to fund any requested Advances, (ii) apply such amount to
repay any outstanding Swing Line Advances, or (iii) to either (x) distribute
such amount to the Participants to reduce each Participant’s Funded
Participation or (y) apply such amount to SunTrust’s Funded Participation only
(with the understanding that the Funded Participation of each Participant shall
not be deemed to have been repaid until such amount is actually received by such
Participant); provided that, in the event that the Servicer elects to apply any
repayment to reduce SunTrust’s Funded Participation without a corresponding
reduction of the other Participant’s Funded Participation, SunTrust shall be
obligated to make a payment to each Participant equal to such Participant’s Pro
Rata Share of such payment in the applicable currency upon the earlier of (i)
the next Participant Monthly Payment Date or Participant Canadian Monthly
Payment Date (as applicable) and (ii) the occurrence of a Credit Event
hereunder.
(o)    If during any period when no Credit Event has occurred and is continuing,
amounts received by Servicer are not capable of being allocated to any specific
Loan or, in the case of amounts allocable to a specific Loan, are not sufficient
to repay all obligations then due and owing with respect thereto, such amounts
shall be applied by the Servicer as follows: (i) first, to the payment of
Participant Commitment Fees owing to the Participants hereunder, (ii) second, to
the payment of accrued interest on the Funded Participation hereunder, (iii)
third, to the payment of the Servicing Fees owing under the Servicing Agreement,
(iv) fourth, to the repayment of the Funded Participations outstanding
hereunder, (v) fifth, to the payment of all other amounts owing to the Servicer
or any Participant hereunder, and (vi) sixth, if all obligations of the Sponsor
pursuant to the Operative Documents have been satisfied in full, to the Sponsor;
provided, however, that (i) to the extent such amounts received by the Servicer
are in Canadian Dollars, such amounts shall be applied only to the foregoing
obligations that are payable in Canadian Dollars, and (ii) to the extent such
amounts received by the Servicer are in US Dollars, such amounts shall be
applied only to the foregoing obligations that are payable in US Dollars.
(p)    During any period when a Credit Event has occurred and is continuing, any
amounts received by Servicer with respect to the Loans shall be applied, after
deduction of any expenses incurred in the collection of any such amounts and
after conversion to the applicable currency as necessary, as follows (i) first,
to the payment of any accrued and unpaid Servicing Fee, (ii) second, to each
Participant in accordance with Pro Rata Share, and (iii) thereafter, to such
Persons as may be legally entitled thereto.
(q)    If not sooner repaid, all amounts due and payable to the Servicer and the
Participants under the Operative Documents shall be due and payable in full on
the Final Termination Date.
Section 3.3    Monthly Servicing Report. On the last Business Day of each
calendar month, the Servicer shall telecopy to the Sponsor a servicing report in
the form of Exhibit F (the “Monthly Servicing Report”) setting forth the
following information with respect the Loans:

44

--------------------------------------------------------------------------------



(e)    the aggregate principal balance of the US Loans and the aggregate
principal balance of the Canadian Loans as of the close of business on the last
day of the preceding Payment Period and on such day;
(f)    the aggregate amount of the US Loans and the aggregate principal balance
of the Canadian Loans repurchased by the Sponsor, and all amounts collected with
respect to the Collateral for the US Loans and the Canadian Loans since the date
of the last Monthly Servicing Report;
(g)    the aggregate US Loan Commitments and the aggregate Canadian Loan
Commitments as of the close of business on the last Business Day of the
preceding calendar month and on such day; and
(h)    each US Loan and each Canadian Loan which is past due (including the past
due amount and the number of days past due).
ARTICLE IV    
LOAN DEFAULT; RIGHT TO MAKE GUARANTY DEMAND
Section 4.1    Notice Of Loan Default. The Servicer shall notify the Sponsor and
the relevant Borrower of a Loan Payment Default within fifteen (15) Business
Days following the occurrence thereof and of any other Loan Default of which the
Servicer has actual knowledge in accordance with the terms of the Servicing
Agreement.
Section 4.2    Waiver or Cure By The Sponsor of Covenant Defaults and Loan
Payment Defaults.
(i)    Unless a Credit Event or an Unmatured Credit Event has occurred and is
continuing, the Sponsor shall be entitled (but not obligated) to request that
the Servicer waive any default by the Borrower or any Guarantor under the Loan
Documents to which it is a party, other than a Loan Default or a default arising
based upon the action or inaction of the Sponsor or any of its Subsidiaries, by
sending to the Servicer for execution a Default Waiver Letter, which Servicer
agrees to execute and mail to the appropriate Borrower if such Default Waiver
Letter is in form and substance satisfactory to the Servicer.
(j)    Notwithstanding the foregoing clause (a), unless a Credit Event or an
Unmatured Credit Event has occurred and is continuing, the Sponsor shall be
entitled (but not obligated) to request that the Servicer waive any Loan Payment
Default (including a Loan Payment Default resulting from the failure of a
Borrower to remain in compliance with the borrowing base requirements of the
applicable Loan Agreement) by sending to the Servicer for execution a Default
Waiver Letter, which Servicer agrees to execute and mail to the appropriate
Borrower if such Default Waiver Letter is in form and substance satisfactory to
the Servicer, curing such Loan Payment Default in full; provided, however, that
(i) Sponsor shall not waive and cure more than two (2) consecutive Loan Payment
Defaults for any Loan nor more than a total of four (4) Loan Payment Defaults in
any four year period for any Loan and (ii) such Loan Payment Default must be
cured by Sponsor, and the Default Waiver Letter for such Loan Payment Default
received by Servicer, during the Response Period for such Loan.
Section 4.3    [Reserved].
Section 4.4    Rights during Response Period. Unless a Credit Event or an
Unmatured Credit Event has occurred and is continuing, the Servicer shall
refrain during any Response Period from taking any legal action against the
Defaulted Borrower under the Defaulted Loan which is the subject of

45

--------------------------------------------------------------------------------



such Response Period, and from accelerating payment of the Loan Indebtedness
under such Defaulted Loan but the Servicer shall cease funding any further
Advances pursuant to the Loan Commitment to such Defaulted Borrower. If the
Sponsor waives and cures (or causes the applicable Borrower to cure) any Loan
Payment Default prior to the expiration of a Response Period, then as to each
Loan Payment Default so waived and cured, the Defaulted Borrower’s and the
Servicer’s respective rights and obligations under the Loan Documents shall be
restored to the same status as if such waived Loan Payment Default never
occurred.
Section 4.5    Rights after Response Period and for Loan Defaults other than
Loan Payment Defaults. In the event that any Loan Default other than a Loan
Payment Default occurs and is continuing after the expiration of the Response
Period, or that any Loan Payment Default is not cured during the applicable
Response Period, (i) the Servicer shall have the right to (A) demand that
Sponsor comply with its obligations with respect to such Defaulted Loan set
forth in Article X and (B) administer and enforce such Loan as it deems
appropriate, without regard to any limitations or restrictions set forth herein
(but subject to Article III in all events) or in any other Operative Document,
and (ii) notwithstanding anything contained in this Article IV to the contrary,
the Sponsor shall, within five (5) Business Days of its receipt of a written
demand from the Servicer instructing it to do so, purchase the Loan Indebtedness
of the Defaulted Loan and assume the Loan Commitment related thereto.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Sponsor represents and warrants to the Servicer and each Participant as
follows:
Section 5.1    Existence; Power. The Sponsor and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.2    Organizational Power; Authorization. The execution, delivery and
performance by each Credit Party of the Transaction Documents to which it is a
party are within such Credit Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, partner, member or
stockholder, action. This Agreement has been duly executed and delivered by the
Sponsor, and constitutes, and each other Transaction Document to which any
Credit Party is a party, when executed and delivered by such Credit Party, will
constitute, valid and binding obligations of the Sponsor or such Credit Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
Section 5.3    Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Sponsor of this Agreement, and by each Credit Party of the
other Transaction Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect or where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Sponsor or any of its Subsidiaries or any
judgment or order of any Governmental Authority binding on the Sponsor or any of
its Subsidiaries, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Sponsor or any

46

--------------------------------------------------------------------------------



of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Sponsor or any of its Subsidiaries and (d)
will not result in the creation or imposition of any Lien on any asset of the
Sponsor or any of its Subsidiaries, except Liens (if any) created under the
Operative Documents.
Section 5.4    Financial Statements. The Sponsor has furnished to each
Participant the audited consolidated balance sheet of the Sponsor and its
Subsidiaries as of December 31, 2013, and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
prepared by Ernst & Young. Such financial statements fairly present the
consolidated financial condition of the Sponsor and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2013, there have been no changes with respect to the Sponsor
and its Subsidiaries which have had or could reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.
Section 5.5    Litigation and Environmental Matters.
(d)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Sponsor, threatened against or affecting the Sponsor or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or (ii) which in any manner draws into
question the validity or enforceability of this Agreement or any other
Transaction Document.
(e)    Except as could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, neither the Sponsor nor any of its
Subsidiaries (i) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability. Neither the Sponsor nor any of its Subsidiaries
(x) has received notice of any claim with respect to any Environmental Liability
or (y) knows of any basis for any Environmental Liability that, in each case,
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
Section 5.6    Compliance with Laws and Agreements. The Sponsor and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.7    Investment Company Act, Etc. Neither the Sponsor nor any of its
Subsidiaries is (a) an “investment company”, or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt.
Section 5.8    Taxes. The Sponsor and its Subsidiaries and each other Person for
whose taxes the Sponsor or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other tax returns
that are required to be filed by them, and have paid all taxes shown to be due
and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Sponsor or such

47

--------------------------------------------------------------------------------



Subsidiary, as the case may be, has set aside on its books adequate reserves.
The charges, accruals and reserves on the books of the Sponsor and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.
Section 5.9    Margin Regulations. None of the proceeds of any of the Loans will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U or
for any purpose that violates the provisions of the Regulation T, U or X.
Neither the Sponsor nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”
Section 5.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$20,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $20,000,000 the fair market value of the assets of
all such underfunded Plans.
Section 5.11    Ownership of Property.
(d)    Each of the Sponsor and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business.
(e)    Each of the Sponsor and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks,
tradenames, copyrights and other intellectual property material to its business,
and the use thereof by the Sponsor and its Subsidiaries does not infringe on the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not have a Material Adverse Effect.
Section 5.12    Disclosure. The Sponsor has disclosed to the Participants all
agreements, instruments, and corporate or other restrictions to which the
Sponsor or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Sponsor is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
written information furnished by or on behalf of the Sponsor to the Servicer or
any Participant in connection with the negotiation or syndication of this
Agreement or any other Operative Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that with respect to
projected financial information, the Sponsor represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
Section 5.13    Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Sponsor or any of its
Subsidiaries, or, to the Sponsor’s knowledge, threatened against or affecting
the Sponsor or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Sponsor or any of its
Subsidiaries, or to the Sponsor’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the

48

--------------------------------------------------------------------------------



Sponsor or any of its Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Sponsor or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Section 5.14    Subsidiaries. Schedule 5.14 sets forth the name of, the
ownership interest of the Sponsor in, the jurisdiction of incorporation of, and
the type of, each Subsidiary and identifies each Subsidiary that is a Guarantor,
in each case as of the Effective Date.
Section 5.15    Representations and Warranties with Respect to Specific Loans.
The Sponsor represents and warrants to the Servicer and each Participant with
respect to each Loan Commitment established and each Advance made pursuant to
the Operative Documents that:
(a)    The Franchise Agreement, the Master Note, the Loan Agreement and each
other Loan Document executed in connection with such Loan Commitment each
constitutes a valid and binding agreement of each Borrower or guarantor party
thereto and is enforceable against each such party in accordance with its terms.
(b)    The Master Note and accompanying Loan Documents executed in connection
with such Loan and delivered to the Servicer are the only contracts evidencing
the transaction described therein and constitute the entire agreement of the
parties thereto with respect to such transaction and Sponsor has not made any
other promises, agreements or representations and warranties with respect to the
transactions evidenced by such Master Note.
(c)    The Master Note and each accompanying Loan Document executed in
connection with such Loan is genuine and all signatures, names, amounts and
other facts and statements therein and thereon are true and correct.
(d)    All disclosures required to be made under applicable federal and state
law in connection with such Loan have been properly and completely made with
respect to each Master Note, the other Loan Documents and the Loan and each such
Master Note, other Loan Documents and Loan is in full compliance with all
applicable federal and state laws, including without limitation, applicable
state and federal usury laws and regulations.
(e)    The proceeds of each Advance made pursuant to the US Line of Credit
Commitments shall be used solely to purchase inventory, and to the extent
permitted by Sponsor, to pay state sales and use taxes and freight charges. The
proceeds of each Advance made pursuant to the Canadian Line of Credit
Commitments shall be used solely to purchase inventory, and to the extent
permitted by Sponsor, to pay sales and use taxes and freight charges. The
Proceeds of each Revolving Loan or Term Loan will be solely for the purpose of
financing the acquisition and expansion of stores franchised by the Sponsor and
operated by the relevant Borrower and for Sponsor-approved working capital
purposes, but excluding in all cases any non-business purposes.
Section 5.16    Solvency. After giving effect to the execution and delivery of
this Agreement and the Operative Documents, (i) the Sponsor is Solvent on the
Effective Date and (ii) the Sponsor and its Subsidiaries on a consolidated basis
are Solvent.

49

--------------------------------------------------------------------------------



Section 5.17    OFAC. Neither the Sponsor nor any of its Subsidiaries, nor, to
the knowledge of any Responsible Officer of the Sponsor or any Subsidiary, any
of the respective directors, officers, affiliates, employees or agents of the
Sponsor or such Subsidiary is a Sanctioned Person. No part of the proceeds of
any Loans hereunder will be used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to a
Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time. The Sponsor and its
Subsidiaries, and to the knowledge of any Responsible Officer of the Sponsor or
any Subsidiary, their respective directors, officers, employees and agents are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. As used herein, the term “Responsible Officer” means the chief
executive officer, president, executive vice president, chief financial officer,
treasurer, assistant treasurer or controller of the Sponsor or applicable
Subsidiary.
Section 5.18    Patriot Act. Neither the Sponsor nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Credit Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Sponsor covenants and agrees that it will, as long as the Facility
Commitment is in effect or the Servicer is committed to make Advances under any
Loan Documents and thereafter so long as any Loans or Loan Commitments remain
outstanding under this Agreement or Sponsor has any other unsatisfied
obligations under the Operative Documents:
Section 6.1    Financial Statements and Other Information. The Sponsor will
deliver to the Servicer and each Participant:
(e)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Sponsor, a copy of the annual audited report for such
Fiscal Year for the Sponsor and its Subsidiaries, containing a consolidated and
unaudited consolidating balance sheet of the Sponsor and its Subsidiaries as of
the end of such Fiscal Year and the related consolidated and unaudited
consolidating statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Sponsor and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Sponsor and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards. It being agreed that the requirements of this
subsection may be satisfied by the delivery of the applicable annual report on
Form 10-K of Interface

50

--------------------------------------------------------------------------------



to the Securities and Exchange Commission to the extent that (i) it contains the
foregoing information and (ii) it is delivered within the applicable time period
noted herein and is available to the Participants on EDGAR;
(f)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year of the Sponsor (other than the last
Fiscal Quarter), an unaudited consolidated and consolidating balance sheet of
the Sponsor and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated and consolidating statements of income and cash
flows of the Sponsor and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Sponsor’s previous Fiscal Year, all certified by the chief financial
officer, treasurer or controller of the Sponsor as presenting fairly in all
material respects the financial condition and results of operations of the
Sponsor and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes. It
being agreed that the requirements of this subsection may be satisfied by the
delivery of the applicable quarterly report on Form 10-Q of Interface to the
Securities and Exchange Commission to the extent that (i) it contains the
foregoing information and (ii) it is delivered within the applicable time period
noted herein and is available to the Participants on EDGAR;
(g)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Credit Event or an Unmatured Credit
Event on the date of such certificate, and if a Credit Event or an Unmatured
Credit Event then exists, specifying the details thereof and the action which
the Sponsor has taken or proposes to take with respect thereto, (ii) setting
forth in reasonable detail calculations demonstrating compliance with Article
VII and (iii) stating whether any change in GAAP or the application thereof has
occurred since the date of the Sponsor’s audited financial statements referred
to in Section 5.4 and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(h)    concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Credit Event or
Unmatured Credit Event (which certificate may be limited to the extent required
by accounting rules or guidelines);
(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Sponsor to its shareholders generally, as the
case may be, it being agreed that the requirements of this subsection may be
satisfied by the delivery of the applicable reports, statements or other
materials to the Securities and Exchange Commission to the extent that such
reports, statements or other materials are available to the Participants on
EDGAR;
(j)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Sponsor or any Subsidiary as the Servicer or any Participant may reasonably
request; and
(k)    as soon as available and in any event within 60 days after the end of
each Fiscal Year of the Sponsor, a forecasted income statement, balance sheet,
and statement of cash flows for the following Fiscal Year.

51

--------------------------------------------------------------------------------



Section 6.2    Notices of Material Events. The Sponsor will furnish to the
Servicer and each Participant prompt written notice of the following:
(a)    the occurrence of any Credit Event or Unmatured Credit Event;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Sponsor, affecting the Sponsor or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any event or any other development by which the Sponsor
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental Liability
in excess of $10,000,000, (iii) receives notice of any claim with respect to any
Environmental Liability in excess of $10,000,000, or (iv) becomes aware of any
basis for any Environmental Liability in excess of $10,000,000 and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;
(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sponsor and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
(f)    Each notice delivered under this Section 6.2 shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
Section 6.3    Existence; Conduct of Business. The Sponsor will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 6.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.3.
Section 6.4    Compliance with Laws, Etc. The Sponsor will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 6.5    Payment of Obligations. The Sponsor will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Sponsor or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

52

--------------------------------------------------------------------------------



Section 6.6    Books and Records. The Sponsor will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Sponsor in conformity with GAAP.
Section 6.7    Visitation, Inspection, Etc. The Sponsor will, and will cause
each of its Subsidiaries to, permit any representative of the Servicer or any
Participant, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Servicer or any Participant may reasonably request after reasonable prior notice
to the Sponsor; provided, however, if a Credit Event or Unmatured Credit Event
has occurred and is continuing, no prior notice shall be required. All
reasonable expenses incurred by the Servicer and, at any time after the
occurrence and during the continuance of a Credit Event, any Participants in
connection with any such visit, inspection, audit, examination and discussions
shall be borne by the Sponsor.
Section 6.8    Maintenance of Properties; Insurance. The Sponsor will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations. In addition, and not in limitation
of the foregoing, the Sponsor shall maintain and keep in force insurance
coverage on its inventory, as is consistent with best industry practices. The
Sponsor shall at all times cause the Servicer to be named as additional insured
on all of its casualty and liability policies.
Section 6.9    Use of Proceeds. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.
Section 6.10    Additional Subsidiaries.
(f)    The Sponsor may, after the Effective Date, acquire or form additional
Domestic Subsidiaries so long as the Sponsor, within ten (10) business days
after any such Domestic Subsidiary is acquired or formed, (i) notifies the
Servicer and the Participants thereof and (ii) causes such Domestic Subsidiary
to become a Guarantor by executing an agreement in the form of Annex I to the
Guaranty Agreement and (iii) causes such Domestic Subsidiary to deliver
simultaneously therewith similar documents applicable to such Domestic
Subsidiary described in Section 13.1 as reasonably requested by the Servicer.
(g)    The Sponsor may, after the Effective Date, acquire or form additional
Foreign Subsidiaries. To the extent the aggregate EBITDA attributable to all
Foreign Subsidiaries whose stock has not been pledged to secure the Guaranteed
Obligations pursuant to this subsection for the most recently ended twelve month
period exceeds twenty percent (20%) of Consolidated EBITDA for the most recently
ended twelve month period (the “Foreign Pledge Date”), the Sponsor (i) shall
notify the Servicer and the Participants thereof, (ii) subject to any required
intercreditor arrangements entered into between the Servicer and the holders of
the notes issued under each applicable Note Agreement (or any representative
thereof) in order to accomplish any required equal sharing of such pledged
collateral pursuant to the terms of each applicable Note Agreement, deliver
stock certificates and related pledge agreements, in form satisfactory to a
collateral agent acceptable to the Servicer, evidencing the pledge of 66% (or
such greater percentage which

53

--------------------------------------------------------------------------------



would not result in material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
one or more Foreign Subsidiaries directly owned by the Sponsor or any Domestic
Subsidiary to secure the Obligations to the extent necessary such that, after
giving effect to such pledge, the Consolidated EBITDA attributable to all
Foreign Subsidiaries whose stock has not been pledged to secure the Guaranteed
Obligations pursuant to this subsection for the most recently ended twelve month
period does not exceed twenty percent (20%) of Consolidated EBITDA, and (iii)
cause such Foreign Subsidiary whose stock is pledged pursuant to the immediately
preceding clause (ii) to deliver simultaneously therewith similar documents
applicable to such Foreign Subsidiary described in Section 13.1 as reasonably
requested by the Servicer; provided that in no event shall any such Foreign
Subsidiary be required to join the Subsidiary Guarantee Agreement or otherwise
to guarantee any of the Obligations. Upon the occurrence of the Foreign Pledge
Date, the Sponsor will be required to comply with the terms of this Section
6.10(b) within thirty (30) days after any new Foreign Subsidiary is acquired or
formed. Upon the occurrence of the Foreign Pledge Date and within a reasonable
time thereafter, the Servicer shall enter into an intercreditor agreement, in
form and substance satisfactory to the Required Participants, with all other
creditors of the Sponsor having a similar covenant with the Sponsor.
(h)    Notwithstanding anything to the contrary in this Agreement, (i) the
Merger Sub shall not be required to become a Guarantor or to execute the
Guaranty Agreement, provided that Merger Sub is merged into Progressive Finance
on the Effective Date, with Progressive Finance being the surviving entity of
such merger, in accordance with the Closing Date Acquisition Agreement, and
Progressive Finance will comply with all requirements to become a Subsidiary
Loan Party in accordance herewith, and (ii) none of Aaron Rents Puerto Rico or
the Blocker Corporations shall be required to become a Guarantor or to execute
the Guaranty Agreement, subject to compliance with Section 8.13.
(i)    The Sponsor will cause any Domestic Subsidiary or any other Domestic
Controlled Affiliate that provides a Guarantee or otherwise becomes liable
(including as a borrower or co-borrower) in respect of the obligations under any
Note Purchase Agreement or any other agreement providing for the incurrence of
Indebtedness that is pari passu with the Indebtedness under this Agreement to
(1) become a Guarantor by executing agreements in the form of Exhibit D and
deliver simultaneously therewith similar documents applicable to such Domestic
Subsidiary described in Section 13.1 as reasonably requested by the Servicer.
Section 6.11    Post-Closing Covenant. Within ten (10) Business Days after the
Effective Date (or such later date as the Servicer agrees), the Sponsor shall
cause each of the Progressive Finance Subsidiaries to become a Guarantor by
executing agreements in the form of Annex I to the Guaranty Agreement and cause
each Progressive Finance Subsidiary to deliver simultaneously therewith similar
documents applicable to each Progressive Finance Subsidiary described in Section
13.1 as reasonably requested by the Servicer.
ARTICLE VII    
FINANCIAL COVENANTS
The Sponsor covenants and agrees that so long as the Facility Commitment remains
outstanding or any Loans or Loan Commitments remain outstanding or the Sponsor
has any obligations under the Operative Documents, and until the full and final
payment of all indebtedness of all Borrowers incurred pursuant to the Loan
Documents and unless otherwise consented to in writing by the Required
Participants:

54

--------------------------------------------------------------------------------



Section 7.1    Total Debt to EBITDA Ratio. The Sponsor and its Subsidiaries
shall maintain, as of the last day of each Fiscal Quarter, commencing with the
Fiscal Quarter ending June 30, 2014, a Total Debt to EBITDA Ratio of not greater
than 3.00:1.00.
Section 7.2    Fixed Charge Coverage Ratio. The Sponsor and its Subsidiaries
shall maintain, as of the last day of each Fiscal Quarter, commencing with the
Fiscal Quarter ending June 30, 2014, a Fixed Charge Coverage Ratio of not less
than 2:00 to 1:00.
ARTICLE VIII    
NEGATIVE COVENANTS
The Sponsor covenants and agrees that so long as the Facility Commitment remains
outstanding or any Loans or Loan Commitments remain outstanding or the Sponsor
has any obligations under the Operative Documents, and until the full and final
payment of all indebtedness of all Borrowers incurred pursuant to the Loan
Documents and unless otherwise consented to in writing by the Required
Participants:
Section 8.1    Indebtedness. The Sponsor will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness created pursuant to the Operative Documents;
(b)    Indebtedness existing on the date hereof and set forth on Schedule 8.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
(c)    Indebtedness of the Sponsor or any Subsidiary incurred after the
Effective Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided,
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $60,000,000 at any time outstanding
and that the aggregate principal amount of such Indebtedness incurred by Foreign
Subsidiaries, together with the principal amount of Indebtedness permitted to be
made under clause (j) does not exceed 20% of the total assets of the Sponsor and
its Subsidiaries measured on a consolidated basis in accordance with GAAP as of
the end of the immediately preceding Fiscal Quarter for which financial
statements have been delivered (giving pro forma effect to such acquisition);
(d)    Indebtedness of the Sponsor owing to any Credit Party and of any Credit
Party owing to the Sponsor or any other Credit Party;
(e)    Guarantees by the Sponsor of Indebtedness of any Credit Party and by any
Credit Party of Indebtedness of the Sponsor or any other Credit Party;
(f)    Indebtedness under the Credit Agreement;

55

--------------------------------------------------------------------------------



(g)    Guarantees by the Sponsor of Indebtedness of certain franchise operators
of the Sponsor, provided such guarantees are given by the Sponsor in connection
with (1) loans made pursuant to the terms of this Agreement or (2) loans made
pursuant to terms of any unsecured loan facility agreements with terms
reasonably acceptable to the Servicer entered into after the date hereof in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;
(h)    endorsed negotiable instruments for collection in the ordinary course of
business;
(i)    Guarantees by Sponsor of permitted Indebtedness of Foreign Subsidiaries;
(j)    unsecured Indebtedness of Foreign Subsidiaries (whether such Indebtedness
represents loans made by the Sponsor or any of its Subsidiaries or by a third
party) so long as after giving effect to the incurrence of such Indebtedness on
a pro forma basis, (x) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
Section 7.1, (y) no Credit Event or Unmatured Credit Event has occurred and is
continuing, or would result therefrom and (z) the aggregate principal amount of
such Indebtedness, together with the amount of and Indebtedness permitted to be
incurred by such Foreign Subsidiaries under clause (c) does not exceed 20% of
the total assets of the Sponsor and its Subsidiaries measured on a consolidated
basis in accordance with GAAP as of the end of the immediately preceding Fiscal
Quarter for which financial statements have been delivered (giving effect to any
Acquisition financed with such Indebtedness on a pro forma basis);
(k)    Private Placement Debt under the 2011 Note Agreement and the 2014 Note
Agreement in an aggregate principal amount not to exceed $425,000,000 at any
time, together with, (x) so long as no Credit Event or Unmatured Credit Event
has occurred and is continuing, or would result therefrom, amendments,
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not (i) increase the outstanding principal amount thereof or shorten the
maturity or the weighted average life thereof, (ii) have financial and other
terms that are materially more onerous in the aggregate than the terms set forth
in the Note Agreements as of the Effective Date and do not have defaults, rights
or remedies more burdensome in the aggregate to the obligors thereunder than the
Indebtedness under the Note Agreements as of the Effective Date and (iii)
include an obligor that is not a Credit Party pursuant to this Agreement and the
other Operative Documents and (y) Guarantees of such Indebtedness by any
Subsidiaries of the Sponsor; and
(l)    any other unsecured Indebtedness of the Sponsor or any Subsidiary that is
a Credit Party so long as after giving pro forma effect to the incurrence of
such Indebtedness, (w) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
Section 7.1, (x) no Credit Event or Unmatured Credit Event has occurred and is
continuing, or would result therefrom, (y) the terms of such Indebtedness are
not on financial and other terms that are materially more onerous in the
aggregate than the Indebtedness under this Agreement and the other Operative
Documents and do not have defaults, rights or remedies more burdensome in the
aggregate to the obligors thereunder than the Indebtedness under this Agreement
and the other Operative Documents and (z) such Indebtedness does not include an
obligor that is not the Sponsor or a Guarantor pursuant to this Agreement and
the other Operative Documents.
Section 8.2    Negative Pledge. The Sponsor will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired (other than any shares of
stock of the Sponsor that are repurchased by the Sponsor and retired or held by
the Sponsor) or, except:

56

--------------------------------------------------------------------------------



(f)    Permitted Encumbrances;
(g)    any Liens on any property or asset of the Sponsor or any Subsidiary
existing on the Effective Date set forth on Schedule 8.2; provided, that such
Lien shall not apply to any other property or asset of the Sponsor or any
Subsidiary;
(h)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 8.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets together with all interest, fees and costs incurred in connection
therewith;
(i)    any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Sponsor, (ii) existing on any asset of any Person at
the time such Person is merged with or into the Sponsor or any Subsidiary of the
Sponsor or (iii) existing on any asset prior to the acquisition thereof by the
Sponsor or any Subsidiary of the Sponsor; provided, that any such Lien was not
created in the contemplation of any of the foregoing and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition;
(j)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 8.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and
(k)    Liens securing the Obligations (as defined in the Credit Agreement) of
the Sponsor under the Credit Agreement; and
(l)    Liens on shares of stock of any Foreign Subsidiary to the extent that the
Guaranteed Obligations are secured pari passu with any other Indebtedness or
obligations secured thereby.
Section 8.3    Fundamental Changes.
(a)    The Sponsor will not, and will not permit any Subsidiary to, merge into
or consolidate into any other Person, or permit any other Person to merge into
or consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that (i)
the Blocker Corporations may merge or liquidate into the Sponsor or any
Guarantor, provided that the Sponsor or such Guarantor is the survivor of such
merger, and (ii) if at the time thereof and immediately after giving effect
thereto, no Credit Event shall have occurred and be continuing (A) the Sponsor
or any Subsidiary may merge with a Person if the Sponsor (or such Subsidiary if
the Sponsor is not a party to such merger) is the surviving Person, (B) any
Subsidiary may merge into another Subsidiary or the Sponsor; provided, however,
that if the Sponsor is a party to such merger, the Sponsor shall be the
surviving Person, provided, further, that if any Subsidiary to such merger is a
Guarantor, the Guarantor shall be the surviving Person, (C) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Sponsor or to a Guarantor, and (D) any other Subsidiary may
liquidate or dissolve if the Sponsor

57

--------------------------------------------------------------------------------



determines in good faith that such liquidation or dissolution is in the best
interests of the Sponsor, is not materially disadvantageous to the Participants,
and such Subsidiary dissolves into another Guarantor or the Sponsor; provided,
that any such merger involving a Person that is not a wholly-owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 8.4.
(b)    The Sponsor will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Sponsor and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
Section 8.4    Investments, Loans, Etc. The Sponsor will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
(d)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 8.4 (including Investments in Subsidiaries);
(e)    Permitted Investments;
(f)    Permitted Acquisitions;
(g)    Investments made by the Sponsor in or to any other Credit Party and by
any other Credit Party to the Sponsor or in or to another Credit Party;
(h)    loans or advances to employees, officers, directors or stockholders of
the Sponsor or any Subsidiary in the ordinary course of business; provided,
however, that the aggregate amount of all such loans and advances does not
exceed $2,000,000 at any time outstanding;
(i)    loans to franchise operators and owners of franchises acquired or funded
pursuant to the this Agreement and the other credit facility agreements
referenced in Section 8.1(g);
(j)    Guarantees permitted under Section 8.1(g);
(k)    the acquisition and ownership of stock, obligations or securities
received in settlement of debts (created in the ordinary course of business)
owing to any Guarantor or any of their Subsidiaries;
(l)    loans to and other investments in Foreign Subsidiaries, provided that,
the aggregate amount of such outstanding loans to and investments in such
Foreign Subsidiaries do not exceed the amount permitted under Section 8.1(j).
(m)    Investments in investment grade corporate bonds and variable rate demand
notes having a rating of BBB+ (or the equivalent) or higher, at the time of
acquisition thereof, from S&P or Moody’s and in either case maturing within two
years from the date of acquisition thereof in an aggregate amount not to exceed
$125,000,000 at any time; and

58

--------------------------------------------------------------------------------



(n)    other Investments not to exceed $75,000,000 at any time.
Section 8.5    Restricted Payments. The Sponsor will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated to the Guaranteed
Obligations of the Sponsor or any options, warrants, or other rights to purchase
such Capital Stock or such subordinated Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Sponsor solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Guarantor to the Sponsor or to another Guarantor and (iii)
the payment by the Sponsor or any Subsidiary thereof of the “Merger
Consideration” (as such term is defined in the Closing Date Acquisition
Agreement) to the holders of record of any “Company Units” (as such term is
defined in the Closing Date Acquisition Agreement) and the payment by the
Sponsor or any Subsidiary thereof of the “Blocker Merger Consideration” (as such
term is defined in the Closing Date Acquisition Agreement) to the “Blocker
Owners” (as such term is defined in the Closing Date Acquisition Agreement), in
each case pursuant to the terms of the Closing Date Acquisition Documents, and
(iv) other Restricted Payments made by the Sponsor in cash so long as, (x) no
Credit Event or Unmatured Credit Event has occurred and is continuing or would
result therefrom and (y) after giving effect to the payment thereof on a pro
forma basis, the Sponsor and its Subsidiaries would be in compliance with the
financial covenants in Article VII measured as of the last day of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered hereunder.
Section 8.6    Sale of Assets. The Sponsor will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Sponsor or a Guarantor
(or to qualify directors if required by applicable law), except (a) the sale or
other disposition for fair market value of obsolete or worn out property or
other property not necessary for operations disposed of in the ordinary course
of business; (b) the sale of inventory and Permitted Investments in the ordinary
course of business, (c) sales and dispositions permitted under Section 8.3(a)
and sale and leaseback transactions permitted under Section 8.9, (d) sales of
assets, business or property identified in writing to Servicer and approved by
Participants in writing prior to the Effective Date, (e) sales of assets in
connection with the sale of a store owned by Sponsor to a franchisee of the
Sponsor and (f) other sales of assets made on or after the Effective Date not to
exceed $100,000,000 in book value in the aggregate; provided that, in each case,
any conveyance, sale, lease, assignment, transfer or other disposal of property
(other than sales and dispositions of the type described in clauses (a) and (b)
above) shall be subject to the provisions of Section 2.13 of the Credit
Agreement.
Section 8.7    Transactions with Affiliates. The Sponsor will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Sponsor or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Sponsor and its wholly-owned Subsidiaries not
involving any other Affiliates, (c) any Restricted Payment permitted by
Section 8.5 and (d) transactions permitted under Section 8.4(e).
Section 8.8    Restrictive Agreements. The Sponsor will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Sponsor or any Subsidiary to create, incur or permit any

59

--------------------------------------------------------------------------------



Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Sponsor or any other Subsidiary, to Guarantee Indebtedness of
the Sponsor or any other Subsidiary or to transfer any of its property or assets
to the Sponsor or any Subsidiary of the Sponsor; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement, any other Transaction Document, the Note Agreements (or in any
other note purchase agreement entered into in connection with any Private
Placement Debt permitted to be incurred hereunder or any other indenture, note
purchase agreement or loan agreement in connection with any permitted
refinancing of the Note Agreements, so long as the restrictions and conditions
in such other indenture, note purchase agreement or loan agreement are no more
burdensome in any material respect than those imposed by the Note Agreements),
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.
Section 8.9    Sale and Leaseback Transactions. The Sponsor will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, the Sponsor may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 from and after the date
hereof.
Section 8.10    Amendment to Material Documents. The Sponsor will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights in a
manner materially adverse to the Participants under its certificate of
incorporation, bylaws or other organizational documents.
Section 8.11    Accounting Changes. The Sponsor will not, and will not permit
any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the Fiscal Year of
the Sponsor or of any Subsidiary, except to change the Fiscal Year of a
Subsidiary to conform its Fiscal Year to that of the Sponsor.
Section 8.12    Hedging Transactions. The Sponsor will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Sponsor or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Sponsor acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
Section 8.13    Activities of Aaron Rents Puerto Rico and Blocker Corporations.
(a)    Unless Aaron Rents Puerto Rico has become a Guarantor in accordance with
the terms of Section 6.10 of this Agreement, the Sponsor will not permit Aaron
Rents Puerto Rico to engage in any business or activity other than
(a) maintaining its existence and/or winding up its affairs and (b) activities
related to the completion of any ongoing tax audit, and no Credit Party shall
make any additional Investment in Aaron Rents Puerto Rico other than in
connection with the business and activities set forth in clause (a) and (b)
above.

60

--------------------------------------------------------------------------------



(b)    Unless the applicable Blocker Corporation has become a Guarantor in
accordance with the terms of Section 6.10 of this Agreement, the Sponsor will
not permit any of the Blocker Corporations to engage in any business or activity
other than the following activities (i) maintaining its existence and/or winding
up its affairs, (ii) merging or liquidating into the Sponsor or another Credit
Party, with the Sponsor or such other Credit Party being the survivor of such
merger or liquidation, and (iii) holding the membership interests of Progressive
Finance, and no Credit Party shall make any additional Investment in any of the
Blocker Corporations other than in connection with the activities set forth in
clauses (i), (ii) and (iii) above.
Section 8.14    Government Regulation. The Sponsor will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation, or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Participants or the Servicer from making any advance or extension of credit to
the Sponsor or from otherwise conducting business with Credit Parties, or (b)
fail to provide documentary and other evidence of the identity of the Credit
Parties as may be reasonably requested by the Participants or the Servicer at
any time to enable the Participants or the Servicer to verify the identity of
the Credit Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act at 31 U.S.C.
Section 5318.
ARTICLE IX    
CREDIT EVENTS AND REMEDIES
In the event that:
Section 9.1    the Sponsor shall fail to pay any amount due hereunder; or
Section 9.2    any representation or warranty made or deemed made by or on
behalf of the Sponsor or any Subsidiary in or in connection with this Agreement
or any other Operative Document (including the Schedules attached thereto) and
any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Servicer or the Participants by any Credit Party or any representative of any
Credit Party pursuant to or in connection with this Agreement or any other
Operative Document shall prove to be incorrect in any material respect when made
or deemed made or submitted; or
Section 9.3    the Sponsor shall fail to observe or perform any covenant or
agreement contained in Section 6.1, 6.2, 6.3 (solely with respect to the
Sponsor’s existence) or 6.11 or Article VII or VIII; or
Section 9.4    any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
9.1, 9.2 and 9.3 above), and such failure shall remain unremedied for 30 days
after the earlier of (i) any officer of the Sponsor becomes aware of such
failure, or (ii) notice thereof shall have been given to the Sponsor by the
Servicer or any Participant; or
Section 9.5    any event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Credit Documents, or all or any
part of the obligations due and owing under the Credit Agreement are
accelerated, declared to be due and payable or required to be prepaid or
redeemed, in each case prior to the stated maturity thereof;
Section 9.6    the Sponsor or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace

61

--------------------------------------------------------------------------------



period, if any, specified in the agreement or instrument evidencing such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such Indebtedness and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable; or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
Section 9.7    the Sponsor, any Material Subsidiary, or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary shall (i) commence a voluntary case or other proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a custodian, trustee, receiver, liquidator
or other similar official of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (i) of this Section 9.7,
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Sponsor or any such Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or
Section 9.8    an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Sponsor, any Material Subsidiary, or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary, or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Sponsor, any Material Subsidiary,
or, to the extent such action could reasonably be expected to have a Material
Adverse Effect, any other Subsidiary, or for a substantial part of its assets,
and in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
Section 9.9    the Sponsor, any Material Subsidiary, or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary shall become unable to pay, shall admit in writing its inability to
pay, or shall fail to pay, its debts as they become due; or
Section 9.10    an ERISA Event shall have occurred that when taken together with
other ERISA Events that have occurred, could reasonably be expected to result in
liability to the Sponsor and the Subsidiaries in an aggregate amount exceeding
$20,000,000 or otherwise having a Material Adverse Effect; or
Section 9.11    judgments and orders for the payment of money in excess of
$20,000,000 in the aggregate, to the extent not covered by insurance for which
the insurance carrier has acknowledged coverage, shall be rendered against the
Sponsor or any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary,
and to the extent such judgments or orders have not been discharged either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

62

--------------------------------------------------------------------------------



Section 9.12    any non-monetary judgment or order shall be rendered against the
Sponsor or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
Section 9.13    a Change in Control shall occur or exist; or
Section 9.14    any provision of any Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Guarantor, or any
Guarantor shall so state in writing, or any Guarantor shall seek to terminate
its Guaranty Agreement; or
Section 9.15    there shall exist or occur any default or event of default as
provided under the terms of any other Operative Document (after giving effect to
any notice and cure periods set forth in such Operative Document), or any
Operative Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of the Sponsor or any
other Credit Party, or at any time it is or becomes unlawful for Sponsor or any
other Credit Party to perform or comply with its obligations under any Operative
Document, or the obligations of the Sponsor or any other Credit Party under any
Operative Document are not or cease to be legal, valid and binding on Sponsor or
any such Credit Party;
then upon the occurrence and during the continuation of any such event (each, a
“Credit Event”):
(m)    the Servicer may, with the consent of the Required Participants, and upon
the written request of the Required Participants, shall, take any or all of the
following actions, without prejudice to the rights of the Servicer or any
Participant to enforce its claims against Sponsor, any other Credit Party, any
Borrower or other obligor with respect to any Loan: (i) declare the Facility
Commitment terminated, whereupon the Facility Commitment shall terminate
immediately and any unpaid Participant Commitment Fee shall forthwith become due
and payable without any other notice of any kind (with the express understanding
that such termination of the Facility Commitment shall not result in a
termination of the Participating Commitments of each Participant or of the
obligation of the Servicer to fund any Loan Commitment); (ii)  demand that the
Sponsor purchase specified or all outstanding Loans and Loan Commitments by
paying to the Servicer the Loan Indebtedness of each such Loan and assuming the
Servicer’s obligations under each Loan Commitment, whereupon such amount shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Sponsor (with the
express understanding the limitations on Sponsor’s guaranty obligations set
forth in Article X shall not apply); and (iii) take any other action and
exercise any other remedy available by contract or at law; provided, that, if a
Credit Event specified in Sections 9.7, 9.8 or 9.9 shall occur, the result which
would occur upon the giving of notice by the Servicer to any Credit Party, shall
occur automatically without the giving of any such notice; and
(n)    in addition, the Servicer may, with the consent of the Required
Participants and shall, upon the written request of the Required Participants,
to the extent authorized to do so pursuant to the Loan Agreements (which
authorization is limited to certain specified Credit Events), (x) cease funding
further Advances pursuant to the Revolving Commitments and the Line of Credit
Commitments and (y) declare all Loan Indebtedness outstanding pursuant to the US
Revolving Commitments, the Line of Credit Commitments, the US Term Loan
Commitments and the Canadian Term Loan Commitments to be immediately due and
payable in accordance with the terms of the applicable Operative Documents and
exercise all rights and remedies provided under the Operative Documents.

63

--------------------------------------------------------------------------------



ARTICLE X    
GUARANTY
In addition to its obligations upon the occurrence of a Credit Event or a Change
of Control and its other obligations pursuant to the Operative Documents, the
Sponsor hereby agrees as follows:
Section 10.1    Unconditional Guaranty. The Sponsor hereby unconditionally and
irrevocably guarantees to the Servicer, each Participant and any transferee of
the Participants, the full and prompt payment of all of the Guaranteed
Obligations relating to the Loans and all costs, charges and expenses (including
reasonable attorneys’ fees) actually incurred or sustained by the Servicer or
any Participant in enforcing the obligations of the Sponsor hereunder or the
obligations of the Borrowers under the applicable Operative Documents. If any
portion of the Loan Indebtedness with respect to any Defaulted Loan is not paid
by the date specified herein, Sponsor hereby agrees to and will immediately pay
the same in the applicable currency, without resort by Servicer or any
Participant to any other person or party. The obligation of the Sponsor to
Servicer and the Participants hereunder is primary, absolute and unconditional,
except as may be specifically set forth herein. This is a guaranty of payment
and not of collection. The obligations of the Sponsor pursuant to this Article X
constitute a guarantee that is continuing in nature.
The Servicer may, with the consent of the Required Participants and shall, upon
the written request of the Required Participants, in the event that the
obligations of the Sponsor with respect to a Defaulted Loan have arisen
hereunder, request that the Sponsor purchase the Defaulted Loan and related Loan
Commitment from the Servicer prior to the acceleration of the Defaulted Loan
pursuant to the terms of the applicable Operative Documents for an amount equal
to the Loan Indebtedness with respect to such Defaulted Loan, and Sponsor shall
promptly upon receipt of such request, purchase such Defaulted Loan and assume
the Loan Commitment related thereto, and such purchase by the Sponsor shall be
deemed to be a payment hereunder in such amount.
Section 10.2    [Reserved].
Section 10.3    Continuing Guaranty. The obligations of the Sponsor pursuant to
this Article X constitute a guarantee which is continuing in nature and shall be
effective with respect to the full amount outstanding under all Guaranteed
Obligations, now existing or hereafter made or extended, regardless of the
amount.
Section 10.4    Waivers. The Sponsor hereby waives notice of Servicer’s and each
Participant’s acceptance of this Agreement and the creation, extension or
renewal of any Loans or other Guaranteed Obligations. Sponsor hereby consents
and agrees that, at any time or times, without notice to or further approval
from Sponsor, and without in any way affecting the obligations of the Sponsor
hereunder, Servicer and the Participants may, with or without consideration (i)
release, compromise with, or agree not to sue, in whole or in part, any Borrower
or any other obligor, guarantor, endorser or surety on any Loans or any other
Guaranteed Obligations, (ii) renew, extend, accelerate, or increase or decrease
the principal amount of any Loans or other Guaranteed Obligations, either in
whole or in part, (iii) amend, waive, or otherwise modify any of the terms of
any Loans or other Guaranteed Obligations or of any mortgage, deed of trust,
security agreement, or other undertaking of any of the Borrowers or any other
obligor, endorser, guarantor or surety in connection with any Loans or other
Guaranteed Obligations, and (iv) apply any payment received from Borrowers or
from any other obligor, guarantor, endorser or surety on the Loans or other
Guaranteed Obligations to any of the liabilities of Borrowers or of such other
obligor, guarantor, endorser, or surety which Servicer may choose, subject,
however, to the rights of the Sponsor to bring a separate action for any breach
of the Operative Documents pursuant to Section 10.11.

64

--------------------------------------------------------------------------------



Section 10.5    Additional Actions. Subject to Section 10.11, Sponsor hereby
consents and agrees that the Servicer may at any time or times, either with or
without consideration, surrender, release or receive any property or other
Collateral of any kind or nature whatsoever held by it or for its account
securing any Loans or other Guaranteed Obligations, or substitute any Collateral
so held by Servicer for other Collateral of like or different kind, without
notice to or further consent from Sponsor, and such surrender, receipt, release
or substitution shall not in any way affect the obligations of the Sponsor
hereunder. Subject to Section 10.11, Servicer shall have full authority to
adjust, compromise, and receive less than the amount due upon any such
Collateral, and may enter into any accord and satisfaction agreement with
respect to the same as Servicer may deem advisable without affecting the
obligations of the Sponsor hereunder. Servicer shall be under no duty to
undertake to collect upon such Collateral or any part thereof, and Sponsor’s
obligations hereunder shall not be affected by Servicer’s alleged negligence or
mistake in judgment in handling, disposing of, obtaining, or failing to collect
upon or perfect a security interest in, any such Collateral.
Section 10.6    Additional Waivers. Sponsor hereby waives presentment, demand,
protest, and notice of dishonor of any of the liabilities guaranteed hereby.
Neither Servicer nor any Participant shall have any duty or obligation (i) to
proceed or exhaust any remedy against any Borrower, any other obligor,
guarantor, endorser, or surety on any Loans or other Guaranteed Obligations, or
any other security held by Servicer or any Participant for any Loans or other
Guaranteed Obligations, or (ii) to give any notice whatsoever to Borrowers,
Sponsor, or any other obligor, guarantor, endorser, or surety on any Loans or
other Guaranteed Obligations, before bringing suit, exercising rights to any
such security or instituting proceedings of any kind against Sponsor, any
Borrower, or any of them, and Sponsor hereby waives any requirement for such
actions by Servicer or any Participant. Upon default by any Borrower and
Servicer’s demand to Sponsor hereunder, Sponsor shall be held and bound to
Servicer and each Participant directly as principal debtor in respect of the
payment of the amounts hereby guaranteed, such liability of the Sponsor being
joint and several with each Borrower and all other obligors, guarantors,
endorsers and sureties on the Loans or other Guaranteed Obligations, subject,
however, to the rights of the Sponsor to bring a separate action for any breach
of the Operative Documents pursuant to Section 10.11.
Section 10.7    Postponement of Obligations. Until the Loan and other Guaranteed
Obligations of any Borrower to the Servicer and the Participants have been paid
in full (i) all present and future indebtedness of such Borrower to Sponsor (the
“Subordinated Debt”) is hereby postponed to the present and future Loan
Indebtedness of such Borrower to Servicer and each Participant, and all monies
received from such Borrower or for its account by Sponsor with respect to such
Subordinated Debt shall be received in trust for Servicer and the Participants,
and promptly upon receipt, shall be paid over to Servicer for distribution to
the Participants in accordance herewith until such Borrower’s Loan Indebtedness
to Servicer and the Participants is fully paid and satisfied, all without
prejudice to and without in any way affecting the obligations of the Sponsor
hereunder; provided that unless a Loan Default or Loan Payment Default has
occurred and is continuing with respect to such Borrower, the Sponsor may accept
and retain any payments made by such Borrower to the Sponsor in the ordinary
course of business, and (ii) Sponsor shall not have any rights of subrogation or
otherwise to participate in any security held by the Servicer for any Loan to
such Borrower or any other Guaranteed Obligations arising therefrom, and Sponsor
hereby waives such rights until such time as such Loan and other Guaranteed
Obligations have been paid in full to the Servicer and each Participant (whether
by repurchase by the Sponsor, pursuant to this Article X or otherwise).
Section 10.8    Effect on Additional Guaranties. The obligations of the Sponsor
pursuant to this Article X are in addition to, and are not intended to supersede
or be a substitute for any other guarantee, suretyship agreement, or instrument
which Servicer may hold in connection with any Loans or other Guaranteed
Obligations.

65

--------------------------------------------------------------------------------



Section 10.9    Reliance on Guaranty and Purchase Obligation; Disclaimer of
Liability. Sponsor expressly acknowledges and agrees that each of the Servicer
and the Participants, in making its credit decision with regard to the funding
of the Loans, will rely solely upon the guaranty and purchase obligation of the
Sponsor set forth above and that neither the Servicer nor any Participant is
under any obligation or duty to perform any credit analysis or investigation
with regard to the creditworthiness of any Borrower. In addition, the Servicer
expressly disclaims any responsibility or liability for the authenticity of
signatures on any of the Loan Documents (other than the Servicer’s), the
authority of the Persons executing the Loan Documents (other than the Servicer)
or the enforceability or compliance with laws of any of the Loan Documents.
SPONSOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT SPONSOR’S GUARANTY OBLIGATIONS TO
PURCHASE LOANS UNDER THIS AGREEMENT ARE ABSOLUTE AND UNCONDITIONAL. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SPONSOR’S OBLIGATION SHALL NOT BE
AFFECTED BY THE EXISTENCE OF ANY DEFAULT BY ANY BORROWER UNDER THE APPLICABLE
LOAN DOCUMENTS, ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY LIEN WITH RESPECT
TO ANY COLLATERAL SECURING PAYMENT OF ANY LOAN, THE SUBSTITUTION OR RELEASE OF
ANY ENTITY PRIMARILY OR SECONDARILY LIABLE FOR ANY LOAN, ANY LACK OF
ENFORCEABILITY OF ANY LOAN DOCUMENT, ANY LAW, REGULATION, OR ORDER OF ANY
JURISDICTION AFFECTING ANY LOAN OR LOAN DOCUMENT OR THE RIGHTS OF THE HOLDER
THEREOF, ANY CHANGE IN THE CONDITION OR PROSPECTS OF THE SPONSOR, INCLUDING
WITHOUT LIMITATION, INSOLVENCY, BANKRUPTCY, REORGANIZATION OR SIMILAR
PROCEEDING, OR ANY OTHER CIRCUMSTANCE WHICH MIGHT, BUT FOR THE PROVISIONS OF
THIS PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF THE SPONSOR’S
OBLIGATIONS HEREUNDER. SPONSOR’S OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY
ANY SET-OFF OR CLAIM WHICH IT MIGHT HAVE AGAINST THE SERVICER OR ANY
PARTICIPANT, WHETHER ARISING OUT OF THIS AGREEMENT OR OTHERWISE, BUT SUBJECT TO
SECTION 10.12 BELOW.
Section 10.10    Reinstatement of Obligations. The obligations of the Sponsor
pursuant to the Operative Documents shall continue to be effective or be
reinstated, as the case may be, if at any time payment or any part thereof, of
principal of, interest on or any other amount with respect to any Loan or any
obligation of the Sponsor pursuant to the Operative Documents is rescinded or
must otherwise be restored by the Servicer or any Participant upon the
bankruptcy or reorganization of the Sponsor, any Borrower or any guarantor or
otherwise.
Section 10.11    Right to Bring Separate Action. Nothing contained in this
Article X shall be construed to affect any other right that Sponsor may
otherwise have under this Agreement, or any Operative Document or Loan
Documents, at law or in equity to institute an action or assert a claim against
the Servicer or any Participant based upon a breach of Servicer’s or such
Participant’s obligations set forth in the Operative Documents or Loan Documents
or to assert a compulsory counterclaim with respect thereto and any waiver of
notice or other matter set forth in this Article X shall not affect Sponsor’s
right to seek damages arising from the failure of the Servicer to give such
notice otherwise required by the terms of the Operative Documents or Loan
Documents.
Section 10.12    Subordination of Liens. The Sponsor hereby subordinates the
lien and priority of the Sponsor’s existing and future liens and other
interests, if any, in and to the Collateral to the Servicer’s existing and
future interest in the Collateral under the Loan Documents notwithstanding the
time

66

--------------------------------------------------------------------------------



of attachment of the interests of the Sponsor or the Servicer or the time the
Loan Indebtedness or the Subordinated Debt is incurred. Notwithstanding anything
to the contrary contained in this Agreement, under applicable law or otherwise,
in the event that the liens of the Servicer are at any time unperfected with
respect to any or all of the Collateral, the lack of perfection by the Servicer
as to any such Collateral shall not affect the validity, enforceability or
priority of any lien on the Collateral in favor of the Sponsor. In any such
event, the liens of the Sponsor shall have priority over any and all other Liens
in favor of any third party with respect to the Collateral (including, but not
limited to any trustee under the Bankruptcy Code) and the Sponsor shall be, and
is hereby constituted, as the Servicer’s agent and bailee for purposes of
perfection of the Liens of the Servicer in the Collateral such that the Lien in
favor of the Sponsor shall be held by the Sponsor for the benefit of the
Servicer and the proceeds of any disposition of the Collateral of any Borrower
shall be and are in all respects subject to the priority of right to payment and
satisfaction of first, the Loan Indebtedness of such Borrower and then, the
Subordinated Debt with respect to such Borrower. The lien priorities provided in
this Section 10.12 shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of
either the applicable Loan Indebtedness or the Subordinated Debt, nor by any
action or inaction which either the Servicer or the Borrowers may take or fail
to take in respect of the Collateral, except as otherwise provided above in this
subsection.
Section 10.13    Exercise of Remedies With Respect to Collateral.
(a)    Until the Loan Indebtedness of any Borrower has been fully and
indefeasibly paid in cash, the Sponsor shall not, without the prior written
consent of the Servicer, ask, demand, assign, declare a default under, sue for,
liquidate, sell, foreclose, set off, collect, accept a surrender, petition,
commence or otherwise initiate any bankruptcy action (or join any other Person
in so doing) against the Borrower or its assets or otherwise realize or seek to
realize upon all or any part of the Collateral without the prior written consent
of the Servicer or as expressly authorized hereunder. In the event that
following the occurrence of a Loan Default, the Servicer may from time to time
execute releases, partial releases, terminations, reconveyances, subordinations
or other documents releasing or otherwise limiting the Servicer’s interests in
the Collateral in connection with the exercise of the Servicer’s remedies or the
refinancing of the Defaulted Loan, the Sponsor agrees to execute and deliver at
such time such further documents as the Servicer may require to effect a
corresponding change to the Sponsor’s position in the same Collateral.
(b)    In the event that the Loan Indebtedness of any Defaulted Loan is not
repaid or repurchased by the Sponsor as set forth herein, the Servicer, on
behalf of the Participants, shall have the exclusive right to exercise and
enforce all privileges and rights with respect to the Collateral according to
the Servicer’s discretion and the exercise of its business judgment, including,
without limitation, the exclusive right to take or retake control or possession
of such Collateral and to hold, prepare for sale, process, sell, lease, dispose
of, or liquidate such Collateral.
(c)    Only the Servicer, acting on behalf of the Participants, shall have the
right to restrict or permit, or approve or disapprove, the sale, transfer or
other disposition of Collateral following the occurrence of a Loan Default where
the Loan Indebtedness is not repaid or repurchased by the Sponsor in accordance
with the terms hereof. In the event the Servicer releases its Liens on all or
any part of the Collateral, the Sponsor will, immediately upon the request of
the Servicer, release its Liens upon the same Collateral, but only to the extent
such Collateral is sold or otherwise disposed of by the Borrower with the
consent of the Servicer or in a commercially reasonable manner by the Servicer
or its agents. The Sponsor will immediately deliver such releases,
acknowledgments and other documents as the Servicer may require in connection
therewith.

67

--------------------------------------------------------------------------------



(d)    (i) In exercising its rights pursuant to this Section 10.13, the Servicer
agrees that it will not release Liens or Collateral or commence enforcement
actions under the Loan Documents without the direction of the Required
Participants. The Servicer agrees to administer the Loan Documents and the
Collateral and to make such demands and give such notices thereunder as the
Required Participants may request and to take such action to enforce the Loan
Documents and to realize upon, collect and dispose of the Collateral as the
Required Participants may direct. The Servicer shall not be required to take any
action that is, in its opinion, contrary to law or the terms of the Loan
Documents or the Operative Documents or that would, in the opinion of the
Servicer, subject it or any of its officers, employees, agents or directors to
liability and the Servicer shall not be required to take any action unless and
until it is indemnified to its satisfaction by the Participants for any loss,
cost or liability resulting from any required action.
(ii)    The Servicer may at any time request directions from the Required
Participants as to any course of action or other matter relating hereto or
relating to any of the Loan Documents. Except as otherwise provided in this
Agreement, directions of the Required Participants shall be binding on all
Participants hereunder.
(iii)    Nothing set forth in this Section 10.13 shall modify the rights of the
Servicer set forth in Section 3.1.
Section 10.14    Rights Of Sponsor Upon Payment; Cooperation By Servicer. Upon
receipt by the Servicer of payment in full of the Loan Indebtedness of a
Defaulted Borrower by Sponsor, Sponsor shall be subrogated to the rights of the
Servicer with respect to such Loan Indebtedness and the Servicer shall be deemed
to have assigned to Sponsor, and Sponsor shall, to the extent permitted by
applicable law, automatically, immediately and without further action by any
Person, be entitled to, all rights and remedies that the Servicer may have had
against the Defaulted Borrower and any other Persons primarily or secondarily
liable on such Loan Indebtedness, including without limitation the right to
resort to any and all Collateral which secures such Loan Indebtedness, and the
Sponsor shall, automatically, immediately and without further action, be deemed
to have assumed all obligations of the Servicer under the Loan Commitment and
the Operative Documents with respect to such Loan Indebtedness, and the Servicer
shall be released from any further obligations with respect thereto. The
Servicer agrees that, upon receipt of payment in full of such Loan Indebtedness,
the Servicer shall:
(a)    execute on a timely basis, without recourse, representation or warranty
of any kind (except as to its own title), all such instruments and documents as
are reasonably requested in order to evidence Sponsor’s rights hereunder or
permit Sponsor to exercise such rights;
(b)    permit Sponsor at reasonable times and as often as may be reasonably
requested to discuss with appropriate Servicer employees and officers the
Servicer’s experience, relationships, books, accounts and files and to review
the Servicer’s loan files relating to the purchased Defaulted Loan (and Sponsor
hereby agrees to keep all such information confidential); and
(c)    otherwise reasonably cooperate with Sponsor in the exercise of the
Sponsor’s rights.
Sponsor shall reimburse the Servicer for its expenses reasonably and actually
incurred in complying with this Section 10.14.
ARTICLE XI    
INDEMNIFICATION
Section 11.1    Indemnification.

68

--------------------------------------------------------------------------------



(o)    In addition to the other rights of the Servicer and the Participants
hereunder, Sponsor hereby agrees to protect, indemnify and save harmless the
Servicer, each Participant, and the officers, directors, shareholders,
employees, agents and representatives thereof (each an “Indemnified Party”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs (including, without limitation, reasonable
attorney fees and costs actually incurred), expenses or disbursements of any
kind or nature whatsoever, whether direct, indirect, consequential or
incidental, with respect to or in connection with or arising out of (i) the
execution and delivery of this Agreement, any other Operative Document or any
agreement or instrument contemplated hereby or thereby, including without
limitation, the Loan Documents, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby, (ii) the making or administration of the
Loan Commitments, the Loans or any of them, including any violation of federal
or state usury or other laws, provided that with respect to clauses (i) and
(ii), Sponsor shall have no obligation to indemnify the Servicer and all
Participants with respect to legal fees and expenses for more than one (1)
counsel’s reasonable fees and expenses, (iii) the enforcement, performance and
administration of this Agreement or the Loan Documents or any powers granted to
the Servicer hereunder or under any Loan Documents, (iv) any misrepresentation
of the Sponsor hereunder, (v) any matter arising pursuant to any Environmental
Laws as a result of the Collateral or (vi) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether or not the
Indemnified Party is a named party thereto, except to the extent that such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or arise solely from
the nonpayment of any Loan Indebtedness notwithstanding the performance by
Sponsor of all of its obligations under the Operative Documents relating to such
Loan Indebtedness.
(p)    Without limiting the generality of the foregoing, and separate and apart
from any obligation of the Sponsor pursuant to Article X, Sponsor agrees to
indemnify and hold harmless each Indemnified Party from and against, and on
demand will pay or reimburse any Indemnified Party for, any and all (i)
liabilities arising from a breach of any representation or warranty made by
Sponsor hereunder (whether or not Sponsor’s obligations under Article X have
been satisfied), (ii) any breach by Sponsor of its agreements with the
Borrowers, (iii) any overadvance to any Borrower caused by the transfer of ACH
transfer instructions from the Aaron’s Proprietary System to the Servicer by
Sponsor resulting in aggregate advances to such Borrower in excess of the Loan
Commitment to such Borrower, and (iv) any breach by Sponsor of the terms of its
MicroACH Service Agreement with the Servicer or any failure by Sponsor to
maintain such agreement in full force and effect.
(q)    This indemnity shall survive the termination of this Agreement.
Section 11.2    Notice Of Proceedings; Right To Defend
(a)    Any Person with an indemnification claim (or potential claim) pursuant to
Section 11.1 (“Potential Indemnitee”) agrees to notify Sponsor (the “Potential
Indemnitor”) in writing within a reasonable time after receipt by it of written
notice of the commencement of any administrative, legal or other proceeding,
suit or action by a Person (other than Indemnitee or an affiliate thereof), if a
claim for indemnification may be made by the Potential Indemnitee against the
Potential Indemnitor under this Article XI.
(b)    Following receipt by the Potential Indemnitor of any such notice from a
Potential Indemnitee, (an “Indemnity Notice”), the Potential Indemnitor shall be
entitled at its own cost and expense

69

--------------------------------------------------------------------------------



to investigate and participate in the proceeding, suit or action referred to in
the Indemnity Notice. At such time as the Potential Indemnitor shall have
acknowledged in writing to the Potential Indemnitee that it will pay any
judgment, damages, or losses incurred by the Potential Indemnitee in the
proceeding, suit or action referred to in the Indemnity Notice other than those
for gross negligence or willful misconduct on the part of the Potential
Indemnitee (at which time the Potential Indemnitor shall be deemed to be the
“Indemnitor” and the Potential Indemnitee shall be deemed to be the
“Indemnitee”), the Indemnitor shall be entitled, to the extent that it shall
desire, to assume the defense of such proceeding, suit or action, with counsel
reasonably satisfactory to the Indemnitee. If the Indemnitor shall so assume the
defense of such proceeding, suit or action, the Indemnitor shall conduct such
defense with due diligence and at its own cost and expense.
(c)    In the event that the Indemnitor so assumes the defense of such
proceeding, suit or action, the Indemnitor shall not be entitled to settle such
proceeding, suit or action without the written consent of the Indemnitee,
provided that in the event that the Indemnitee does not consent to such
settlement (such consent not to be unreasonably withheld or delayed) (i) the
Indemnitor’s indemnification liability in connection with such proceeding, suit
or action shall not exceed the amount of such proposed settlement and
(ii) Indemnitee shall assume and pay all costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitor from the date that the
Indemnitor presented the Indemnitee the terms of the proposed settlement. An
Indemnitor shall not be liable to an Indemnitee for any settlement of a claim in
any proceeding, suit or other action referred to in an Indemnity Notice,
consented to by the Indemnitee without the consent of the Indemnitor.
(d)    A Potential Indemnitor shall be liable to a Potential Indemnitee for a
settlement of a claim in any proceeding, suit or other action referred to in an
Indemnity Notice consented to by such Potential Indemnitee only if (i) such
Potential Indemnitor first had a reasonable opportunity to investigate such
claim and participate in such proceeding, suit or action, (ii) the Potential
Indemnitee gave the Potential Indemnitor at least ten (10) Business Days’ notice
of the proposed terms of such settlement prior to entering into such settlement
and (iii) the Potential Indemnitor did not acknowledge in writing to the
Potential Indemnitee, by the expiration of such ten (10) Business Days period,
or such longer period as may be agreed to by the Potential Indemnitee and
Potential Indemnitor that it would pay any judgment, damages or losses incurred
by the Potential Indemnitee in such proceeding suit or action.
Section 11.3    Third Party Beneficiaries. No Persons shall be deemed to be
third party beneficiaries of this Agreement. Except as expressly otherwise
provided in this Agreement, this Agreement is solely for the benefit of the
Sponsor and the Servicer, the Participants and their respective successors and
permitted assigns, and no other Person shall have any right, benefit, priority
or interest under, or because of the existence of, this Agreement.
ARTICLE XII    
SURVIVAL OF LOAN FACILITY
The terms of this Loan Facility Agreement shall survive the termination of the
Facility Commitment hereunder and the termination of any Loan Commitment
established pursuant the terms hereof until the indefeasible payment in full of
each of the Loans outstanding hereunder and Article XIII shall survive the
termination of this Agreement upon such repayment.
ARTICLE XIII    
CONDITIONS PRECEDENT

70

--------------------------------------------------------------------------------



This Agreement shall not become effective, the Sponsor shall have no rights
under this Agreement and neither the Servicer nor the Participants shall be
obligated to take, fulfill or perform any action hereunder, until the following
conditions have been fulfilled to the satisfaction of the Servicer:
Section 13.1    Receipt of Documents.
The Servicer shall have received the following, each dated as of the Effective
Date, in form and substance satisfactory to the Servicer and (except in the case
of the Fee Letter) the Participants:
(d)    Duly executed counterparts of this Agreement.
(e)    Duly executed Servicing Agreement.
(f)    Duly executed counterparts of the Guaranty Agreement and the Fee Letter.
(g)    A duly executed closing certificate of the Sponsor, in form and substance
satisfactory to the Servicer and each Participant.
(h)    A duly executed certificate of the Sponsor identifying the Authorized
Signatories, in form and substance satisfactory to the Servicer and each
Participant;
(i)    Copies of the organizational papers of the Sponsor and each Guarantor,
certified as true and correct by the Secretaries of State of their respective
States of incorporation, and certificates from the Secretaries of State of such
States of incorporation certifying Sponsor’s and each Guarantor’s good standing
as a corporation in such State.
(j)    A certificate of the Secretary or Assistant Secretary of each of the
Sponsor and each Guarantor certifying (i) the names and true signatures of the
officers of the Sponsor and each Guarantor authorized to execute the Guaranty
Agreement, this Agreement, the Servicing Agreement and the other Operative
Documents to be delivered hereunder to which each is a party, (ii) the bylaws of
the Sponsor and each Guarantor, respectively, and (iii) the resolutions of the
Board of Directors of each of the Sponsor and each Guarantor, respectively,
approving the Operative Documents to which each is a party and the transactions
contemplated hereby.
(k)    A favorable written opinion of Kilpatrick Townsend & Stockton LLP,
counsel for Sponsor and Guarantors, in a form satisfactory to the Servicer and
each Participant and covering such matters relating to the transactions
contemplated hereby as the Servicer may reasonably request.
(l)    All corporate and other proceedings taken or to be taken in connection
with the transactions contemplated hereby and all documents incident hereto or
delivered in connection therewith shall be satisfactory in form and substance to
the Servicer and the Participants.
In addition, each of the Participants shall have received a duly executed
Participation Certificate from the Servicer.
Section 13.2    Effect of Amendment and Restatement. Upon this Loan Facility
Agreement becoming effective pursuant to Section 13.1, from and after the
Effective Date:
(a)    (1) all terms and conditions of the Existing Loan Facility Agreement and
any other Operative Document, as amended by this Agreement and the other
Operative Documents being executed

71

--------------------------------------------------------------------------------



and delivered on the Effective Date, continue in full force and effect, as
amended hereby, and shall constitute the legal, valid, binding and enforceable
obligations of the Sponsor and its Subsidiaries party thereto to the Servicer
and the Participants; (2) the terms and conditions of the Existing Loan Facility
shall be amended as set forth herein and, as so amended, shall be restated in
their entirety, but only with respect to the rights, duties and obligations
among Sponsor, Participants and the Servicer accruing from and after the
Effective Date; (3) all indemnification obligations of the Sponsor and its
Subsidiaries under the Existing Loan Facility Agreement or any other “Operative
Document” (as defined in the Existing Loan Facility Agreement) shall survive the
execution and delivery of this Loan Facility Agreement and shall continue in
full force and effect for the benefit of the Servicer, the Participants, and any
other Person indemnified under the Existing Loan Facility Agreement or such
other “Operative Document” at any time prior to the Effective Date; (4) any and
all references in the Operative Documents to the Existing Loan Facility
Agreement shall, without further action of the parties, be deemed a reference to
the Existing Loan Facility Agreement, as amended and restated by this Agreement,
and as this Agreement shall be further amended or amended and restated from time
to time hereafter and (5) all Existing Loans, Existing Loan Commitments and
Existing Notes shall, to the extent outstanding on the Effective Date, be deemed
to be US Loans, US Loan Commitments and US Notes, respectively, outstanding
under this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a refinancing, substitution or novation of such Loans, Loan
Commitments and Notes, or any of the other rights, duties and obligations of the
parties hereunder; and
(b)    (i) each Participant shall be deemed to have sold, assigned, transferred
and conveyed to the Servicer, without recourse or warranty, such Participant’s
undivided percentage ownership interest in the Participant’s Interest as in
effect immediately prior to the effectiveness of this Loan Facility Agreement,
(ii) Servicer shall be deemed to have sold, assigned, transferred and conveyed
to the Participants, without recourse or warranty, and each Participant shall be
deemed to have purchased from the Servicer, an undivided percentage ownership
interest equal to each Participant’s Pro Rata Share of the Participating
Commitments after giving effect to this Loan Facility Agreement in the
Participant’s Interest, (iii) the Participant Fundings shall be reallocated by
the Participants such that each Participant has funded its Pro Rata Share based
upon its Participating Commitment after giving effect to this Agreement and (iv)
the Servicer shall issue to each Participant a Participation Certificate (which
shall be deemed to automatically replace any existing Participation
Certificates) reflecting the relevant Participant’s revised Participating
Commitment Amount.
ARTICLE XIV    
THE SERVICER
Section 14.1    Appointment of Servicer as Agent. To the extent of its ownership
interest in the Loans, each Participant hereby designates Servicer as its agent
to administer all matters concerning the Loans and to act as herein specified.
Each Participant hereby irrevocably authorizes the Servicer to take such actions
on its behalf under the provisions of this Agreement, the other Operative
Documents, and all other instruments and agreements referred to herein or
therein, and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Servicer by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Servicer may perform any of its duties hereunder by or through its
agents or employees.
Section 14.2    Nature of Duties of Servicer. The Servicer shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Operative Documents. None of the Servicer nor any of its respective
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such hereunder or in connection herewith, unless caused by its
or their gross negligence or willful misconduct. The Servicer shall not have by
reason of this Agreement a fiduciary

72

--------------------------------------------------------------------------------



relationship in respect of any Participant; and nothing in this Agreement,
express or implied, is intended to or shall be so construed as to impose upon
the Servicer any obligations in respect of this Agreement or the other Operative
Documents except as expressly set forth herein.
Section 14.3    Lack of Reliance on the Servicer.
(a)    Independently and without reliance upon the Servicer, each Participant,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Credit Parties in connection with the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of the
Credit Parties, and, except as expressly provided in this Agreement, the
Servicer shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Participant with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.
(b)    The Servicer shall not be responsible to any Participant for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Guaranty
Agreement, and Loan Document or any other documents contemplated hereby or
thereby, or the financial condition of the Credit Parties or any Borrower, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Guaranty
Agreement or the other documents contemplated hereby or thereby, or the
financial condition of the Credit Parties or any Borrower, or the existence or
possible existence of any Unmatured Credit Event or Credit Event.
Section 14.4    Certain Rights of the Servicer. If the Servicer shall request
instructions from the Required Participants with respect to any action or
actions (including the failure to act) in connection with this Agreement, the
Servicer shall be entitled to refrain from such act or taking such act, unless
and until the Servicer shall have received instructions from the Required
Participants; and the Servicer shall not incur liability in any Person by reason
of so refraining. Without limiting the foregoing, no Participant shall have any
right of action whatsoever against the Servicer as a result of the Servicer
acting or refraining from acting hereunder in accordance with the instructions
of the Required Participants.
Section 14.5    Reliance by Servicer. The Servicer shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message, cable
gram, radiogram, order or other documentary, teletransmission or telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. The Servicer may consult with legal counsel
(including counsel for any Credit Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
Section 14.6    Indemnification of Servicer. To the extent the Servicer is not
reimbursed and indemnified by the Credit Parties, each Participant will
reimburse and indemnify the Servicer, ratably according to the respective Pro
Rata Shares, in either case, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Servicer in performing its duties hereunder, in any way relating to or
arising out of this Agreement or the other Operative Documents; provided that no
Participant shall be liable to the Servicer for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Servicer’s gross negligence or
willful misconduct.

73

--------------------------------------------------------------------------------



Section 14.7    The Servicer in its Individual Capacity. With respect to its
obligations under this Agreement and the amounts advanced by it, the Servicer
shall have the same rights and powers hereunder as any other Participant and may
exercise the same as though it were not performing the duties specified herein;
and the terms “Participants”, “Required Participants”, or any similar terms
shall, unless the context clearly otherwise indicates, include the Servicer in
its individual capacity. The Servicer may accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Consolidated Companies or any affiliate of the Consolidated
Companies as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Consolidated Companies for services
in connection with this Agreement and otherwise without having to account for
the same to the Participants.
Section 14.8    Holders of Participation Certificates. The Servicer may deem and
treat the payee of any Participation Certificate as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Servicer. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Participation Certificate shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Participation Certificate or of any Participation Certificate or Certificates
issued in exchange therefor.
ARTICLE XV    
MISCELLANEOUS
Section 15.1    Notices.
(j)    Written Notices.
(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
To the Sponsor:
Aaron’s, Inc.
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attn: Chief Financial Officer
Telecopy Number: (404) 240-6520

with a copy to:
Aaron’s, Inc.
1100 Aaron Building
309 East Paces Ferry Road, N.E.
Atlanta, GA 30305-2377
Attn: General Counsel
Telecopy Number: (678) 402-3512
To the Servicer:
Aaron’s Program Manager
SunTrust Bank
Program Lending



74

--------------------------------------------------------------------------------



3333 Peachtree Road, N.E., 3rd Floor
Mail Code 1802
Atlanta, Georgia 30326
With a copy to:
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 495-2170

To any other Participant:
the address set forth on the on such Participant’s signature page hereof, or
such other address or applicable teletransmission number as such party may
hereafter specify by notice to the Servicer and Sponsor

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Servicer shall
not be effective until actually received by such Person at its address specified
in this Section 15.1.
(ii)    Any agreement of the Servicer and the Participants herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Sponsor. The Servicer and the Participants shall be entitled
to rely on the authority of any Person purporting to be a Person authorized by
the Sponsor to give such notice and the Servicer and the Participants shall not
have any liability to the Sponsor or other Person on account of any action taken
or not taken by the Servicer or the Participants in reliance upon such
telephonic or facsimile notice. The obligation of the Sponsor to repurchase the
Loans and Loan Commitments and all other obligations and Guarantees hereunder
shall not be affected in any way or to any extent by any failure of the Servicer
and the Participants to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Servicer and the Participants of a
confirmation which is at variance with the terms understood by the Servicer and
the Participants to be contained in any such telephonic or facsimile notice.
(k)    Electronic Communications.
(iv)    Notices and other communications to the Participants hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by Servicer,
provided that the foregoing shall not apply to notices to any Participant
pursuant to Article 2 unless such Participant and Servicer have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Servicer or Sponsor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

75

--------------------------------------------------------------------------------



(v)    Unless Servicer otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Section 15.2    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the other Operative Documents, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Participants (and in the case of any
amendment, the applicable Credit Party), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all the Participants do any of the following: (i) waive
any of the conditions specified in Section 2.1 or 13.1, (ii) increase the
Participating Commitment Amounts or contractual obligations of the Participants
to Servicer or Sponsor under this Agreement, (iii) reduce the principal of, or
interest on, the Participation Certificates or any fees hereunder, (iv) postpone
any date fixed for the payment in respect of principal of, or interest on, the
Participation Certificates or any fees hereunder, (v) agree to release any
Guarantor from its obligations under any Guaranty Agreement or the Sponsor from
its obligations pursuant to this Agreement, (vi) modify the definition of
“Required Participants,” or (vii) modify Section 2.9, Article IV, Article X or
this Section 15.2. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by the Servicer in addition to the
Participants required hereinabove to take such action, affect the rights or
duties of the Servicer under this Agreement or under any other Operative
Document or Loan Document. In addition, notwithstanding the foregoing, the
Servicer and the Sponsor may, without the consent of or notice to the
Participants, enter into amendments, modifications or waivers with respect to
the Servicing Agreement and the Fee Letter as long as such amendments or
modifications do not conflict with the terms of this Agreement. Notwithstanding
anything to the contrary herein, no Defaulting Participant shall have any right
to approve or disapprove any amendment, waiver or consent hereunder, except that
the Participating Commitment of such Defaulting Participant may not be increased
or extended, and amounts payable to Defaulting such Participant hereunder may
not be permanently reduced without the consent of such Defaulting Participant
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Defaulting Participant).
Section 15.3    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Servicer or any Participant in exercising any right or remedy hereunder
or under any other Operative Document, and no course of dealing between any
Credit Party and the Servicer or any Participant shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
hereunder or under any other Operative Document preclude any other or further
exercise thereof or the exercise of any other right or remedy hereunder or
thereunder. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Servicer or any Participant
would otherwise have. No notice to or demand on any Credit Party not required
hereunder or under any other Operative Document in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Servicer or the
Participants to any other or further action in any circumstances without notice
or demand.

76

--------------------------------------------------------------------------------



Section 15.4    Payment of Expenses, Etc. Sponsor shall:
(c)    whether or not the transactions hereby contemplated are consummated, pay
all reasonable, out-of-pocket costs and expenses of the Servicer in the
administration (both before and after the execution hereof and including
reasonable expenses actually incurred relating to advice of counsel as to the
rights and duties of the Servicer and the Participants with respect thereto) of,
and in connection with the preparation, execution and delivery of, preservation
of rights under, enforcement of, and, after a Unmatured Credit Event or Credit
Event, refinancing, renegotiation or restructuring of, this Agreement and the
other Operative Documents and the documents and instruments referred to therein,
and any amendment, waiver or consent relating thereto (including, without
limitation, the reasonable fees actually incurred and disbursements of counsel
for the Servicer), and in the case of enforcement of this Agreement or any
Operative Document after a Credit Event, all such reasonable, out-of-pocket
costs and expenses (including, without limitation, the reasonable fees actually
incurred and reasonable disbursements and changes of counsel), for any of the
Participants; and
(d)    Pay and hold the Servicer and each of the Participants harmless from and
against any and all present and future stamp, documentary, and other similar
Taxes with respect to this Agreement, the Participation Certificates, the Loan
Documents and any other Operative Documents, any collateral described therein,
or any payments due thereunder, and save the Servicer and each Participant
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such Taxes.
Section 15.5    Right of Setoff. In addition to and not in limitation of all
rights of offset that any Participant may have under applicable law, each
Participant shall, upon the occurrence of any Credit Event and whether or not
such Participant has made any demand or any Credit Party’s obligations have
matured, have the right to appropriate and apply to the payment of any Credit
Party’s obligations hereunder and under the other Operative Documents, all
deposits of any Credit Party (general or special, time or demand, provisional or
final) then or thereafter held by and other indebtedness or property then or
thereafter owing by such Participant or other holder to any Credit Party,
whether or not related to this Agreement or any transaction hereunder.
Section 15.6    Benefit of Agreement; Assignments; Participations.
(c)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that Sponsor may not assign or transfer any of its interest hereunder
without the prior written consent of the Participants.
(d)    Any Participant may make, carry or transfer Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Participant.
(e)    Each Participant may assign all of its interests, rights and obligations
under this Agreement (including all of its Participating Commitments and the
Funded Participation at the time owing to it and the Participation Certificates
held by it) to any Eligible Assignee; provided, however, that (i) the Sponsor
and the Servicer shall each have given its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed) unless
such assignment is to an Affiliate of the assigning Participant or, in the case
of the Sponsor, unless a Credit Event has occurred and is continuing hereunder,
(ii) unless the Participant is assigning its entire Participating Commitment,
the Participating Commitment Amount of the assigning Participant subject to each
assignment (determined as of the date the assignment and acceptance with respect
to such assignment is delivered to the Servicer) shall not be less than the
lesser of (x) 50% of the amount of its Original Participating Commitment or (y)
$1,000,000, and (iii) the parties to each such assignment shall execute and
deliver to the Servicer an Assignment and Acceptance, together

77

--------------------------------------------------------------------------------



with the Participation Certificate subject to such assignment and, unless such
assignment is to an Affiliate of such Participant, a processing and recordation
fee of $1,000. Within ten (10) Business Days after receipt of the notice and the
Assignment and Acceptance, Servicer shall execute and deliver, in exchange for
the surrendered Participation Certificate, a new Participation Certificate to
the order of the assignor and such assignee in a principal amount equal to the
applicable Participating Commitment Amount retained and assumed by it,
respectively, pursuant to such Assignment and Acceptance. Such new Participation
Certificate shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Participation Certificate, shall be dated
the date of the surrendered Participation Certificate which it replaces, and
shall otherwise be in substantially the form attached hereto.
(f)    Each Participant may, without the consent of the Sponsor or the Servicer,
sell participations to one or more banks or other entities in all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Participating Commitment and the Funded Participation owing to it),
provided, however, that (i) no Participant may sell a participation in its
Participating Commitment (after giving effect to any permitted assignment
hereof) unless it retains an aggregate exposure of 25% of its original
Participating Commitment Amount, provided, however, sales of participations to
an Affiliate of such Participant shall not be included in such calculation;
provided, however, no such maximum amount shall be applicable to any such
participation sold at any time there exists an Credit Event hereunder, (ii) such
Participant’s obligations under this Agreement shall remain unchanged, (iii)
such Participant shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iv) the participating bank or other
entity shall not be entitled to the benefit (except through its selling
Participant) of the cost protection provisions contained in Article II of this
Agreement, and (v) Sponsor, Servicer and the other Participants shall continue
to deal solely and directly with each Participant in connection with such
Participant’s rights and obligations under this Agreement and the other
Operative Documents, and such Participant shall retain the sole right to enforce
the obligations of the Sponsor relating to the Loans and to approve any
amendment, modification or waiver of any provisions of this Agreement (other
than an amendment requiring approval of 100% of the Participants). Each
Participant shall promptly notify in writing the Servicer and the Sponsor of any
sale of a participation hereunder and shall certify to Sponsor and Servicer its
compliance with the terms hereof.
(g)    Any Participant or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this Section
15.6, disclose to the assignee or participant or proposed assignee or
participant any information relating to Sponsor or the other Consolidated
Companies furnished to such Participant by or on behalf of the Sponsor or any
other Consolidated Company. With respect to any disclosure of confidential,
non-public, proprietary information, such proposed assignee or participant shall
agree to use the information only for the purpose of making any necessary credit
judgments with respect to this credit facility and not to use the information in
any manner prohibited by any law, including without limitation, the securities
laws of the United States. The proposed participant or assignee shall agree not
to disclose any of such information except (i) to directors, employees, auditors
or counsel to whom it is necessary to show such information, each of whom shall
be informed of and shall acknowledge the confidential nature of the information,
(ii) in any statement or testimony pursuant to a subpoena or order by any court,
governmental body or other agency asserting jurisdiction over such entity, or as
otherwise required by law (provided prior notice is given to Sponsor and the
Servicer unless otherwise prohibited by the subpoena, order or law), and (iii)
upon the request or demand of any regulatory agency or authority with proper
jurisdiction. The proposed participant or assignee shall further agree to return
all documents or other written material and copies thereof received from any
Participant, the Servicer or Sponsor relating to such confidential information
unless otherwise properly disposed of by such entity.

78

--------------------------------------------------------------------------------



(h)    Any Participant may at any time assign all or any portion of its rights
in this Agreement to a Federal Reserve Bank; provided that no such assignment
shall release the Participant from any of its obligations hereunder.
(i)    Notwithstanding any provision of this Agreement to the contrary, the
Servicer, together with its Affiliates, shall at all times retain a
Participating Commitment in an amount at least equal to 20% of the aggregate
principal amount of all outstanding Loan Commitments.
Section 15.7    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT MAY BE BROUGHT IN THE SUPERIOR COURT OF FULTON COUNTY,
GEORGIA, OR ANY OTHER COURT OF THE STATE OF GEORGIA OR OF THE UNITED STATES OF
AMERICA FOR THE NORTHERN DISTRICT OF GEORGIA, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, SPONSOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND SPONSOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(c)    Nothing herein shall affect the right of the Servicer, any Participant,
or any Credit Party to commence legal proceedings or otherwise proceed against
Sponsor in any other jurisdiction.
Section 15.8    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
Section 15.9    Severability. In case any provision in or obligation under this
Agreement or the other Operative Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
Section 15.10    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant, shall
not avoid the occurrence of a Unmatured Credit Event or an Credit Event if such
action is taken or condition exists.
Section 15.11    No Joint Venture. Nothing in this Agreement, the Servicing
Agreement or any of the Loan Documents shall be construed as constituting
Sponsor and the Servicer or any Participant as partners or joint venturers or as
creating the relationship of employer and employee, master and servant,
principle and agent, or franchisor or franchisee between Sponsor and the
Servicer or any Participant. Neither

79

--------------------------------------------------------------------------------



Sponsor nor Servicer or any Participant shall have any right or authority to
bind the other party or to assume or create any obligation or responsibility,
express or implied, on behalf of the other party or in the other party’s name.
All rights, duties and obligations under this Agreement and the Operative
Documents are exclusively for the benefit of the Sponsor and the Servicer and
Participants, as the case may be, and shall not be deemed to affect any
agreement between either of such parties and any third party (including, without
limitation, any Borrower).
Section 15.12    Repurchase Right. Sponsor may at any time (upon thirty (30)
days’ prior written notice to Servicer) purchase from Servicer all Loans and
Loan Commitments and all rights, titles and interests of the Servicer and the
Participants in and to the Loan Documents and the Collateral relating thereto
for a purchase price (payable in immediately available funds) equal to the
aggregate Loan Indebtedness, plus all amounts otherwise owing by the Sponsor
pursuant to the Operative Documents, and the Servicer shall assign, without
recourse, representation or warranty (except as to its own title), its right,
title and interest therein to Sponsor upon the Servicer’s receipt of such
purchase price. Thereafter, Servicers shall have no responsibility with respect
to any Loans or Loan Commitments.
Section 15.13    Confidentiality. Each Participant agrees that it will maintain
in confidence and will not disclose, publish or disseminate, to any Person, any
confidential information which it has or shall acquire during the term of this
Agreement relating to the business, operations and condition, financial or
otherwise of the Sponsor or any Borrower, except that such information may be
disclosed by such Participant if and to the extent that:
(a)    such information is in the public domain at the time of disclosure;
(b)    such information is required to be disclosed by subpoena or similar
process of applicable law or regulations;
(c)    such information is required to be disclosed to any regulatory or
administrative body or commission to whose jurisdiction such Participant or any
of its Affiliates may be subject;
(d)    such information is disclosed to counsel, auditors or other professional
advisors to such Participant or to affiliates of such Participant provided that
such affiliates agree to keep such information confidential as set forth herein;
(e)    such information is disclosed with the prior written consent of the
Sponsor or the relevant Borrower, as the case may be, which consent shall not be
unreasonably withheld or delayed;
(f)    such information is disclosed in connection with any litigation or
dispute between such Participant and the Sponsor or any Borrower concerning the
Operative Documents or the Loan Documents of such Borrower;
(g)    such information is disclosed in connection with a prospective
assignment, grant of a participation interest in or other transfer by such
Participant of any of its interest in the Operative Documents, provided that the
Person to whom such information shall be disclosed shall have agreed to keep
such information confidential as set forth herein;
(h)    such information was in the possession of such Person or such Person’s
affiliates without obligation of confidentiality prior to such Participant
furnishing it to such Person; or

80

--------------------------------------------------------------------------------



(i)    such information is received by such Participant, without restriction as
to its disclosure or use, from a Person, who, to such Participant’s knowledge or
reasonable belief, was not prohibited from disclosing it by any duty of
confidentiality.
(j)    Each Participant agrees to use its best efforts to give the Sponsor
prompt notice of any subpoena or similar process referred to in clause (ii)
above, provided that such Participant shall have no liability in event such
notice is not given.
Section 15.14    Headings Descriptive; Entire Agreement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement. This Agreement, the other Operative Documents, and
the agreements and documents required to be delivered pursuant to the terms of
this Agreement constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.
Section 15.15    Patriot Act. The Servicer and each Participant hereby notifies
the Sponsor and each of its Subsidiaries that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each of the Sponsor and its Subsidiaries, which
information includes the name and address of the Sponsor or such Subsidiary and
other information that will allow such Participant or the Servicer, as
applicable, to identify the Sponsor or such Subsidiary in accordance with the
Patriot Act.
[Signatures Set Forth on Next Page]






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
Address for Notices:
309 East Paces Ferry Road, NE
Atlanta, Georgia 30305
Attn: Gilbert L. Danielson
Telecopy: 404-240-6584
AARON’S, INC.


By:    
Gilbert L. Danielson
Executive Vice President and
Chief Financial Officer


81

--------------------------------------------------------------------------------





Address for Notices:
303 Peachtree Street NE, 3rd Floor
Atlanta, Georgia 30308
Attention: Aaron’s Program Manager
Telecopy No. (404) 724-3716
SUNTRUST BANK, as individually and as Servicer


By:    
   Title
with a copy to:
303 Peachtree Street NE, 3rd Floor
Atlanta, Georgia 30308
Attention: Don Besch


 


i

--------------------------------------------------------------------------------





Address for Notices:


[OTHER PARTICIPANTS TBD]


By:    
   Name:
   Title:






ii

--------------------------------------------------------------------------------





Schedule 1.1(a)
PRICING GRID


Level
Total Debt to EBITDA Ratio
Applicable
Margin
Applicable Percentage
I
< 1.50:1.00
1.750%
0.15%
II
≥ 1.50:1.00 but < 2.00:1.00
1.875%
0.20%
III
≥ 2.00:1.00 but < 2.50:1.00
2.000%
0.25%
IV
≥ 2.50:1.00
2.250%
0.30%








i